Exhibit 10.6

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of November 22, 2013

among

COMSTOCK RESOURCES, INC.,

as the Borrower,

BANK OF MONTREAL,

as Administrative Agent and Issuing Bank,

BANK OF AMERICA, N.A.,

as Syndication Agent

COMERICA BANK, REGIONS BANK and UNION BANK, N.A.

as Co-Documentation Agents

The Other Lenders Party Hereto,

BMO CAPITAL MARKETS, INC.

as Arranger

 

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

  

Page

 

ARTICLE I.         DEFINITIONS AND ACCOUNTING TERMS

  

3

 

SECTION 1.1

 

Defined Terms

  

3

 

SECTION 1.2

 

Other Interpretive Provisions

  

27

 

SECTION 1.3

 

Accounting Terms

  

27

 

SECTION 1.4

 

Rounding

  

27

 

SECTION 1.5

 

References to Agreements and Laws

  

27

 

SECTION 1.6

 

 

Designation and Conversion of Restricted and Unrestricted
Subsidiaries

  

28

 

ARTICLE II.         THE COMMITMENTS AND CREDIT EXTENSIONS

  

30

 

SECTION 2.1

 

Loans

  

30

 

SECTION 2.2

 

Borrowings, Conversions and Continuations of Loans

  

30

 

SECTION 2.3

 

Letters of Credit

  

32

 

SECTION 2.4

 

Prepayments

  

40

 

SECTION 2.5

 

 

Reduction or Termination of Commitments and Maximum
Loan Amount

  

41

 

SECTION 2.6

 

Repayment of Loans

  

42

 

SECTION 2.7

 

Initial Borrowing Base

  

42

 

SECTION 2.8

 

Subsequent Determinations of Borrowing Base

  

42

 

SECTION 2.9

 

Interest

  

45

 

SECTION 2.10

 

Fees

  

45

 

SECTION 2.11

 

Computation of Interest and Fees

  

46

 

SECTION 2.12

 

Notes and Other Evidence of Debt

  

46

 

SECTION 2.13

 

Payments Generally

  

47

 

SECTION 2.14

 

Sharing of Payments

  

48

 

SECTION 2.15

 

 

Increase in Commitment Amounts and Aggregate
Commitments

  

49

 

SECTION 2.16

 

Defaulting Lenders

  

50

 

ARTICLE III.         TAXES, YIELD PROTECTION AND ILLEGALITY

  

53

 

SECTION 3.1

 

Taxes

  

53

 

SECTION 3.2

 

Illegality

  

54

 

 

 



 

--------------------------------------------------------------------------------

Table of Contents

(continued)

 

 

 

 

  

Page

 

SECTION 3.3

 

Inability to Determine Rates

  

54

 

SECTION 3.4

 

Increased Cost and Reduced Return; Capital Adequacy

  

55

 

SECTION 3.5

 

Funding Losses

  

55

 

SECTION 3.6

 

Matters Applicable to all Requests for Compensation

  

56

 

SECTION 3.7

 

Survival

  

56

 

SECTION 3.8

 

Foreign Lenders

  

56

 

SECTION 3.9

 

Removal and Replacement of Lenders

  

57

 

ARTICLE IV.         CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

  

58

 

SECTION 4.1

 

Conditions of Initial Credit Extension

  

58

 

SECTION 4.2

 

Conditions to all Credit Extensions

  

60

 

ARTICLE V.         REPRESENTATIONS AND WARRANTIES

  

61

 

SECTION 5.1

 

Existence, Qualification and Power; Compliance with Laws

  

61

 

SECTION 5.2

 

Authorization; No Contravention

  

61

 

SECTION 5.3

 

Governmental Authorization; Consents

  

61

 

SECTION 5.4

 

Binding Effect

  

61

 

SECTION 5.5

 

Financial Statements; No Material Adverse Effect

  

61

 

SECTION 5.6

 

Litigation

  

62

 

SECTION 5.7

 

No Default

  

62

 

SECTION 5.8

 

Ownership of Property; Liens

  

62

 

SECTION 5.9

 

Environmental Matters

  

62

 

SECTION 5.10

 

Insurance

  

63

 

SECTION 5.11

 

Taxes

  

63

 

SECTION 5.12

 

ERISA Compliance

  

64

 

SECTION 5.13

 

Subsidiaries

  

64

 

SECTION 5.14

 

 

Margin Regulations; Investment Company Act, Anti-Money Laundering and
Anti-Terrorism Finance Laws

  

65

 

SECTION 5.15

 

Disclosure

  

65

 

SECTION 5.16

 

Intellectual Property; Licenses, Etc

  

66

 

SECTION 5.17

 

Direct Benefit

  

66

 

SECTION 5.18

 

Solvency

  

66

 

SECTION 5.19

 

Indenture Debt Documents

  

66

-i-

--------------------------------------------------------------------------------

Table of Contents

(continued)

 

 

 

 

  

Page

 

SECTION 5.20

 

Hedging Agreements

  

67

 

SECTION 5.21

 

Location of Business and Offices

  

67

 

ARTICLE VI.         AFFIRMATIVE COVENANTS

  

68

 

SECTION 6.1

 

Financial Statements

  

68

 

SECTION 6.2

 

Certificates; Other Information

  

68

 

SECTION 6.3

 

Notices

  

71

 

SECTION 6.4

 

Payment of Obligations

  

71

 

SECTION 6.5

 

Preservation of Existence, Etc

  

72

 

SECTION 6.6

 

Maintenance of Properties

  

72

 

SECTION 6.7

 

Maintenance of Insurance

  

72

 

SECTION 6.8

 

Compliance with Laws

  

72

 

SECTION 6.9

 

Books and Records

  

72

 

SECTION 6.10

 

Inspection Rights

  

72

 

SECTION 6.11

 

Compliance with ERISA

  

73

 

SECTION 6.12

 

Use of Proceeds

  

73

 

SECTION 6.13

 

Title Materials

  

73

 

SECTION 6.14

 

 

Additional Covenants Upon Issuance of Additional Permitted Notes or Permitted
Refinancing Indebtedness

  

73

 

SECTION 6.15

 

Additional Covenants

  

73

 

SECTION 6.16

 

Security

  

73

 

SECTION 6.17

 

Keepwell

  

76

 

SECTION 6.18

 

Unrestricted Subsidiaries

  

77

 

SECTION 6.19

 

Title Information

  

78

 

ARTICLE VII.         NEGATIVE COVENANTS

  

79

 

SECTION 7.1

 

Liens

  

79

 

SECTION 7.3

 

Indebtedness

  

80

 

SECTION 7.4

 

Fundamental Changes

  

81

 

SECTION 7.5

 

Dispositions

  

82

 

SECTION 7.6

 

Restricted Payments

  

83

 

SECTION 7.7

 

ERISA

  

83

 

SECTION 7.8

 

Change in Nature of Business

  

84

-ii-

--------------------------------------------------------------------------------

Table of Contents

(continued)

 

 

 

 

  

Page

 

SECTION 7.9

 

Transactions with Affiliates

  

84

 

SECTION 7.10

 

Burdensome Agreements

  

84

 

SECTION 7.11

 

Use of Proceeds

  

84

 

SECTION 7.12

 

Payments and Modification of Indenture Debt Documents

  

84

 

SECTION 7.13

 

Financial Covenants

  

85

 

SECTION 7.14

 

Limitation on Hedges

  

86

 

SECTION 7.15

 

Hedging Agreement Termination

  

86

 

SECTION 7.16

 

Sanction Laws

  

86

 

ARTICLE VIII.         EVENTS OF DEFAULT AND REMEDIES

  

87

 

SECTION 8.1

 

Events of Default

  

87

 

SECTION 8.2

 

Remedies Upon Event of Default

  

89

 

SECTION 8.3

 

Distribution of Proceeds

  

89

 

ARTICLE IX.         ADMINISTRATIVE AGENT

  

91

 

SECTION 9.1

 

Appointment and Authorization of Administrative Agent

  

91

 

SECTION 9.2

 

Delegation of Duties

  

91

 

SECTION 9.3

 

Liability of Administrative Agent

  

91

 

SECTION 9.4

 

Reliance by Administrative Agent

  

92

 

SECTION 9.5

 

Notice of Default

  

92

 

SECTION 9.6

 

Credit Decision; Disclosure of Information by
Administrative Agent

  

93

 

SECTION 9.7

 

Indemnification of Administrative Agent

  

93

 

SECTION 9.8

 

Administrative Agent in its Individual Capacity

  

94

 

SECTION 9.9

 

Successor Administrative Agent

  

94

 

SECTION 9.10

 

Administrative Agent May File Proofs of Claim

  

95

 

SECTION 9.11

 

Authority of Administrative Agent to Release Collateral Property and Liens

  

95

 

SECTION 9.12

 

Other Agents; Lead Managers

  

96

 

ARTICLE X.         MISCELLANEOUS

  

97

 

SECTION 10.1

 

Amendments, Etc

  

97

 

SECTION 10.2

 

Notices and Other Communications; Facsimile Copies

  

98

 

SECTION 10.3

 

No Waiver; Cumulative Remedies

  

100

 

SECTION 10.4

 

Attorney Costs, Expenses and Taxes

  

100

-iii-

--------------------------------------------------------------------------------

Table of Contents

(continued)

 

 

 

 

  

Page

 

SECTION 10.5

 

Indemnification by the Borrower

  

100

 

SECTION 10.6

 

Payments Set Aside

  

101

 

SECTION 10.7

 

Successors and Assigns; Assignments; Participations

  

101

 

SECTION 10.8

 

Confidentiality

  

105

 

SECTION 10.9

 

Set-off

  

105

 

SECTION 10.10

 

Interest Rate Limitation

  

106

 

SECTION 10.11

 

Counterparts

  

107

 

SECTION 10.12

 

Survival of Representations and Warranties

  

107

 

SECTION 10.13

 

Collateral Matters; Hedges

  

107

 

SECTION 10.14

 

Renewal and Continuation of Prior Indebtedness

  

108

 

SECTION 10.15

 

Severability

  

108

 

SECTION 10.16

 

 

Authorization to Release Subordinate Mortgages and Stone Energy Corporation
Stock;

  

108

 

SECTION 10.17

 

USA PATRIOT Act Notice

  

108

 

SECTION 10.18

 

Governing Law

  

109

 

SECTION 10.19

 

Waiver of Right to Trial by Jury

  

109

 

SECTION 10.20

 

 

Consents to Renewals, Modifications and Other Actions
and Events

  

109

 

SECTION 10.21

 

ENTIRE AGREEMENT

  

110

 

SECTION 10.22

 

FLOOD INSURANCE PROVISIONS

  

111

 

 

 

-iv-

--------------------------------------------------------------------------------

  

TABLE OF CONTENTS

 

Page

SCHEDULES

 

 

 

2.1

 

Commitment Amounts and Percentage Shares

4.1

 

Security Schedule

5.6

 

Litigation

5.13

 

Subsidiaries and Other Equity Investments

5.20

 

Hedging Agreements

5.21

 

Location of Business and Offices

7.1

 

Existing Liens

7.2

 

Existing Investments

7.3

 

Prior Indebtedness

7.10

 

Permitted Restrictions on Lien Incurrence

10.2

 

Eurodollar and Domestic Lending Offices, Addresses for Notices

 

EXHIBITS

 

 

 

 

 

Form of

 

A

 

 

Notice of Advance

B

 

Note

C

 

Compliance Certificate

D

 

Lender Assignment

E

 

Fourth Amended and Restated Subsidiary Guaranty

F-1

 

Opinion of Borrower’s Counsel

F-2

 

Opinion of Texas Local Counsel to Borrower

F-3

 

Opinion of Louisiana Local Counsel to Borrower

G

 

Fourth Amended and Restated Subordination Agreement

H

 

Fourth Amended and Restated Pledge Agreement and Irrevocable Proxy

I

 

Fourth Amended and Restated Security Agreement

J

 

Increasing/Additional Lender Agreement

 

 

 

 

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

This FOURTH AMENDED AND RESTATED CREDIT AGREEMENT is dated as of
November 22, 2013, among COMSTOCK RESOURCES, INC., a Nevada corporation
(“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and each individually, a “Lender”), BANK OF MONTREAL, as
Administrative Agent and Issuing Bank, BANK OF AMERICA, N.A., as syndication
agent, COMERICA BANK, REGIONS BANK and UNION BANK, N.A., as co-documentation
agents.

PRELIMINARY STATEMENTS

Borrower, Bank of Montreal, as administrative agent and as issuing bank, and
certain lenders party thereto (the “Prior Lenders”) have heretofore entered into
a Third Amended and Restated Credit Agreement dated as of November 30, 2010, (as
amended, modified or supplemented prior to the date hereof, the “Prior Credit
Facility”).

Borrower desires to amend and restate the Prior Credit Facility in order to
restructure, rearrange, renew, extend and continue all indebtedness evidenced by
and outstanding under the Prior Credit Facility (the “Prior Indebtedness”), and
to modify the commitments from the Lenders pursuant to which Loans will be made
by the Lenders to the Borrower from time to time prior to the Maturity Date and
Letters of Credit will be issued by the Issuing Bank under the several
responsibilities of the Lenders for the account of the Borrower from time to
time prior to the Letter of Credit Availability Expiration Date.

Borrower has delivered to Bank of Montreal, as administrative agent, certain
collateral documents to secure the repayment of the Prior Indebtedness to the
Prior Lenders, which collateral documents are being amended or amended and
restated in connection with, and concurrently with, the restructuring,
rearrangement, renewal, extension and continuation of the Prior Indebtedness
pursuant to this Agreement.

The Administrative Agent, the Lenders and the Issuing Bank are willing, on the
terms and subject to the conditions hereinafter set forth (including Article
IV), to amend and restate the Prior Credit Facility in order to restructure,
rearrange, renew, extend and continue all Prior Indebtedness and to modify the
commitments and make such Loans to the Borrower and issue and participate in
such Letters of Credit for the account of the Borrower.

It is in the best interest of each of the Guarantors to execute and deliver a
Guaranty as each Guarantor will receive substantial benefits as a result of the
Borrower entering into the borrowing base, revolving credit facility with the
Administrative Agent, the Issuing Bank and the Lenders.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

 

 

2

--------------------------------------------------------------------------------

 

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.1     Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

“2011 Senior Notes” means those certain senior unsecured notes issued by the
Borrower in an aggregate principal amount of $300,000,000 on the date of
issuance thereof under the 2011 Senior Notes Indenture.

“2011 Senior Notes Indenture” means that certain Third Supplemental Indenture
dated as of March 14, 2011 by and among Borrower, as issuer, and The Bank of New
York Mellon Trust Company, N.A., as trustee, and one or more Loan Parties, as
guarantors, and all related documentation entered into in connection therewith
pursuant to which the 2011 Senior Notes were issued, as the same may be amended,
restated, modified or supplemented from time to time in accordance with the
terms hereof.

“2012 Senior Notes” means those certain 9 1⁄2% senior unsecured notes due 2020
issued by the Borrower in an aggregate principal amount of $300.0 million on the
date of issuance thereof under the 2012 Senior Notes Indenture.

“2012 Senior Notes Indenture” means that certain Fourth Supplemental Indenture
dated as of June 5, 2012, by and among Borrower, as issuer, and The Bank of New
York Mellon Trust Company, N.A., as trustee, and one or more Loan Parties, as
guarantors, and all related documentation entered into in connection therewith
pursuant to which the 2012 Senior Notes were issued, as the same may be amended,
restated, modified or supplemented from time to time in accordance with the
terms hereof.

“Adjusted LIBO Rate” means, with respect to each particular Borrowing comprised
of LIBO Rate Loans and the associated LIBO Rate and Reserve Percentage, the rate
per annum calculated by the Administrative Agent (rounded upwards, if necessary,
to the next higher 1/100%) determined on a daily basis pursuant to the following
formula:

 

Adjusted LIBO Rate

  =  

LIBO Rate

  

 

 

   (1.00% – Reserve Percentage)   

  

 

“Administrative Agent” means Bank of Montreal in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.2, or such other address or
account as the Administrative Agent may from time to time designate to the
Borrower, the Issuing Bank, and the Lenders.

“Affiliate” means, as to any Person, any other Person directly or indirectly
controlling, controlled by, or under direct or indirect common control with,
such Person. A Person shall be deemed to be “controlled by” any other Person if
such other Person possesses, directly or indirectly, the power (a) to vote 10%
or more of the securities (on a fully diluted basis) having ordinary voting
power for the election of directors or managing general partners; or (b) to
direct or cause the direction of the management and policies of such Person
whether by contract or otherwise.

“Agent and Arranger Fee Letter” has the meaning set forth in Section 2.10(b).

3

--------------------------------------------------------------------------------

 

“Agent-Related Persons” means the Administrative Agent (including any successor
administrative agent), together with its Affiliates (including, in the case of
BMO in its capacity as the Administrative Agent, the Issuing Bank and the
Arranger), and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

“Aggregate Commitments” means, as of any date, the sum of the Commitment Amounts
of all the Lenders.

“Agreement” means this Fourth Amended and Restated Credit Agreement, as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.

“Anti-Terrorism Laws” has the meaning set forth in Section 5.14.

“Arranger” means BMO Capital Markets, Inc., in its capacity as sole arranger.

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Base Rate” means, on any date and with respect to all Base Rate Loans, a
fluctuating rate of interest per annum equal to the highest of (a) the rate of
interest most recently announced by the Administrative Agent at its domestic
Lending Office as its base rate for dollar advances made in the United States,
(b) the Federal Funds Rate most recently determined by the Administrative Agent
plus  1⁄2% (0.5%) per annum and (c) the rate per annum determined by the
Administrative Agent to be the offered rate that appears on Reuters Screen
LIBOR01 Page (or on any successor or substitute page of such page) for deposits
in Dollars for a one month Interest Period in effect on such day determined as
of approximately 11:00 a.m. (London, England time) on such day (or if such day
is not a Business Day, the immediately preceding Business Day) plus one percent
(1.00%). The Base Rate is not necessarily intended to be the lowest rate of
interest determined by the Administrative Agent or any Lender in connection with
extensions of credit. Changes in the rate of interest on that portion of any
Loans maintained as Base Rate Loans will take effect simultaneously with each
change in the Base Rate. The Administrative Agent will promptly give notice to
the Borrower of changes in the Base Rate.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

4

--------------------------------------------------------------------------------

 

“Base Rate Spread” means, with respect to any Base Rate Loan for any time prior
to the Maturity Date, the percentage per annum set forth below under the caption
“Base Rate Spread”, determined by reference to the percentage of the Borrowing
Base that the sum of all Loans outstanding plus all L/C Obligations represents
at that time.

 

Percentage of
Borrowing Base
Usage 

 

 

Base Rate Spread 

> 90%

 

 

1.500%

>75% but <90%

 

 

1.250%

>50% but <75%

 

 

1.000%

>25% but <50%

 

 

0.750%

<25%

 

 

0.500%

Each change in the Base Rate Spread shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change; provided, however, that if at any
time the Borrower fails to deliver a reserve report pursuant to Section 6.2(g),
then, until the Borrowing Base is redetermined pursuant to the terms hereof, the
“Base Rate Spread” means the rate per annum set forth on the grid when the
applicable Percentage of Borrowing Base Usage is at its highest level.

“BMO” means Bank of Montreal and its successors and assigns.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning set forth in the introductory paragraph hereto.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and having the same Interest Period made by Lenders pursuant to Section 2.1.

“Borrowing Base” means, at the particular time in question, either the amount
provided for in Section 2.7 or the amount determined by the Administrative Agent
and approved by the Required Borrowing Base Lenders or all of the Lenders, as
applicable, in accordance with the provisions of Section 2.8; provided, however,
that in no event shall the Borrowing Base ever exceed the Maximum Loan Amount.

“Borrowing Base Deficiency” has the meaning set forth in Section 2.4(b)(ii).

“Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, Chicago, Illinois or Houston, Texas and, if such day relates to any
LIBO Rate Loan, means any such day on which dealings in Dollar deposits are
conducted in London, England.

“CAM” means Comstock Air Management, LLC, a Nevada limited liability company.

5

--------------------------------------------------------------------------------

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Bank and the Lenders, as
collateral for the L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the Issuing Bank (which documents are hereby consented to by the Lenders).
Derivatives of such term shall have corresponding meaning. The Borrower hereby
grants the Administrative Agent, for the benefit of the Issuing Bank and the
Lenders, a Lien on all such cash and deposit account balances. Cash collateral
shall be maintained in a blocked account at the Administrative Agent or other
institutions satisfactory to the Administrative Agent subject to control
arrangements satisfactory to the Administrative Agent.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means, with respect to any Person, an event or series of
events by which:

(a)     any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such Person or its subsidiaries, or any Person acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan), becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person shall be deemed to have “beneficial
ownership” of all securities that such person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of 50% or more of the equity interests of such Person;
or

(b)     during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of such Person cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

“Closing Date” means the first date all the conditions precedent in Section 4.1
are satisfied or waived in accordance with Section 4.1 (or, in the case of
Section 4.1(b), waived by the Person entitled to receive the applicable
payment).

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated thereunder.

“COGI” means Comstock Oil & Gas, LP, a Nevada limited partnership,
successor-by-conversion to Comstock Oil & Gas, Inc.

“COGI GP” means Comstock Oil & Gas GP, LLC, a Nevada limited liability company.

6

--------------------------------------------------------------------------------

 

“COGI LP” means Comstock Oil & Gas Investments, LLC, a Nevada limited
partnership.

“COGH” means Comstock Oil & Gas Holdings, Inc., a Nevada corporation.

“COGLA” means Comstock Oil & Gas – Louisiana, LLC, a Nevada limited liability
company, successor-by-conversion to Comstock Oil & Gas – Louisiana, Inc., a
Nevada corporation.

“Commitment” means, as to each Lender, its obligation to (a) make Loans to the
Borrower pursuant to Section 2.1, and (b) purchase participations in
L/C Obligations pursuant to Section 2.3, in an aggregate principal amount at any
one time outstanding not to exceed the lesser of (x) such Lender’s Commitment
Amount and (y) such Lender’s Percentage Share of the Borrowing Base.

“Commitment Amount” means, as to each Lender, the amount set forth opposite such
Lender’s name on Schedule 2.1, as such amount may be increased, reduced or
adjusted from time to time in accordance with this Agreement.

“Commitment Fee Rate” means, for any time prior to the Maturity Date, the
percentage per annum set forth below under the caption “Commitment Fee”,
determined by reference to the percentage of the Borrowing Base that the sum of
all Loans outstanding plus all L/C Obligations represents at that time.

 

Percentage of
Borrowing Base Usage

 

 

Commitment Fee

 > 90%

 

 

0.500%

>75% but <90%

 

 

0.500%

 >50% but <75%

 

 

0.500%

>25% but <50%

 

 

0.375%

<25%

 

 

0.375%

Each change in the Commitment Fee Rate shall apply during the period commencing
on the effective date of such change and ending on the date immediately
preceding the effective date of the next such change; provided, however, that if
at any time the Borrower fails to deliver a reserve report pursuant to
Section 6.2(g), then, until the Borrowing Base is redetermined pursuant to the
terms hereof, the “Commitment Fee Rate” means the rate per annum set forth on
the grid when the applicable Percentage of Borrowing Base Usage is at its
highest level.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning set forth in Section 10.2(c).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Consolidated Net Income” means, for any period, for Borrower and its Restricted
Subsidiaries on a consolidated basis, the net income of Borrower and its
Restricted Subsidiaries from continuing operations after extraordinary items
(excluding gains or losses from Dispositions of assets) for that period;
provided that the Borrower shall exclude (x) any ceiling test write-down and
impairment write-

7

--------------------------------------------------------------------------------

 

downs required by GAAP or by the Securities and Exchange Commission, (y) any
non-cash charges or losses and any non-cash income or gains, in each case
described in, and calculated pursuant to, ASC Topic 410 and 815, formerly FAS
143 and 133, but shall expressly include any cash charges or payments in respect
of the termination of any Hedging Agreement; provided that there shall further
be excluded from such net income (to the extent otherwise included therein) the
following: (a) the net income of any Person (other than the Borrower) if such
Person is not a Restricted Subsidiary, except (i) the Borrower’s equity in the
net income of any such Person shall be included in Consolidated Net Income to
the extent of the amount of dividends or distributions actually paid in cash
during such period by such other Person to the Borrower or to a Restricted
Subsidiary, as the case may be (and in the case of a dividend or other
distribution to a Restricted Subsidiary, such Restricted Subsidiary is not
precluded from further distributing such amount to the Borrower as described in
clause (b)) and (ii) the Borrower’s equity in a net loss of any such Person for
such period shall be included in determining such Consolidated Net Income; and
(b) the net income (but not loss) during such period of any Restricted
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions or transfers or loans by that Restricted Subsidiary is not at the
time permitted by operation of the terms of its Organization Documents or any
agreement, instrument or Laws applicable to such Restricted Subsidiary or is
otherwise restricted or prohibited, in each case determined in accordance with
GAAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Credit Extension” means each of the following: (a) a Borrowing, and (b) an
L/C Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States of America or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

“Default” means any event that, with the giving of any notice, the passage of
time, or both, would be an Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Base Rate Spread, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided, however, that with respect to a LIBO Rate Loan, the Default Rate shall
be an interest rate equal to the interest rate (including any LIBOR Spread)
otherwise applicable to such Loan plus 2% per annum, in each case to the fullest
extent permitted by applicable Laws.

“Defaulting Lender” means, subject to Section 2.16(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, or
any other Lender any other amount required to be paid by it hereunder (including
in respect of its participation in Letters of Credit) within two Business Days
of the date when due, (b) has notified the Borrower, the Administrative Agent or
any Issuing Bank in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is

8

--------------------------------------------------------------------------------

 

based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.16(f)) upon delivery of
written notice of such determination to the Borrower, each Issuing Bank and each
Lender.

“Disqualified Stock” means any equity interest that, by its terms (or by the
terms of any security or other equity interest into which it is convertible or
for which it is exchangeable), or upon the happening of any event, (i) matures
or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise, or (ii) is redeemable at the option of the holder thereof, in whole
or in part, (iii) provides for scheduled payments or dividends in cash or
(iv) is or becomes convertible into or exchangeable for Indebtedness or any
other equity interests that would constitute Disqualified Stock.

“Disposition” or “Dispose” means the sale, transfer, license or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$” means lawful money of the United States of America.

“EBITDAX” means, for any period, the sum of Consolidated Net Income for such
period, plus, to the extent deducted from Consolidated Net Income in such
period, the sum (determined without duplication) of (i) the aggregate amount of
interest expense paid (or payable) in cash during such period on Indebtedness of
the Borrower and the Restricted Subsidiaries (including the interest portion of
capital leases and Synthetic Lease Obligations), (ii) taxes, (iii) depreciation,
depletion, amortization expenses, exploration expenses, impairments, other
noncash charges or losses to the Borrower or any Restricted Subsidiary, minus,
to the extent included in Consolidated Net Income in such period, any noncash
income included in Consolidated Net Income. Notwithstanding the foregoing, the
items specified in clauses (i) and (iii) for any Restricted Subsidiary shall be
added to Consolidated Net Income in calculating EBITDAX only:

(a)     in proportion to the percentage of the total equity interests of such
Restricted Subsidiary held directly or indirectly by the Borrower, and

9

--------------------------------------------------------------------------------

 

(b)     to the extent that a corresponding amount would be permitted at the date
of determination to be distributed to the Borrower by such Restricted Subsidiary
pursuant to its Organization Documents and each Applicable Law, agreement or
judgment applicable to such distribution.

“Eligible Assignee” has the meaning specified in Section 10.7.6.

“Engineering Report” means the Initial Engineering Report and each engineering
report delivered pursuant to Section 6.2(g) or 6.2(h).

“Environmental Laws” means all Laws relating to environmental, health, safety
and land use matters applicable to any property.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any regulations issued pursuant thereto.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower or any Guarantor within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which might reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; (f) the
determination that any Pension Plan is considered an at-risk plan within the
meaning of Section 430 of the Code or Section 303 of ERISA; (g) the
determination that any Multiemployer Plan is in endangered or critical status
within the meaning of Sections 431 and 432 of the Code or Sections 304 and 305
of ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Borrower or any ERISA Affiliate.

“Event of Default” means any of the events or circumstances specified in
Article VIII.

“Excluded Swap Obligation” means, with respect to any Loan Party, any obligation
or liability in respect of a Hedging Agreement if, and to the extent that, all
or a portion of such obligation or liability of such Loan Party with respect to,
or the grant by such Loan Party of a security interest to secure, such
obligation or liability (or any guaranty thereof or other agreement or
undertaking agreeing to guaranty, repay, indemnify or otherwise be liable
therefor) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) (a) by virtue of such
Loan Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the obligation or other liability of such Loan Party or
the grant of such security interest becomes or would become effective with
respect to such obligation or other liability or (b) in the case of any
obligation or liability in respect of a Hedging Agreement subject to a clearing
requirement pursuant to section 2(h) of the Commodity Exchange Act (or any
successor provision thereto), because such Loan Party is a “financial entity,”
as defined in section 2(h)(7)(C)(i) the Commodity Exchange Act

10

--------------------------------------------------------------------------------

 

(or any successor provision thereto), at the time the obligation or other
liability of such Loan Party becomes or would become effective with respect to
such obligation or liability. If any obligation or liability in respect of a
Hedging Agreement arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such obligation or liability
that is attributable to swaps for which such guaranty obligation or other
liability or security interest is or becomes illegal.

“Executive Order” has the meaning set forth in Section 5.14.

“FCPA” has the meaning set forth in Section 5.14.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards to
the nearest 1/100 of 1%) equal to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers on such day, as published by the Federal Reserve Bank
on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent.

“Foreign Lender” has the meaning specified in Section 3.8.

“GAAP” means generally accepted accounting principles and practices that are
recognized as such by the Financial Accounting Standards Board (or any generally
recognized successor). If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and the Borrower or the Majority Lenders or the Administrative Agent
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP; provided that, until so
amended, (a) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (b) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, and any
corporation or other entity owned or controlled, through stock or capital
ownership or otherwise, by any of the foregoing.

“Governmental Requirements” means all judgment, orders, writs, injunctions,
decrees, awards, laws, ordinances, statutes, regulations, rules, franchises,
permits, certificates, licenses, authorizations and the like and any other
requirements of any government or any commission, board, court, agency,
instrumentality or political subdivision thereof.

“Guarantors” means each of the Subsidiaries listed in Part (b) of Schedule 5.13
and each other Subsidiary of the Borrower that shall have executed and delivered
a Guaranty to the Administrative Agent for the benefit of the Lenders; provided
that upon the release of any Subsidiary’s Guaranty in accordance with this
Agreement, such Subsidiary shall thereafter be excluded from the definition of
“Guarantors” (unless and until such Subsidiary shall thereafter deliver another
Guaranty).

11

--------------------------------------------------------------------------------

 

“Guaranty” means (a) each subsidiary guaranty (including any amended and
restated subsidiary guaranty) dated as of the date hereof made by each of the
Guarantors in favor of the Administrative Agent on behalf of the Lenders,
substantially in the form of Exhibit E and (b) each other guaranty (which shall
also be substantially in the form of Exhibit E) in favor of the Administrative
Agent on behalf of the Lenders delivered in accordance with this Agreement.

“Guaranty Obligation” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guarantying or having the economic effect of
guarantying any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation, or (iv) entered into for the purpose of assuring in any other manner
the obligees in respect of such Indebtedness or other obligation of the payment
or performance thereof or to protect such obligees against loss in respect
thereof (in whole or in part), or (b) any Lien on any assets of such Person
securing any Indebtedness or other obligation of any other Person, whether or
not such Indebtedness or other obligation is assumed by such Person; provided,
however, that the term “Guaranty Obligation” shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Guaranty Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guaranty Obligation is made or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
as determined by the guarantying Person in good faith.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Liquidation” means the sale, assignment, novation, liquidation, unwind,
cancellation, modification or termination of all or any part of any Hedge
Agreement included in the calculation of the Borrowing Base (other than, in each
case, at its scheduled maturity).

“Hedging Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing and any agreement, contract or transaction
that constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

12

--------------------------------------------------------------------------------

 

“Hedging Termination Value” means, during any period between two successive
scheduled redetermination dates of the Borrowing Base, the net effect of any
Hedge Liquidation (after giving effect to any new hedge position or Hedging
Agreement previously entered into during such period) (as reasonably determined
by the Administrative Agent and the Required Borrowing Base Lenders) on the
Borrowing Base then in effect.

“Highest Lawful Rate” has the meaning given to it in Section 10.10.

“Honor Date” has the meaning set forth in Section 2.3(c)(i).

“Hydrocarbon Interest” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, operating rights, net profit interests,
production payment interests and other similar types of interests, including any
reserved or residual interest of whatever nature.

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

“ICC” has the meaning set forth in Section 2.3(g).

“Increasing/Additional Lender Agreement” has the meaning set forth in
Section 2.15(b).

“Indebtedness” means, as to any Person at a particular time, all of the
following:

(a)     all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b)     any direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), banker’s acceptances, bank
guaranties, surety bonds and similar instruments;

(c)     net obligations under any Hedging Agreement in an amount equal to (i) if
such Hedging Agreement has been closed out, the termination value thereof, or
(ii) if such Hedging Agreement has not been closed out, the mark-to-market value
thereof determined on the basis of readily available quotations provided by any
recognized dealer in such Hedging Agreement;

(d)     whether or not so included as liabilities in accordance with GAAP,
(i) all obligations of such Person to pay the deferred purchase price of
property or services (but excluding accounts payable incurred in the ordinary
course of business that are not more than 90 days past due unless contested in
good faith by appropriate proceedings and for which adequate reserves under GAAP
have been established therefor, and any guaranties by the Borrower or any
Subsidiary of such accounts payable), and (ii) indebtedness (excluding prepaid
interest thereon) secured by a Lien on property owned or being purchased by such
Person (including indebtedness arising under conditional sales or other title
retention agreements), whether or not such indebtedness shall have been assumed
by such Person or is limited in recourse, provided that the amount of such
indebtedness that constitutes Indebtedness shall be the lesser of the amount so
such indebtedness or the fair market value of the property owned or being
purchased;

(e)     capital leases and Synthetic Lease Obligations;

(f)     obligations to deliver commodities, goods or services, including,
without limitation, Hydrocarbons, in consideration of one or more advance
payments, other than gas balancing arrangements in the ordinary course of
business (but only to the extent of such advance payments);

13

--------------------------------------------------------------------------------

 

(g)     obligations under “take or pay” or similar agreements (other than
obligations under firm transportation or drilling contracts);

(h)     the undischarged balance of any production payment created by such
Person or for the creation of which such Person directly or indirectly received
payment; and

(i)     all Guaranty Obligations of such Person in respect of any of the
foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person except for customary exceptions acceptable to the
Majority Lenders. The amount of any capital lease or Synthetic Lease Obligation
as of any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date.

“Indemnified Liabilities” has the meaning set forth in Section 10.5.

“Indemnitees” has the meaning set forth in Section 10.5.

“Indenture Debt Documents” means, individually and collectively, (i) the 2012
Senior Notes Indenture, (ii) the 2011 Senior Notes Indenture, (iii) any
Permitted Additional Notes Indenture and (iv) any documents related to or
delivered in connection with the issuance of any Permitted Refinancing
Indebtedness.

“Initial Audited Financial Statements” means each of the audited consolidated
balance sheet of the Borrower and its Subsidiaries as of December 31, 2012 and
the related consolidated statements of income and cash flows of the Borrower for
the fiscal year ended December 31, 2012.

“Initial Engineering Report” means the engineering report dated as of
July 1, 2013, prepared by the Borrower.

“Interest Coverage Ratio” means the ratio of (i) EBITDAX for the period of four
consecutive fiscal quarters then ending on such date to (ii) Interest Expense
for the period of four consecutive fiscal quarters then ending on such date.

“Interest Expense” means, for any period, the total interest expense of the
Borrower and its Restricted Subsidiaries, plus, to the extent not included in
such total interest expense, and to the extent incurred by the Borrower or its
Restricted Subsidiaries, interest expense attributable to capital lease
obligations and Synthetic Lease Obligations, capitalized interest, amortization
of debt issuance costs and original issue discount, net payments under interest
rate Hedging Agreements, any interest expense on Indebtedness of another Person
that is Guaranteed by the Borrower or any of its Restricted Subsidiaries or
secured by a Lien on the assets of the Borrower or any of its Restricted
Subsidiaries, plus all dividends whether paid or accrued on any series of
preferred stock of the Borrower or any of its Restricted Subsidiaries (other
than dividends on equity interests payable solely in equity interests of the
Company (other than Disqualified Stock) or to the Company or a Restricted
Subsidiary of the Company).

“Interest Payment Date” means (a) as to any LIBO Rate Loan, the last day of each
Interest Period applicable to such Loan; provided, however, that if any Interest
Period for a LIBO Rate Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates; and (b) as to any Base Rate Loan, the last Business Day
of each March, June, September and December, and the Maturity Date.

14

--------------------------------------------------------------------------------

 

“Interest Period” means as to each LIBO Rate Loan, the period commencing on the
date such LIBO Rate Loan is disbursed or (in the case of any Base Rate Loan)
converted to or continued as a LIBO Rate Loan and ending on the date one, two,
three or six months thereafter, as selected by the Borrower in its Notice of
Advance; provided that:

a.     any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a LIBO Rate Loan, such Business Day falls in another calendar month,
in which case such Interest Period shall end on the next preceding Business Day;

b.     any Interest Period pertaining to a LIBO Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

c.     no Interest Period shall extend beyond the scheduled Maturity Date.

“Investment” means, as to any Person, any acquisition or investment by such
Person, whether by means of (a) the purchase or other acquisition of capital
stock or other securities of another Person, (b) a loan, advance or capital
contribution to, guaranty of debt of, or purchase or other acquisition of any
other debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person, or (c) the purchase
or other acquisition (in one transaction or a series of transactions) of assets
of another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means Bank of Montreal in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“KKR Participation Agreement” means that certain Participation Agreement dated
as of July 30, 2012 by and among KKR Commander Holding L.P., KFH Commander
Holding L.P., and Comstock Oil & Gas, LP, as amended from time to time.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to any Lender, such Lender’s participation in
any L/C Borrowing in accordance with its Percentage Share.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit that has not been either reimbursed on the date when made or
refinanced as a Borrowing.

“L/C Collateral” has the meaning set forth in Section 2.3(k)(i).

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

15

--------------------------------------------------------------------------------

 

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
face amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.

“Lender” has the meaning set forth in the introductory paragraph hereto and, as
the context requires, includes the Issuing Bank.

“Lender Assignment” means a Lender Assignment substantially in the form of
Exhibit D.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such on Schedule 10.2, or such other office or offices as a Lender
may from time to time designate to the Borrower and the Administrative Agent.

“Letter of Credit” means any standby or commercial letter of credit issued
hereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the Issuing Bank.

“Letter of Credit Availability Expiration Date” means the day that is seven
(7) days prior to the Maturity Date (or, if such day is not a Business Day, the
next preceding Business Day).

“Letter of Credit Sublimit” means an amount equal to the lowest of (x) the
Aggregate Commitments, (y) $50,000,000, and (z) the Borrowing Base. The Letter
of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments.

“LIBO Rate” shall mean, with respect to any LIBO Rate Loan within a Borrowing
and with respect to the related Interest Period, the rate of interest per annum
equal to the offered quotation appearing on Reuters Screen LIBOR01 Page at
approximately 11:00 a.m. (London time) on the date which is two Business Days
prior to the beginning of the relevant Interest Period (or if such Reuters
Screen LIBOR01 Page shall not be available, the rate per annum determined by the
Administrative Agent by reference to the British Bankers’ Association Interest
Settlement Rate for deposits in U.S. dollars as set forth by any service which
has been nominated by the British Bankers’ Association as an authorized
information vendor for the purpose of displaying such rates) for a period most
closely approximating such Interest Period, provided that, to the extent that an
interest rate is not ascertainable pursuant to the foregoing provision of this
definition, the “LIBO Rate” shall be the interest rate per annum, determined by
the Administrative Agent to be the average of the rates per annum at which
deposits in U.S. dollars are offered for such relevant Interest Period to major
banks in the London interbank market in London, England by the Administrative
Agent at approximately 11:00 a.m. (London time) on the date which is two
Business Days prior to the beginning of such Interest Period.

“LIBO Rate Loan” means a Loan that bears interest at the Adjusted LIBO Rate.

 

16

--------------------------------------------------------------------------------

 

“LIBOR Spread” means with respect to any LIBO Rate Loan for any time prior to
the Maturity Date, the percentage per annum set forth below under the caption
“LIBOR Spread,” determined by reference to the percentage of the Borrowing Base
that the sum of all Loans outstanding plus all L/C Obligations represents at
that time.

 

Percentage of
Borrowing Base
Usage 

 

 

LIBOR Spread

> 90%

 

 

2.500%

>75% but <90%

 

 

2.250%

>50% but <75%

 

 

2.000%

>25% but <50%

 

 

1.750%

<25%

 

 

1.500%

Each change in the LIBOR Spread shall apply during the period commencing on the
effective date of such change and ending on the date immediately preceding the
effective date of the next such change; provided, however, that if at any time
the Borrower fails to deliver a reserve report pursuant to Section 6.2(g), then,
until the Borrowing Base is redetermined pursuant to the terms hereof, the
“LIBOR Spread” means the rate per annum set forth on the grid when the
applicable Percentage of Borrowing Base Usage is at its highest level.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, and the filing of any financing statement under the
Uniform Commercial Code or comparable Laws of any jurisdiction), including the
interest of a purchaser of accounts receivable.

“Loan” has the meaning set forth in Section 2.1.

“Loan Documents” means this Agreement, each Note, the Agent and Arranger Fee
Letter, each Notice of Advance, each Letter of Credit Application, each Letter
of Credit, each of the Security Documents, each Compliance Certificate, each
Guaranty, each Subordination Agreement and all other written agreements,
certificates, documents, instruments and writings at any time delivered in
connection herewith or therewith; provided that for the avoidance of doubt, a
Hedging Agreement between a Loan Party and a Lender or Affiliate of a Lender
shall not constitute a Loan Document.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Majority Lenders” means, as of any date of determination, Non-Defaulting
Lenders whose Voting Percentages aggregate to greater than 50.0%.

 

“Mandatory Prepayment Amount” has the meaning set forth in
Section 2.4(b)(ii)(A).

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, or condition
(financial or otherwise) of the Borrower and its Restricted Subsidiaries taken
as a whole; (b) a material impairment of the ability of any Loan Party to

17

--------------------------------------------------------------------------------

 

perform its obligations under any Loan Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party or upon the rights and remedies of the Administrative Agent, the Issuing
Bank, or any Lender under any Loan Document.

“Material Subsidiary” means a direct or indirect Subsidiary of the Borrower
with, together with its Subsidiaries, assets having a net book value or fair
market value (determined in good faith by a Responsible Officer of the Borrower)
in excess of $25,000,000.

“Matured L/C Obligations” means all amounts paid by Issuing Bank on drafts or
demands for payment drawn or made under or purported to be under any Letter of
Credit (or under or in connection with any L/C Application) that have not been
repaid to the Issuing Bank (with the proceeds of a Loan or otherwise).

“Maturity Date” means (a) November 22, 2018, or (b) such earlier date upon which
the Commitments may be terminated in accordance with the terms hereof.

“Maximum Loan Amount” means $1,100,000,000 as such amount may be reduced from
time to time pursuant to Section 2.5.

“Mortgage” means each mortgage, deed of trust or similar document described in
the Security Schedule and any other mortgage, deed of trust or similar document
delivered pursuant to this Agreement, in each case, as amended, supplemented,
restated or otherwise modified from time to time.

“Mortgaged Property” has the meaning set forth in the Mortgage.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding three calendar
years, has made or been obligated to make contributions.

“Net Sale Proceeds” means, with respect to any Disposition of any asset by the
Borrower or any Restricted Subsidiary, the aggregate amount of cash or cash
equivalents received by or paid to or for the account of the Borrower or such
Restricted Subsidiary from time to time (whether as initial consideration or
through payment or disposition of deferred consideration) by or on behalf of
such Person in connection with such transaction after deducting therefrom only
(without duplication) (a) reasonable out-of-pocket costs and fees, (b) the
amount of taxes payable in connection with or as a result of such transaction
and (c) the amount of any Indebtedness permitted by Section 7.3 hereof secured
by a Lien on such asset permitted by Section 7.1 hereof that, by the terms of
the agreement or instrument governing such Indebtedness, is required to be
repaid or may be prepaid upon such disposition, in each case, to the extent, but
only to the extent, that the amounts so deducted are, at the time of receipt of
such cash, actually paid to a Person that is not an Affiliate of the Borrower or
such Restricted Subsidiary and are properly attributable to such transaction or
to the asset that is the subject thereof.

 

“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.

“Non-Recourse Debt” means Indebtedness:

(a)     as to which neither the Borrower nor any of its Restricted Subsidiaries
constitutes the lender;

18

--------------------------------------------------------------------------------

 

(b)     no default with respect to which (including any rights that the holders
thereof may have to take enforcement action against an Unrestricted Subsidiary)
would permit upon notice, lapse of time or both any holder of any other
Indebtedness of the Borrower or any of its Restricted Subsidiaries to declare a
default on such other Indebtedness or cause the payment thereof to be
accelerated or payable prior to its stated maturity; and

(c)     as to which the lenders have been notified in writing that they will not
have any recourse to the stock or assets of the Borrower or any of its
Restricted Subsidiaries.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.

“Notice of Advance” means a notice, which, if in writing, shall be substantially
in the form of Exhibit A, of (a) a Borrowing, (b) a conversion of Loans from one
Type to the other, or (c) a continuation of Loans as the same Type, pursuant to
Section 2.2(a).

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest that accrues after the commencement by or against any Loan
Party or any Affiliate thereof of any proceeding under any Debtor Relief Laws
naming such Person as the debtor in such proceeding.

“OFAC” has the meaning set forth in Section 5.14.

“Oil and Gas Properties” means Hydrocarbon Interests; the properties now or
hereafter pooled or unitized with Hydrocarbon Interests; all presently existing
or future unitization, pooling agreements and declarations of pooled units and
the units created thereby (including without limitation all units created under
orders, regulations and rules of any Governmental Authority have jurisdiction)
that may affect all or any portion of the Hydrocarbon Interests; all operating
agreements, contracts and other agreements that relate to any of the Hydrocarbon
Interests or the production, sale, purchase, exchange or processing of
Hydrocarbons from or attributable to such Hydrocarbon Interest; all Hydrocarbons
in and under and which may be produced and saved or attributable to the
Hydrocarbon Interests, the lands covered thereby and all oil in tanks and all
rents, issues, profits, proceeds, products, revenues and other income from or
attributable to the Hydrocarbon Interests; all tenements, hereditaments,
appurtenances and properties in any manner appertaining, belonging, affixed or
incidental to the Hydrocarbon Interests, properties, rights, titles, interests
and estates described or referred to above, including any and all property, real
or personal, now owned or hereinafter acquired and situated upon, used, held for
use or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or property (excluding drilling rigs, automotive
equipment or other personal property which may be on such premises for the
purpose of drilling a well or for other similar temporary uses) and including
any and all oil wells, gas wells, injection wells or other wells, buildings,
structures, fuel separators, liquid extraction plants, plant compressors, pumps,
pumping units, field gathering systems, tanks and tank batteries, fixtures,
valves, fittings, machinery and parts, engines, boilers, meters, apparatus,
equipment, appliances, tools, implements, cables, wires, towers, casing, tubing
and rods, surface leases, rights-of-way, easements and servitudes together with
all additions, substitutions, replacements, accessions and attachments to any
and all of the foregoing.

 

“Optional Indebtedness Payment” has the meaning set forth in Section 7.12.

19

--------------------------------------------------------------------------------

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the articles of formation and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation and any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation with the secretary of state or other
department in the state of its formation, in each case as amended from time to
time.

“Outstanding Amount” means (i) with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any Borrowings and
prepayments or repayments of Loans occurring on such date; and (ii) with respect
to any L/C Obligations on any date, the amount of such L/C Obligations on such
date after giving effect to any L/C Credit Extension occurring on such date and
any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements of outstanding unpaid drawings
under any Letters of Credit or any reductions in the maximum amount available
for drawing under Letters of Credit taking effect on such date.

“Participant” has the meaning set forth in Section 10.7(c).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430, 431,
432 and 436 of the Code and Sections 302,303,304 and 305 of ERISA.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer plan
(as described in Section 4064(a) of ERISA) has made contributions at any time
during the immediately preceding five plan years, or with respect to which the
Borrower or any ERISA Affiliate otherwise has liability or contingent liability.

“Percentage Share” means, with respect to each Lender, the percentage (carried
out to the ninth decimal place) set forth opposite the name of such Lender on
Schedule 2.1 (as amended or modified from time to time) or on the relevant
Lender Assignment, as the case may be, as such percentage share may be adjusted
as provided herein (including pursuant to Section 2.15).

“Permitted Additional Notes” means senior unsecured notes issued by the Borrower
from time to time after the Closing Date; provided that (a) the final maturity
date of such senior unsecured notes shall not be earlier than 91 days after the
Maturity Date (as in effect on the date of issuance of such senior unsecured
notes); (b) such senior unsecured notes and any Permitted Additional Notes
Indenture under which such senior unsecured notes are issued contain customary
terms and conditions for senior unsecured notes of like tenor and amount and do
not contain any covenants, events or default or other provisions (other than
interest rate and redemption premiums) that, on the whole, are materially more
onerous to the Borrower and its Subsidiaries than those imposed by the 2012
Senior Notes Indenture (c) at the time of and immediately after giving effect to
each incurrence of such Indebtedness, no Event of Default shall have occurred
and be continuing; (d) such Indebtedness does not have any scheduled per

20

--------------------------------------------------------------------------------

 

annum principal amortization prior to the date which is 91 days after the
Maturity Date as in effect on the date such Indebtedness is incurred; (e) if
such Indebtedness is senior subordinated Indebtedness, such Indebtedness is
expressly subordinate to the payment in full of all of the Secured Obligations
on terms and conditions reasonably satisfactory to the Administrative Agent;
(f) such Indebtedness does not have any mandatory prepayment, defeasance,
tender, repurchase, sinking fund or redemption provisions (other than customary
change of control or asset sale tender offer provisions, in each case to the
extent required to be applied first to the Secured Obligations to the extent
required by this Agreement); and (g) the stated interest or coupon rate of such
new Indebtedness is reasonably acceptable to the Administrative Agent.

“Permitted Additional Notes Indenture” means any indenture, by and between
Borrower and a trustee, and related documentation entered into in connection
therewith pursuant to which the Permitted Additional Notes shall have been
issued, as the same may be amended, restated, modified or supplemented from time
to time.

 

“Permitted Refinancing Indebtedness” means unsecured Indebtedness of the
Borrower (for purposes of this definition, “new Indebtedness”) incurred in
exchange for, or proceeds of which are used to refinance, all or any portion of
the 2012 Senior Notes, the 2011 Senior Notes or any Permitted Additional Notes
(the portion refinanced, the “Refinanced Indebtedness”); provided that (a) such
new Indebtedness is in an aggregate principal amount not in excess of the sum of
(i) the aggregate principal amount of the Refinanced Indebtedness and (ii) an
amount necessary to pay any fees and expenses, including premiums, related to
such refinancing; (b) such new Indebtedness has a stated maturity no shorter
than the date that is 91 days after the Maturity Date and weighted average life
to maturity equal to or greater than that of the Refinanced Indebtedness;
(c) such new Indebtedness does not contain any covenants, events of default or
other terms (other than interest rate and redemption premiums) that, on the
whole, are materially more onerous to the Borrower and its Subsidiaries than
those imposed by the Refinanced Indebtedness; (d) the stated interest or coupon
rate of such new Indebtedness is reasonably acceptable to the Administrative
Agent; (e) no Event of Default shall exist at the time of, or result from, the
issuance of such new Indebtedness; (f) if the Refinanced Indebtedness is
subordinated in right of payment to the Secured Obligations, such new
Indebtedness is subordinated in right of payment to the Secured Obligations at
least to the same extent as the Refinanced Indebtedness; (g) such Indebtedness
does not have any scheduled per annum principal amortization prior to the date
which is 91 days after the Maturity Date as in effect on the date such
Indebtedness is incurred; (h) if such Indebtedness is senior subordinated
Indebtedness, such Indebtedness is expressly subordinate to the payment in full
of all of the Secured Obligations on terms and conditions reasonably
satisfactory to the Administrative Agent; and (i) such Indebtedness does not
have any mandatory prepayment, defeasance, tender, repurchase, sinking fund or
redemption provisions (other than customary change of control or asset sale
tender offer provisions, in each case to the extent required to be applied first
to the Secured Obligations to the extent required by this Agreement). For the
avoidance of doubt, that portion of any Indebtedness initially issued as
Permitted Additional Notes the proceeds of which are used to call, redeem or
repurchase 2012 Senior Notes or 2011 Senior Notes and the principal amount of
which is ultimately deducted from the Borrowing Base adjustment pursuant to
Section 2.8(d)(ii) shall constitute Permitted Refinancing Indebtedness.

“Person” means any individual, trustee, corporation, general partnership,
limited partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture or
Governmental Authority.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or any ERISA Affiliate, or
with respect to which the Borrower or any ERISA Affiliate otherwise has
liability or contingent liability.

“Platform” has the meaning set forth in Section 10.2(d).

21

--------------------------------------------------------------------------------

 

“Pledge Agreement” means each amended and restated Pledge Agreement and
Irrevocable Proxy dated as of the date hereof in favor of the Administrative
Agent for the benefit of the Lenders in the form of Exhibit H and each other
pledge agreement in substantially the same form in favor of the Administrative
Agent for the benefit of the Lenders delivered in accordance with this
Agreement.

“Pledged Note” mean each Pledged Note described in a Pledge Agreement pledged to
the Administrative Agent for the benefit of the Lenders and the Issuing Bank.

“Prior Credit Facility” is defined in the first preliminary statement hereto.

“Prior Indebtedness” is defined in the second preliminary statement hereto.

 

“Prior Lenders” is defined in the first preliminary statement hereto.

“Proved Reserves” means those Hydrocarbons that have been estimated with
reasonable certainty, as demonstrated by geological and engineering data, to be
economically recoverable from the Oil and Gas Properties by existing producing
methods under existing economic conditions.

“Qualified ECP Obligor” means, in respect of any obligation or liability in
respect of a Hedging Agreement, each Loan Party that has total assets exceeding
$10,000,000 at the time the relevant guaranty obligation or other liability or
grant of the relevant security interest becomes or would become effective with
respect to such any obligation or liability or such other person as constitutes
an “eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Register” has the meaning set forth in Section 10.7(b)(ii).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

“Required Borrowing Base Lenders” means, as of any date of determination,
Non-Defaulting Lenders whose Voting Percentages aggregate to 66-2/3% or more.

“Reserve Percentage” means, on any day with respect to each particular Borrowing
comprised of LIBO Rate Loans, the maximum reserve requirement as determined by
the Administrative Agent (including without limitation any basic, supplemental,
marginal, emergency or similar reserves and taking into account any transitional
adjustments or other scheduled changes in reserve requirements), expressed as a
percentage, which would then apply under Regulation D with respect to
“Eurocurrency liabilities” (as such term is defined in Regulation D) equal in
amount to each Lender’s LIBO Rate Loan in such Borrowing, were such Lender to
have any such “Eurocurrency liabilities”. If such reserve requirement shall
change after the date hereof, the Reserve Percentage shall be automatically
increased or decreased, as the case may be, from time to time as of the
effective time of each such change in such reserve requirement.

“Responsible Officer” means the president, chief financial officer, treasurer or
assistant treasurer of a Loan Party. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

22

--------------------------------------------------------------------------------

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any equity interest of the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such equity interest or of any option, warrant or other right to acquire any
such equity interest.

 

“Restricted Subsidiary” means (a) each of COGI GP, COGI LP, COGI, COGH and COGLA
and (b) each other Subsidiary of the Borrower that is not designated as an
Unrestricted Subsidiary pursuant to Section 1.6.

“Secured Obligations” means, collectively, the Obligations and all liabilities
and obligations of the Borrower or any Restricted Subsidiary arising under any
Hedging Agreement now or hereafter existing between or among the Borrower or any
Restricted Subsidiary and any Lender or any Affiliate of any Lender; provided,
however, that the definition of “Secured Obligations” shall not create any
guarantee by any Loan Party of (or grant of security interest by any Loan Party
to support, as applicable) any Excluded Swap Obligations of such Loan Party for
purposes of determining any obligations of any Loan Party.

“Security Agreement” means (a) each amended and restated Security Agreement
dated as of the date hereof in favor of the Administrative Agent for the benefit
of the Lenders substantially in the form of Exhibit I, and (b) each other
security agreement (which shall also be substantially in the form of Exhibit I)
in favor of the Administrative Agent on behalf of the Lender delivered in
accordance with this Agreement.

“Security Documents” means the instruments listed in the Security Schedule and
any other security agreements, deeds of trust, mortgages, chattel mortgages,
pledges, guaranties, financing statements, continuation statements, extension
agreements and other agreements or instruments now, heretofore, or hereafter
delivered by any Person to the Administrative Agent in connection with this
Agreement or any transaction contemplated hereby to secure or guarantee the
payment of all or any part of the Secured Obligations.

“Security Schedule” means Schedule 4.1 hereto.

“Subordination Agreement” means the Fourth Amended and Restated Intercompany
Subordination Agreement dated the date hereof and substantially in the form of
Exhibit G, as the same may be amended, modified, supplemented or restated from
time to time.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

23

--------------------------------------------------------------------------------

 

“Total Debt” means all Indebtedness of the Borrower and the Restricted
Subsidiaries on a consolidated basis described under clauses (a) and (c) through
(f) of the definition of “Indebtedness”.

“Type” means with respect to a Loan, its character as a Base Rate Loan or a LIBO
Rate Loan.

“Unreimbursed Amount” has the meaning set forth in Section 2.3(c)(i).

“Unrestricted Subsidiary” means (a) so long as it otherwise constitutes a
Subsidiary and meets the requirements set forth in Section 6.18, CAM, and
(b) each other Subsidiary of the Borrower designated by the Borrower as an
Unrestricted Subsidiary in accordance with, and subject to the satisfaction of
the conditions set forth in, Section 1.6.

“Voting Percentage” means, as to any Non-Defaulting Lender, (a) at any time when
the Commitments are in effect, the percentage of all Non-Defaulting Lenders’
Commitment Amounts (including such Non-Defaulting Lender) held by such
Non-Defaulting Lender and (b) at any time after the termination of the
Commitments, the percentage (carried out to the ninth decimal place) which
(i) the sum of (A) the Outstanding Amount of such Non-Defaulting Lender’s Loans,
plus (B) such Non-Defaulting Lender’s Percentage Share of the Outstanding Amount
of L/C Obligations, then constitutes of (ii) the sum of Outstanding Amount of
all Non-Defaulting Lenders’ Loans and L/C Obligations (including such
Non-Defaulting Lender’s Loans and L/C Obligations).

SECTION 1.2     Other Interpretive Provisions.

(a)     The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b)     (i)     The words “herein” and “hereunder” and words of similar import
when used in any Loan Document shall refer to such Loan Document as a whole and
not to any particular provision thereof.

(ii)     Unless otherwise specified herein, Article, Section, Exhibit and
Schedule references are to this Agreement.

(iii)     The term “including” is by way of example and not limitation.

(iv)     The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced.

(c)     In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(d)     Section headings herein and the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(e)     Pronouns in masculine, feminine and neuter genders shall be construed to
include any other gender, and words in the singular form shall be construed to
include the plural and vice versa, unless the context otherwise requires.

SECTION 1.3     Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Initial Audited Financial Statements, except as otherwise specifically
prescribed herein.

24

--------------------------------------------------------------------------------

 

SECTION 1.4     Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

SECTION 1.5     References to Agreements and Laws. Unless otherwise expressly
provided herein, (a) references to agreements (including the Loan Documents) and
other contractual instruments shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are not prohibited by any Loan Document; and
(b) references to any Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such Law.

SECTION 1.6     Designation and Conversion of Restricted and Unrestricted
Subsidiaries.

(a)     Unless designated in writing to the Administrative Agent by the Borrower
and approved by the Administrative Agent and the Majority Lenders in accordance
with clause (b) below, any Person that becomes a Subsidiary of the Borrower or
any of its Restricted Subsidiaries (whether by formation, acquisition or merger)
shall be classified as a Restricted Subsidiary; provided, however, that CAM
shall be classified and designated as an Unrestricted Subsidiary and shall at
all times remain an Unrestricted Subsidiary so long as it is a Subsidiary and
meets the requirements set forth in Section 6.18.

(b)     Any Subsidiary of the Borrower (including a newly formed or newly
acquired Subsidiary), excluding any Guarantor, may be designated (or
redesignated) as an Unrestricted Subsidiary if (i) the Administrative Agent
shall have received (1) a written request from the Borrower specifying the
applicable Subsidiary and such other information as the Administrative Agent may
reasonably request, (2) the written consent of the Administrative Agent and the
Majority Lenders approving such designation, and (3) a certificate of a
Responsible Officer of the Borrower certifying that no Default or Event of
Default shall then exist or would result from such designation (after giving
effect to such designation), and (ii) such designation is deemed to be an
Investment in an amount equal to the fair market value of Borrower’s direct and
indirect ownership interest in such Subsidiary and such Investment would be
permitted under Section 7.2 to be made at the time of such designation. Except
as provided in this Section 1.6(b), no Subsidiary may be designated (and no
Restricted Subsidiary may be redesignated) as an Unrestricted Subsidiary.

 

(c)     If, at any time, any Unrestricted Subsidiary would fail to meet the
requirements for an Unrestricted Subsidiary set forth in Section 6.18, it shall
thereafter cease to be an Unrestricted Subsidiary for purposes of this Agreement
and any Indebtedness of such Subsidiary shall be deemed to be incurred by a
Restricted Subsidiary of the Borrower as of such date and, if such Indebtedness
is not permitted to be incurred as of such date under Section 7.3, the Borrower
shall be in default of such covenant.

(d)     Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary if after giving effect to such designation, (i) the representations
and warranties of Borrower and its Restricted Subsidiaries contained in each of
the Loan Documents are true and correct on and as of such date as if made on and
as of the date of such redesignation (or, if stated to have been made expressly
as of an earlier date, were true and correct as of such date), (ii) the
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence at the time of designation of any Indebtedness or
Liens of such Subsidiary existing at such time, and the Borrower is in
compliance with Sections 7.1 and 7.3 after giving effect to such designation,
(iii) no Default or Event of Default then exists or would result from such
redesignation (after giving effect to such redesignation), and (iv) the Borrower
complies, or causes such Subsidiary to comply, with the requirements of Sections
6.16 and 6.18. Any such designation shall be evidenced by a certificate of a
Responsible Officer of the Borrower delivered to the

25

--------------------------------------------------------------------------------

 

Administrative Agent prior to such designation certifying that the conditions of
this Section 1.6(c) are satisfied as of the date of such designation (and, as a
condition precedent to the effectiveness of any such designation, the Borrower
shall deliver to the Administrative Agent a certificate setting forth in
reasonable detail the calculations demonstrating compliance on a pro forma basis
with the covenants set forth in Section 7.13).

(e)     No Subsidiary may be designated as an Unrestricted Subsidiary hereunder
unless it is also designated as an “Unrestricted Subsidiary” for purposes of any
Indenture Debt Documents and (ii) no Subsidiary designated as an Unrestricted
Subsidiary may be designated as a Restricted Subsidiary hereunder unless it is
also designated as a “Restricted Subsidiary” for purposes of any Indenture Debt
Documents.

 

 

 

26

--------------------------------------------------------------------------------

 

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

SECTION 2.1     Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Loan”) to the
Borrower from time to time on any Business Day during the period from the
Closing Date to the Maturity Date, in an aggregate amount not to exceed at any
time outstanding the lesser of (x) such Lender’s Percentage Share of the
aggregate amount of the Loans requested by the Borrower on such day and (y) such
Lender’s Commitment Amount; provided, however, that after giving effect to any
borrowing, (i) the aggregate Outstanding Amount of all Loans and L/C Obligations
shall not exceed the lesser of (A) the Aggregate Commitments on such date and
(B) the Borrowing Base then in effect, and (ii) the aggregate Outstanding Amount
of the Loans of any Lender, plus such Lender’s Percentage Share of the
Outstanding Amount of all L/C Obligations shall not exceed the lesser of such
Lender’s Commitment Amount or such Lender’s Percentage Share of the Borrowing
Base. Within the limits of each Lender’s Commitment, and subject to the other
terms and conditions hereof, the Borrower may borrow under this Section 2.1,
prepay under Section 2.4 and reborrow under this Section 2.1.

 

SECTION 2.2     Borrowings, Conversions and Continuations of Loans.

(a)     Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Loans as the same Type shall be made upon the Borrower’s
irrevocable prior written notice to the Administrative Agent in the form of a
Notice of Advance. Each such notice must be received by the Administrative Agent
not later than 12:00 p.m., central time, (i) three Business Days prior to the
requested date of any Borrowing of, conversion to or continuation of LIBO Rate
Loans or of any conversion of LIBO Rate Loans to Base Rate Loans, and (ii) on
the requested date of any Borrowing of Base Rate Loans. Each Notice of Advance
shall be appropriately completed and signed by a Responsible Officer of the
Borrower. Each Borrowing of, conversion to or continuation of LIBO Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $1,000,000
in excess thereof. Each Borrowing of or conversion to Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof. Each Notice of Advance shall specify (i) whether the Borrower is
requesting a Borrowing, a conversion of Loans from one Type to the other, or a
continuation of Loans as the same Type, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Loans are
to be converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Loan in a Notice of
Advance or if the Borrower fails to give a timely notice requesting a conversion
or continuation, then the applicable Loans shall be made or continued as, or
converted to, Base Rate Loans. Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable LIBO Rate Loans. If the Borrower requests a Borrowing
of, conversion to, or continuation of LIBO Rate Loans in any such Notice of
Advance, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.

 

(b)     Following receipt of a Notice of Advance, the Administrative Agent shall
promptly notify each Lender of its Percentage Share of the applicable Loans, and
if no timely notice of a conversion or continuation is provided by the Borrower,
the Administrative Agent shall notify each Lender of the details of any
automatic conversion to Base Rate Loans described in the preceding subsection.
Each Lender shall make the amount of its Loan available to the Administrative
Agent in immediately available funds at the Administrative Agent’s Office not
later than 2:00 p.m. central time, on the Business Day specified in the
applicable Notice of Advance. Upon satisfaction of the applicable conditions set
forth in Section 4.2 (and, if such Borrowing is the initial Credit Extension,
Section 4.1), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of the
Administrative Agent with the amount of

27

--------------------------------------------------------------------------------

 

such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to the Administrative Agent by the Borrower; provided,
however, that if, on the date of the Borrowing there are L/C Borrowings
outstanding, then the proceeds of such Borrowing shall be applied, first, to the
payment in full of any such L/C Borrowings, and second, to the Borrower as
provided above. Unless the Administrative Agent shall have received prompt
notice from a Lender that such Lender will not make available to the
Administrative Agent such Lender’s Loans, the Administrative Agent may in its
discretion assume that such Lender has made such Loans available to the
Administrative Agent in accordance with this section and the Administrative
Agent may if it chooses, in reliance upon such assumption, make such Loan
available to the Borrower. If and to the extent such Lender shall not so make
its Loan available to the Administrative Agent, such Lender and the Borrower
severally agree to pay or repay to the Administrative Agent within two Business
Days after demand the amount of such Loan together with interest thereon, for
each day from the date such amount is made available to the Borrower until the
date such amount is paid or repaid to the Administrative Agent, to be calculated
as to such Lender at the Federal Funds Rate, and to be calculated as to the
Borrower at the interest rate applicable at the time to the other Loans made on
such date. If any Lender fails to make such payment to the Administrative Agent
within such two Business Day period, such Lender shall in addition to such
amount pay interest thereon, for each day from the date such Loan is made
available to the Borrower until the date such amount is paid or repaid to the
Administrative Agent, at the interest rate applicable at the time to the other
Loans made on such date. The failure of any Lender to make any Loan to be made
by it hereunder shall not relieve any other Lender of its obligation hereunder,
if any, to make its Loan, but no Lender shall be responsible for the failure of
any other Lender to make any Loan to be made by such other Lender.

(c)     Except as otherwise provided herein, a LIBO Rate Loan may be continued
or converted only on the last day of the Interest Period for such LIBO Rate
Loan. During the existence of a Default, Event of Default or Borrowing Base
Deficiency, no Loans may be requested as, converted to or continued as LIBO Rate
Loans.

(d)     The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any LIBO Rate Loan upon determination
of such interest rate. The determination of the LIBO Rate by the Administrative
Agent shall be conclusive in the absence of manifest error. The Administrative
Agent shall notify the Borrower and the Lenders of any change in Administrative
Agent’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.

(e)     After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten (10) LIBO Interest Periods in effect with respect to Loans.

SECTION 2.3     Letters of Credit.

(a)    The Letter of Credit Commitment.

 

(i)     Subject to the terms and conditions set forth herein, (A) the Issuing
Bank agrees, in reliance upon the agreements of the other Lenders set forth in
this Section 2.3, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Availability Expiration Date,
to issue Letters of Credit for the account of the Borrower and in the name of
the Borrower or any of its Restricted Subsidiaries, and to amend or renew
Letters of Credit previously issued by it, in accordance with Section 2.3(b)
below, and (2) to honor drafts under the Letters of Credit; and (B) the Lenders
severally agree to participate in Letters of Credit issued for the account of
the Borrower; provided that the Issuing Bank shall not be obligated to make any
L/C Credit Extension with respect to any Letter of Credit, and no Lender shall
be obligated to participate in, any Letter of Credit if as of the date of such
L/C Credit Extension, (w) with respect to any renewal, extension or amendment to
any previously issued

28

--------------------------------------------------------------------------------

 

Letter of Credit, the Restricted Subsidiary in whose name such Letter of Credit
was originally issued (or was most recently renewed, extended or amended, if
applicable) has become, or been redesignated as, an Unrestricted Subsidiary,
(x) the Outstanding Amount of all L/C Obligations and all Loans would exceed the
lesser of (A) the Aggregate Commitments on such date and (B) the Borrowing Base
then in effect, (y) the aggregate Outstanding Amount of the Loans of any Lender,
plus such Lender’s Percentage Share of the Outstanding Amount of all
L/C Obligations would exceed the lesser of (A) such Lender’s Commitment Amount
or (B) such Lender’s Percentage Share of the Borrowing Base then in effect, or
(z) the Outstanding Amount of the L/C Obligations would exceed the Letter of
Credit Sublimit. Within the foregoing limits, and subject to the terms and
conditions hereof, the Borrower’s ability to obtain Letters of Credit shall be
fully revolving, and accordingly the Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.

(ii)     The Issuing Bank shall be under no obligation to issue any Letter of
Credit if:

(A)     the expiry date of such requested Letter of Credit would occur more than
twelve months after the date of issuance or last renewal, unless the Majority
Lenders acting in their sole discretion have approved in writing such expiry
date;

(B)     the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Availability Expiration Date, unless all the Lenders acting in
their sole discretion have approved in writing such expiry date;

(C)     the issuance of such Letter of Credit would violate one or more policies
of the Issuing Bank;

(D)     such Letter of Credit is in a face amount less than $100,000, or
denominated in a currency other than Dollars, unless all the Lenders acting in
their sole discretion have approved in writing the issuance of Letters of Credit
denominated in a currency other than Dollars; or

 

(E)     such Letter of Credit is to be used directly or indirectly to assure
payment of or otherwise support any Person’s Indebtedness for borrowed money;

(F)     the issuance of such Letter of Credit is not in compliance with all
applicable governmental restrictions, policies, and guidelines (whether or not
having the force of law) or it subjects the Issuing Bank to any cost not
anticipated by the Issuing Bank on the date hereof;

(G)     the form and terms of such Letter of Credit are not acceptable to the
Administrative Agent and Issuing Bank in their sole and absolute discretion; and

(H)     any other condition in this Agreement to the issuance of such Letter of
Credit has not been satisfied.

(iii)     The Issuing Bank shall be under no obligation to amend any Letter of
Credit if (A) the Issuing Bank would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(b)     Procedures for Issuance and Amendment of Letters of Credit.

(i)     Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the Issuing Bank (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the

29

--------------------------------------------------------------------------------

 

Issuing Bank and the Administrative Agent not later than 12:00 p.m., central
time at least two Business Days (or such later date and time as the Issuing Bank
may agree in a particular instance in its sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the Issuing Bank: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the Issuing Bank may require. In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the Issuing Bank (w) the Letter of Credit to be amended; (x) the proposed date
of amendment thereof (which shall be a Business Day); (y) the nature of the
proposed amendment; and (z) such other matters as the Issuing Bank may require.

 

(ii)     Promptly after receipt of any Letter of Credit Application, the Issuing
Bank will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the Issuing Bank will provide the
Administrative Agent with a copy thereof. Upon receipt by the Issuing Bank of
confirmation from the Administrative Agent that the requested issuance or
amendment is permitted in accordance with the terms hereof, then, subject to the
terms and conditions hereof, the Issuing Bank shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or enter into the
applicable amendment, as the case may be, in each case in accordance with the
Issuing Bank’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to and hereby does, purchase from the
Issuing Bank a participation in such Letter of Credit in an amount equal to the
product of such Lender’s Percentage Share times the amount of such Letter of
Credit.

(c)     Drawings and Reimbursements; Funding of Participations.

(i)     Upon any drawing under any Letter of Credit, the Issuing Bank shall
notify the Borrower and the Administrative Agent thereof. Not later than
12:00 p.m., central time, on the date of any payment by the Issuing Bank under a
Letter of Credit (each such date, an “Honor Date”), the Borrower shall reimburse
the Issuing Bank through the Administrative Agent in an amount equal to the
amount of such drawing. If the Borrower fails to so reimburse the Issuing Bank
by such time, the Administrative Agent shall promptly notify each Lender of the
Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”),
and such Lender’s Percentage Share thereof. In such event, the Borrower shall be
deemed to have requested a Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.2 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the lesser of
(x) the Aggregate Commitments and (y) the Borrowing Base then in effect and the
conditions set forth in Section 4.2 (other than the delivery of a Notice of
Advance). Any notice given by the Issuing Bank or the Administrative Agent
pursuant to this Section 2.3(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

(ii)     Each Lender (including the Lender acting as Issuing Bank) shall upon
any notice from the Administrative Agent pursuant to Section 2.3(c)(i) make
funds available to the Administrative Agent for the account of the Issuing Bank
at the Administrative Agent’s Office in an amount equal to such Lender’s
Percentage Share of the Unreimbursed Amount not later

30

--------------------------------------------------------------------------------

 

than 1:00 p.m., central time, on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of
Section 2.3(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrower in such amount. The Administrative
Agent shall remit the funds so received to the Issuing Bank.

 

(iii)     With respect to any Unreimbursed Amount that is not fully refinanced
by a Borrowing of Base Rate Loans because the conditions set forth in
Section 4.2 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the Issuing Bank an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to the Administrative
Agent for the account of the Issuing Bank pursuant to Section 2.3(c)(ii) shall
be deemed payment in respect of its participation in such L/C Borrowing and
shall constitute an L/C Advance from such Lender in satisfaction of its
participation obligation under this Section 2.3(c).

(iv)     Until each Lender funds its Loan or L/C Advance pursuant to this
Section 2.3(c) to reimburse the Issuing Bank for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Percentage Share of such
amount shall be solely for the account of the Issuing Bank.

(v)     Each Lender’s obligation to make Loans or L/C Advances to reimburse the
Issuing Bank for amounts drawn under Letters of Credit, as contemplated by this
Section 2.3(c), shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any set-off, counterclaim, recoupment, defense
or other right which such Lender may have against the Issuing Bank, the Borrower
or any other Person for any reason whatsoever; (B) the occurrence or continuance
of a Default or Event of Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing. Any such
reimbursement shall not relieve or otherwise impair the obligation of the
Borrower to reimburse the Issuing Bank for the amount of any payment made by the
Issuing Bank under any Letter of Credit, together with interest as provided
herein.

(vi)     If any Lender fails to make available to the Administrative Agent for
the account of the Issuing Bank any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.3(c) by the time
specified in Section 2.3(c)(ii), the Issuing Bank shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Issuing Bank at a rate per annum equal to (1) for the first two Business Days
immediately following the date such payment is required, the Federal Funds Rate
from time to time in effect, and (2) for each day thereafter, the Base Rate from
time to time in effect. A certificate of the Issuing Bank submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.

(d)     Repayment of Participations.

(i)     At any time after the Issuing Bank has made a payment under any Letter
of Credit and has received from any Lender such Lender’s L/C Advance in respect
of such payment in accordance with Section 2.3(c), if the Administrative Agent
receives for the account of the Issuing Bank any payment related to such Letter
of Credit (whether directly from the Borrower or otherwise, including proceeds
of Cash Collateral applied thereto by the Administrative Agent), or any payment
of interest thereon, the Administrative Agent will distribute to such Lender its
Percentage Share thereof in the same funds as those received by the
Administrative Agent.

 

31

--------------------------------------------------------------------------------

 

(ii)     If any payment received by the Administrative Agent for the account of
the Issuing Bank pursuant to Section 2.3(c) is required to be returned, each
Lender shall pay to the Administrative Agent for the account of the Issuing Bank
its Percentage Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to (1) with respect to the
first two Business Days immediately following such demand, the Federal Funds
Rate from time to time in effect, and (2) with respect to each day thereafter,
the Base Rate from time to time in effect.

(e)     Obligations Absolute. The obligation of the Borrower to reimburse the
Issuing Bank for each drawing under each Letter of Credit, and to repay each
L/C Borrowing and each drawing under a Letter of Credit that is refinanced by a
Borrowing of Loans, shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i)     any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii)     the existence of any claim, counterclaim, set-off, defense or other
right that the Borrower may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the Issuing Bank or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;

(iii)     any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv)     any payment by the Issuing Bank under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the Issuing Bank under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v)     any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the Issuing Bank. The Borrower shall be
conclusively deemed to have waived any such claim against the Issuing Bank and
its correspondents unless such notice is given as aforesaid.

 

(f)     Role of Issuing Bank; Indemnity. Each Lender and the Borrower agree
that, in paying any drawing under a Letter of Credit, the Issuing Bank shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. No
Agent-Related Person nor any of the respective correspondents, participants or
assignees of the Issuing Bank shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the

32

--------------------------------------------------------------------------------

 

Majority Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Letter of Credit Application. The Borrower hereby
assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Letter of Credit. No Agent-Related Person, nor any of
the respective correspondents, participants or assignees of the Issuing Bank,
shall be liable or responsible for any of the matters described in clauses (i)
through (v) of Section 2.3(e). The Borrower agrees to hold Issuing Bank and each
Lender harmless and indemnified against any liability or claim in connection
with or arising out of the subject matter of this section, WHICH INDEMNITY SHALL
APPLY WHETHER OR NOT ANY SUCH LIABILITY OR CLAIM IS IN ANY WAY OR TO ANY EXTENT
CAUSED, IN WHOLE OR IN PART, BY ANY NEGLIGENT ACT OR OMISSION OF ANY KIND BY
ISSUING BANK OR ANY LENDER, provided only that the Issuing Bank or such Lender
shall not be entitled to indemnification for that portion, if any, of any
liability or claim which is proximately caused by its own individual gross
negligence or willful misconduct as determined in a final judgment. In
furtherance and not in limitation of the foregoing, the Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the Issuing Bank shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
If any Letter of Credit provides that it is transferable, the Issuing Bank shall
have no duty to determine the proper identity of anyone appearing as transferee
of such Letter of Credit, nor shall the Issuing Bank be charged with
responsibility of any nature or character for the validity or correctness of any
transfer or successive transfers, and payment by the Issuing Bank to any
purported transferee or transferees as determined by the Issuing Bank is hereby
authorized and approved, and the Borrower further agrees to hold the Issuing
Bank and each Lender harmless and indemnified against any liability or claim in
connection with or arising out of the foregoing, WHICH INDEMNITY SHALL APPLY
WHETHER OR NOT ANY SUCH LIABILITY OR CLAIM IS IN ANY WAY OR TO ANY EXTENT
CAUSED, IN WHOLE OR IN PART, BY ANY NEGLIGENT ACT OR OMISSION OF ANY KIND BY THE
ISSUING BANK OR ANY LENDER, provided only that the Issuing Bank or such Lender
shall not be entitled to indemnification for that portion, if any, of any
liability or claim which is caused by its own individual gross negligence or
willful misconduct. All of Borrower’s Obligations under this Section 2.3.6 shall
survive termination of the Commitments or of this Agreement and repayment in
full of the Obligations.

 

(g)     Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the
Issuing Bank and the Borrower when a Letter of Credit is issued, (i) the rules
of the “International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce (the “ICC”)
at the time of issuance (including the ICC decision published by the Commission
on Banking Technique and Practice on April 6, 1998 regarding the European single
currency (euro)) shall apply to each commercial Letter of Credit.

(h)     Letter of Credit Fees. The Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance with its Percentage Share a
Letter of Credit fee for each Letter of Credit equal to the LIBOR Spread then in
effect with respect to Loans after giving effect to the L/C Obligations incurred
with respect to such Letter of Credit times the actual daily maximum amount
available to be drawn under such Letter of Credit. Such fee for each Letter of
Credit shall be due and payable on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, and on the Letter of Credit Availability
Expiration Date. If there is any change in the LIBOR Spread during any quarter,
the actual daily amount of each Letter of

33

--------------------------------------------------------------------------------

 

Credit shall be computed and multiplied by the LIBOR Spread with respect to
Letters of Credit separately for each period during such quarter that such LIBOR
Spread was in effect.

(i)     Letter of Credit Fronting Fee and Documentary and Processing Charges
Payable to Issuing Bank. The Borrower shall pay directly to the Issuing Bank for
its own account a fronting fee in an amount equal to 0.1875% per annum on the
daily maximum amount available to be drawn thereunder, due and payable quarterly
in arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, and on the Letter of Credit Availability Expiration Date; provided
that all such fees shall be payable on the date on which the Commitments
terminate and any such fees accruing after the date on which the Commitments
terminate shall be payable on demand. In addition, the Borrower shall pay
directly to the Issuing Bank for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the Issuing Bank relating to letters of credit as from time to time
in effect. Such fees and charges are due and payable on demand and are
nonrefundable. All participation fees and fronting fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

(j)     Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

(k)     L/C Collateral.

 

(i)     L/C Obligations in Excess of Borrowing Base. (i) If, after the making of
all mandatory prepayments required under Section 2.4(b), the aggregate amount of
all Loans outstanding plus all L/C Obligations outstanding excluding
L/C Obligations secured by cash collateral pursuant to this Section 2.3(k) will
exceed the Borrowing Base, then the Borrower will immediately pay to the Issuing
Bank an amount in cash equal to such excess, or (ii) should any L/C Obligations
remain outstanding on the Maturity Date, then the Borrower will immediately pay
the Issuing Bank an amount in cash equal to the aggregate amount of such Issuing
Bank’s L/C Obligations. The Issuing Bank will hold such amount as security for
the remaining L/C Obligations (“L/C Collateral”) until such L/C Obligations
become Matured L/C Obligations, at which time such L/C Collateral may be applied
to such Matured L/C Obligations. Neither this subsection nor the following
subsection shall, however, limit or impair any rights which the Issuing Bank may
have under any other document or agreement relating to any Letter of Credit or
L/C Obligation, including any Letter of Credit Application, or any rights which
the Issuing Bank or Lenders may have to otherwise apply any payments by the
Borrower and L/C Collateral under Section 2.3(k).

(ii)     Acceleration of L/C Obligations. If the Obligations or any part thereof
become immediately due and payable pursuant to Section 8.2 then, unless the
Majority Lenders otherwise specifically elect to the contrary (which election
may thereafter be retracted by the Majority Lenders at any time), all
L/C Obligations shall become immediately due and payable without regard to
whether or not actual drawings or payments on the Letters of Credit have
occurred, and the Borrower shall be obligated to pay to the Issuing Bank
immediately an amount equal to the aggregate L/C Obligations which are then
outstanding. All amounts so paid shall first be applied to Matured
L/C Obligations and then held by the Issuing Bank as L/C Collateral until such
L/C Obligations become Matured L/C Obligations, at which time such
L/C Collateral shall be applied to such Matured L/C Obligations.

(iii)     Investment of L/C Collateral. Pending application thereof, all
L/C Collateral shall be invested by the Issuing Bank in such blocked account as
the Issuing Bank may choose in its sole discretion reasonably exercised. All
interest on such investments shall be reinvested or applied to Matured
L/C Obligations. When all Obligations have been satisfied in full, including all
L/C Obligations, all Letters of Credit have expired or been terminated, and all
of

34

--------------------------------------------------------------------------------

 

the Borrower’s reimbursement obligations in connection therewith have been
satisfied in full, the Issuing Bank shall release any remaining L/C Collateral.
The Borrower hereby assigns and grants to the Issuing Bank a continuing security
interest in all L/C Collateral paid by it to the Issuing Bank, all investments
purchased with such L/C Collateral, and all proceeds thereof to secure its
Matured L/C Obligations and its Obligations under this Agreement, the Notes, and
the other Loan Documents, and the Borrower agrees that such L/C Collateral and
investments shall be subject to all of the terms and conditions of the
Borrower’s Security Agreement. The Borrower further agrees that the Issuing Bank
shall have all of the rights and remedies of a secured party under the Uniform
Commercial Code as adopted in the State of New York with respect to such
security interest and that an Event of Default under this Agreement shall
constitute a default for purposes of such security interest.

(iv)     Calculations. A written advice setting forth in reasonable detail the
amounts owing under this section, submitted by the Issuing Bank to the Borrower
or any Lender from time to time, shall be conclusive, absent manifest error, as
to the amounts thereof.

 

SECTION 2.4     Prepayments.

(a)     Voluntary Prepayments. The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Loans
in whole or in part without premium or penalty; provided that (i) such notice
must be received by the Administrative Agent not later than 12:00 p.m., central
time, (A) three Business Days prior to any date of prepayment of LIBO Rate
Loans, and (B) on the date of prepayment of Base Rate Loans; (ii) any prepayment
of LIBO Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (iii) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of such
Lender’s Percentage Share of such prepayment. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a LIBO Rate Loan shall be accompanied by all accrued interest
thereon, together with any additional amounts required pursuant to Section 3.5.
Each such prepayment shall be applied to the Loans of the Lenders in accordance
with their respective Percentage Shares, provided that at the Borrower’s
election in connection with any prepayment pursuant to this Section 2.4(a), such
prepayment shall not be applied to any Loans of a Defaulting Lender.

(b)     Mandatory Prepayments. The Borrower shall make the following prepayments
of the Loans:

(i)     Outstandings Exceed Commitments. If for any reason the Outstanding
Amount of all Loans and L/C Obligations at any time exceeds the Aggregate
Commitments then in effect, the Borrower shall first immediately prepay Loans
and second following repayment of the Loans, Cash Collateralize the
L/C Obligations in an aggregate amount equal to such excess.

(ii)     Borrowing Base Deficiency.

(A)     Upon any redetermination of or adjustment to the amount of the Borrowing
Base in accordance with Sections 2.8(a), 2.8(c) or 2.8(d)(iv), the aggregate
unpaid principal balance of the Loans plus the aggregate amount of
L/C Obligations exceeds the Borrowing Base (a “Borrowing Base Deficiency”), the
Borrower shall, within thirty (30) days after the Administrative Agent sends
written notice of such fact to the Borrower, (1) prepay the principal of the
Loans (and, upon prepayment of all Loans, shall, to the extent required, provide
L/C Collateral as set forth in Section 2.3(k)) in an aggregate amount at least
equal to such Borrowing

35

--------------------------------------------------------------------------------

 

Base Deficiency (in this section, a “Mandatory Prepayment Amount”), or (2) give
notice to the Administrative Agent electing to prepay such Mandatory Prepayment
Amount in six (6) (or fewer) monthly installments. Each such installment shall
equal or exceed one-sixth of such Borrowing Base Deficiency; the first such
installment shall be paid within thirty (30) days of the giving of such notice
of the Borrowing Base Deficiency by the Administrative Agent to the Borrower and
the five (or fewer) subsequent installments shall be due and payable at one
month intervals thereafter until such Borrowing Base Deficiency has been
eliminated.

 

(B)     If (1) at any time during the existence or continuation of a Borrowing
Base Deficiency, the Borrower or any Guarantor makes a Disposition of assets
(other than those described in clauses (a) through (d) of Section 7.5 hereof),
or (2) a Disposition of assets included in the Borrowing Base results in a
reduction of the Borrowing Base in accordance with Section 7.5(e) such that a
Borrowing Base Deficiency occurs, then, in either case, the Borrower shall, or
shall cause such Guarantor to, use the Net Sale Proceeds from such Disposition
(whether or not such assets are included in the Borrowing Base) to prepay the
Loans and, upon prepayment of all Loans, shall provide L/C Collateral as set
forth in Section 2.3(k), within one (1) Business Day of such Disposition in an
amount equal to 100% of the Borrowing Base Deficiency then existing or occurring
as a result of such Disposition. Application of such Net Sale Proceeds shall be
applied to the principal amount of the Loans until the Loans are paid in full
and then shall be held as L/C Collateral in an amount equal to the aggregate
amount of L/C Obligations pursuant to Section 2.3(k).

(C)     If, as a result of a reduction in the Borrowing Base pursuant to
Section 2.8(d)(ii) or Section 2.8(d)(iii), a Borrowing Base Deficiency results,
then the Borrower shall prepay the Loans and, upon prepayment of all Loans,
shall provide L/C Collateral as set forth in Section 2.3(k), within three
(3) Business Days of the receipt of the proceeds of the Permitted Additional
Notes in an amount equal to 100% of the Borrowing Base Deficiency then existing
or occurring as a result of such issuance. Application of such proceeds shall be
applied to the principal amount of the Loans until the Loans are paid in full
and then shall be held as L/C Collateral in an amount equal to the aggregate
amount of L/C Obligations pursuant to Section 2.3(k).

(D)     Notwithstanding the foregoing, all payments required to be made pursuant
to this Section 2.4(b)(ii) must be made on or prior to the Maturity Date.

SECTION 2.5     Reduction or Termination of Commitments and Maximum Loan Amount.
The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Commitments and the Maximum Loan Amount, or permanently reduce the
Aggregate Commitments and the Maximum Loan Amount to an amount not less than the
then Outstanding Amount of all Loans and L/C Obligations; provided that (i) any
such notice shall be received by the Administrative Agent not later than
12:00 p.m., central time three (3) Business Days prior to the date of
termination or reduction, and (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof. The Administrative Agent shall promptly notify the Lenders of any such
notice of reduction or termination of the Aggregate Commitments and the Maximum
Loan Amount. Once reduced in accordance with this Section, the Commitments may
not be increased except in accordance with Section 2.15. Any reduction of the
Aggregate Commitments shall be applied to the Commitment Amount of each Lender
according to its Percentage Share. All commitment fees accrued until the

36

--------------------------------------------------------------------------------

 

effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination.

 

SECTION 2.6     Repayment of Loans. The Borrower hereby promises to repay to the
Lenders on the Maturity Date the aggregate principal amount of Loans outstanding
on such date.

SECTION 2.7     Initial Borrowing Base. On the Closing Date, the Borrowing Base
shall be an amount equal to $625,000,000, which Borrowing Base shall remain in
effect until the Borrowing Base is redetermined or reduced in accordance with
this Agreement.

SECTION 2.8     Subsequent Determinations of Borrowing Base.

(a)     The Borrowing Base shall be redetermined semiannually on or about
May 1st and November 1st of each year (commencing May 1, 2014) as provided in
this Section. The Borrower shall furnish to the Administrative Agent and each
Lender all information, reports and data that the Administrative Agent has then
reasonably requested concerning the Borrower’s and the Guarantors’ businesses
and properties (including Borrower’s and the Guarantors’ Oil and Gas Properties
and interests and the reserves and production relating thereto), together with
(and by the date required for) any Engineering Report described in
Section 6.2(g), if an Engineering Report is then due. Within thirty (30) days
after receiving such information, reports and data, or as promptly thereafter as
practicable, the Administrative Agent shall recommend a redetermined Borrowing
Base to the Lenders. Such recommended Borrowing Base shall become effective upon
the receipt by the Administrative Agent of the approval of the Required
Borrowing Base Lenders. The failure of a Lender to respond or object to the
recommended Borrowing Base within fifteen (15) days after notice thereof is
given to such Lender by the Administrative Agent shall be deemed an acceptance
and approval of such recommended Borrowing Base by such Lender. If such
recommended Borrowing Base is not approved by Required Borrowing Base Lenders
within fifteen (15) days after the Administrative Agent submits the recommended
Borrowing Base to the Lenders, then each Lender shall submit in writing to the
Administrative Agent, on or within fifteen (15) days after the Administrative
Agent notifies the Lenders that the Lenders have not approved any such
recommended Borrowing Base, such Lender’s determination of the redetermined
Borrowing Base in such case, the redetermined Borrowing Base shall be the
highest amount approved by the Required Borrowing Base Lenders. NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, WITHOUT THE PRIOR WRITTEN APPROVAL OF ALL OF
THE LENDERS, SUCH APPROVAL TO BE IN EACH LENDER’S SOLE DISCRETION, THE
REDETERMINED BORROWING BASE SHALL NOT BE INCREASED ABOVE THE AMOUNT OF THE
BORROWING BASE IN EFFECT IMMEDIATELY PRIOR TO SUCH REDETERMINATION. The
Administrative Agent shall by notice to the Borrower and the Lenders designate
the amount of the Borrowing Base (determined by the Required Borrowing Base
Lenders or all of the Lenders, as applicable, in accordance with the foregoing
procedures) available to the Borrower hereunder, which designation shall take
effect immediately on the date such notice is sent and shall remain in effect
until but not including the next date as of which the Borrowing Base is
redetermined or reduced in accordance with the terms of this Agreement. If the
Borrower does not furnish all such information, reports and data by the date
specified in the first sentence of this Section, the Administrative Agent may
nonetheless designate the Borrowing Base at any amount which the Lenders
determine, and may redesignate the Borrowing Base from time to time thereafter
at any amount that the Required Borrowing Base Lenders or all Lenders (in the
case of an increase) redetermine, until each Lender receives all such
information, reports and data, whereupon Lenders shall designate a new Borrowing
Base as described above. The Lenders shall determine the amount of the Borrowing
Base based upon the loan collateral value which they, in their sole discretion
and in accordance with their respective normal practices and standards for oil
and gas loans as such practices and standards exist at the particular time,
assign to the various Oil and Gas Properties of the Borrower or the Guarantors
at the time in question and based upon such other factors

37

--------------------------------------------------------------------------------

 

(including without limitation the assets, liabilities, fixed charges, cash flow,
business, properties, prospects, management and ownership of any of the Borrower
or the Guarantors or any Subsidiary of any of the Borrower or the Guarantors) as
they, in their sole discretion and in accordance with their respective normal
practices and standards for oil and gas loans as such practices and standards
exist at the particular time, deem significant. It is expressly understood that
Lenders and the Administrative Agent have no obligation to agree upon or
designate the Borrowing Base at any particular amount, whether in relation to
the Maximum Loan Amount or otherwise, and that the Lenders’ commitments to
advance funds hereunder is determined by reference to the Borrowing Base from
time to time in effect. Additional redeterminations at the request of the
Lenders, the Administrative Agent or the Borrower shall be subject to a $5,000
engineering fee payable by Borrower to the Administrative Agent for its own
account.

 

(b)     In addition to the redeterminations of the Borrowing Base required
pursuant to Section 2.8(a), the Borrower shall have the right to request in its
discretion a special redetermination of the Borrowing Base in its sole
discretion at any time and from time to time but not more often than two
(2) times each between any two consecutive scheduled redeterminations of the
Borrowing Base due to the acquisition of additional Oil and Gas Properties. In
connection therewith, the Borrower may include additional Oil and Gas Properties
of the Borrower or the Guarantors acquired from time to time as Collateral for
the Secured Obligations, which the Borrower may then request be included in the
calculation of the Borrowing Base by the Borrower or such Guarantor (A) giving
written notice to the Administrative Agent of such properties to be included,
(B) subjecting such properties to Liens securing the Secured Obligations
(pursuant to Security Documents satisfactory to the Administrative Agent) if
necessary to comply with the provisions of Section 6.16, (C) including such
properties in an Engineering Report submitted to the Administrative Agent and
(D) delivering to the Administrative Agent title opinions (or other title
reports or title information acceptable to the Administrative Agent) covering at
least 80% of the additional present value of such properties addressed to the
Administrative Agent for the benefit of the Lenders covering all of such
properties and other legal opinions from counsel acceptable to the
Administrative Agent, in its sole discretion, in form, scope and substance
acceptable to the Administrative Agent opining favorably as to, among such other
matters as may be required by the Administrative Agent, (1) the Borrower’s or
the appropriate Guarantor’s ownership of such properties and (2) matters of the
type covered by the opinions delivered pursuant to Section 4.1(a)(vi). Any such
request and any such redetermination pursuant to this Section 2.8(b) shall be
made pursuant to the procedures set forth in Section 2.8(c).

 

(c)     In addition to the redeterminations of the Borrowing Base required
pursuant to Section 2.8(a) and (b), the Borrower and the Administrative Agent,
at the request of the Required Borrowing Base Lenders, each shall have the right
to request in its discretion a special redetermination of the Borrowing Base in
its sole discretion at any time and from time to time but not more often than
one (1) time each between any two consecutive scheduled redeterminations of the
Borrowing Base. To request a special redetermination of the Borrowing Base,
(i) if such request is made by the Borrower, the Borrower shall provide written
notice of such special redetermination to the Administrative Agent specifying
the date as of which the Borrowing Base is to be redetermined (which shall be
not sooner than 30 days following the date of such notice) and (ii) if such
request is made by the Required Borrowing Base Lenders, such Required Borrowing
Base Lenders shall provide written notice of such special redetermination to the
Administrative Agent and the Borrower. Any such special redetermination of the
Borrowing Base shall be made by all of the Lenders or the Required Borrowing
Base Lenders, as applicable, in their respective sole discretion based upon the
most recent Engineering Report delivered to the Lenders by the Borrower pursuant
to Section 6.2(g) or 6.2(h), as applicable, and such other information, reports
and data as any Lender may reasonably request. Following receipt of a request
for a special redetermination in accordance with this Section 2.8(c), the
Borrowing Base shall be redetermined in accordance with the approval standards
set forth in Section 2.8(a). If the special redetermination results

38

--------------------------------------------------------------------------------

 

in a decrease in the Borrowing Base such that a Borrowing Base Deficiency exists
after giving effect to such redetermined Borrowing Base, the Borrower shall
comply with Section 2.4(b)(ii)(A).

(d)     In addition to the any scheduled determination or discretionary
determination of the Borrowing Base,

(i)     the Borrowing Base shall be automatically reduced from time to time as
set forth in Section 7.5(e);

(ii)     if the Borrower shall issue any Permitted Additional Notes, then the
Borrowing Base then in effect shall be reduced automatically by $0.25 for every
$1 of the stated aggregate principal amount of such Permitted Additional Notes
(without giving effect to any discounts) issued or incurred; provided, however,
that if the Borrower delivers written notice to the Administrative Agent
concurrently with the issuance of any such Permitted Additional Notes that the
Borrower intends to use all or a portion of the proceeds of such Permitted
Additional Notes to call, redeem or repurchase all or a portion of the 2012
Senior Notes or 2011 Senior Notes within thirty (30) days of the issuance of
such Permitted Additional Notes in accordance with Section 7.12(a), then the
outstanding principal amount of 2012 Senior Notes or 2011 Senior Notes to be
called, redeemed or repurchased shall be deducted from the stated aggregate
principal amount of Permitted Additional Notes for purposes of the foregoing
automatic Borrowing Base reduction; provided further that the Borrowing Base
shall be automatically reduced further by $0.25 (based on the date such
Additional Permitted Notes are issued) for every $1 of the aggregate outstanding
principal amount of any 2012 Senior Notes or 2011 Senior Notes, as applicable,
that were the subject of such call, redemption or repurchase but that have not
been redeemed or repurchased on or before the last day of such thirty (30) day
period;

 

(iii)     if the Borrower or any Restricted Subsidiary shall enter into a Hedge
Liquidation, and the aggregate Hedging Termination Value of all such
terminations and/or offsetting positions, and the fair market value of any
Dispositions of Oil and Gas Properties pursuant to Section 7.5(e) exceeds,
during any period between two successive scheduled redetermination dates, five
percent (5%) of the then effective Borrowing Base, then the Borrowing Base shall
be simultaneously reduced in an amount equal to such Hedging Termination Value,
and the Borrowing Base as so reduced shall become the new Borrowing Base
immediately upon such redetermination, effective and applicable to the Borrower,
the Administrative Agent, the Issuing Bank and the Lenders until the next
redetermination or adjustment of the Borrowing Base pursuant to this Agreement;
and

(iv)     if at any time the Borrower does not satisfy the title requirements of
Section 6.19, then the Administrative Agent may redetermine the Borrowing Base
pursuant to Section 6.19, and the Borrowing Base as so reduced shall become the
new Borrowing Base immediately upon such redetermination, effective and
applicable to the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders until the next redetermination or adjustment of the Borrowing Base
pursuant to this Agreement.

SECTION 2.9     Interest.

(a)     Subject to the provisions of subsection (b) below, (i) each LIBO Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Adjusted LIBO Rate for such
Interest Period plus the LIBOR Spread; and (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Base Rate
Spread.

(b)     While any Event of Default exists or after acceleration, the Borrower
shall pay interest on the principal amount of all outstanding Obligations at a
fluctuating interest rate per annum at all times

39

--------------------------------------------------------------------------------

 

equal to the Default Rate to the fullest extent permitted by applicable Law.
Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.

(c)     Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

SECTION 2.10     Fees. In addition to certain fees described in Sections 2.3(h)
and 2.3(i):

(a)     Commitment Fee. The Borrower shall pay to the Administrative Agent for
the account of each Lender in accordance with its Percentage Share, a commitment
fee equal to the Commitment Fee Rate times the actual daily amount by which the
lesser of the Aggregate Commitments and the Borrowing Base then in effect
exceeds the sum of (i) the Outstanding Amount of Loans and (ii) the Outstanding
Amount of L/C Obligations. The commitment fee shall accrue at all times from the
Closing Date until the Maturity Date and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
Maturity Date. The commitment fee shall be calculated quarterly in arrears, and
if there is any change in the Commitment Fee Rate with respect to commitment
fees during any quarter, the actual daily amount shall be computed and
multiplied by the Commitment Fee Rate with respect to commitment fees separately
for each period during such quarter that such Commitment Fee Rate was in effect.
The commitment fee shall accrue at all times, including at any time during which
one or more of the conditions in Article IV is not met.

 

(b)     Arrangement and Agency Fees. The Borrower shall pay an arrangement fee
to the Arranger for the Arranger’s own account, and shall pay an agency fee to
the Administrative Agent for the Administrative Agent’s own account, in the
amounts and at the times specified in the letter agreement, dated
November 22, 2013 (the “Agent and Arranger Fee Letter”), among the Borrower, the
Arranger and the Administrative Agent. Such fees shall be fully earned when paid
and shall be nonrefundable for any reason whatsoever.

SECTION 2.11     Computation of Interest and Fees. Computation of interest on
Base Rate Loans and commitment fees shall be calculated on the basis of a year
of 365 or 366 days, as the case may be, and the actual number of days elapsed.
Computation of all other types of interest and all fees shall be calculated on
the basis of a year of 360 days and the actual number of days elapsed, which
results in a higher yield to the payee thereof than a method based on a year of
365 or 366 days. Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall bear interest for one day.

SECTION 2.12     Notes and Other Evidence of Debt.

(a)     Each Lender may record the date, Type (if applicable), amount and
maturity of the applicable Loans and payments with respect thereto on one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business or on one or more schedules to its Note
(if applicable). The accounts or records maintained by the Administrative Agent
and each Lender shall be conclusive absent manifest error of the amount of the
Credit Extensions made by the Lenders to the Borrower and the interest and
payments thereon. Any failure so to record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Loans and L/C Obligations.

40

--------------------------------------------------------------------------------

 

(b)     If requested by a Lender, the obligation of the Borrower to repay to
such Lender the aggregate amount of all Loans made by such Lender, together with
interest accruing in connection therewith, shall be evidenced by a single Note
made by the Borrower in the amount of such Lender’s Commitment Amount payable to
the order of such Lender, which Note shall be substantially in the form of
Exhibit B with appropriate insertions.

(c)     In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit. In the event of any conflict
between the accounts and records maintained by the Administrative Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Administrative Agent shall control.

 

SECTION 2.13     Payments Generally.

(a)     All payments to be made by the Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 12:00 noon, central
time, on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Percentage Share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
after 12:00 noon, central time, shall be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue.

(b)     Subject to the definition of “Interest Period,” if any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

(c)     Unless the Borrower or any Lender has notified the Administrative Agent
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in immediately available funds, then:

(i)     if the Borrower failed to make such payment, each Lender shall forthwith
on demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon (1) in respect of each of the first two Business Days from
and including the date such amount was made available by the Administrative
Agent to such Lender to the date such amount is repaid to the Administrative
Agent in immediately available funds, at the Federal Funds Rate from time to
time in effect, and (2) in respect of each day after the first two Business Days
from and including the date such amount was made available by the Administrative
Agent to such Lender to the date such amount is repaid to the Administrative
Agent in immediately available funds, at the Base Rate from time to time in
effect; and

 

41

--------------------------------------------------------------------------------

 

(ii)     if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to (1) for the first two Business Days of any
Compensation Period, the Federal Funds Rate from time to time in effect, and
(2) for each other day of any Compensation Period, the interest rate applicable
to the applicable Borrowing. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in the applicable Borrowing. If such Lender does not pay such amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent may make a demand therefor upon the Borrower, and the Borrower shall pay
such amount to the Administrative Agent, together with interest thereon for the
Compensation Period at a rate per annum equal to the rate of interest applicable
to the applicable Borrowing. Nothing herein shall be deemed to relieve any
Lender from its obligation to fulfill its Commitment or to prejudice any rights
that the Administrative Agent or the Borrower may have against any Lender as a
result of any default by such Lender hereunder.

A notice of the Administrative Agent to any Lender with respect to any amount
owing under this subsection (c) shall be conclusive, absent manifest error.

(d)     If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article II, and the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

(e)     The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit are several and not joint. The failure of
any Lender to make any Loan or to fund any such participation on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan or purchase its participation.

(f)     Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

SECTION 2.14     Sharing of Payments. If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Loans made by it, or
the participations in L/C Obligations held by it, any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Loans made by them and/or such subparticipations in the participations in
L/C Obligations held by them, as the case may be, as shall be necessary to cause
such purchasing Lender to share the excess payment in respect of such Loan or
such participations, as the case may be, pro rata with each of them; provided,
however, that if all or any portion of such excess payment is thereafter
recovered from the purchasing Lender, such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. The Borrower
agrees that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off, but

42

--------------------------------------------------------------------------------

 

subject to Section 10.9) with respect to such participation as fully as if such
Lender were the direct creditor of the Borrower in the amount of such
participation. The Administrative Agent will keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased under this Section and will in each case notify the Lenders following
any such purchases or repayments. Each Lender that purchases a participation
pursuant to this Section shall from and after such purchase have the right to
give all notices, requests, demands, directions and other communications under
this Agreement with respect to the portion of the Obligations purchased to the
same extent as though the purchasing Lender were the original owner of the
Obligations purchased.

SECTION 2.15     Increase in Commitment Amounts and Aggregate Commitments.

(a)     Upon prior notice to, and the written consent (which consent shall not
be unreasonably withheld or delayed) of, the Administrative Agent and the
Issuing Bank (which shall promptly notify the Lenders), the Borrower may from
time to time, (i) request that the Lenders increase the Aggregate Commitments
pro rata among the Lenders up to an amount not exceeding the Maximum Loan Amount
or (ii) invite one or more Lenders to increase its respective Commitment Amount
or one or more additional Eligible Assignees to become Lenders party to the
Agreement, in each case so as to increase the Aggregate Commitments to an amount
not exceeding the Maximum Loan Amount. Anything herein contained to the contrary
notwithstanding, no Lender shall have any obligation whatsoever to increase its
respective Commitment Amount hereunder. The consent of the Lenders shall not be
required in order for one or more Lender to increase its Commitment Amount
hereunder or for any Eligible Assignee to become a party to this Agreement
pursuant to this Section 2.15.

 

(b)     If the Aggregate Commitments are increased in accordance with this
Section 2.15, the Administrative Agent and the Borrower shall determine the
effective date of such increase (the “Increase Effective Date”). The
Administrative Agent and the Borrower shall promptly notify the Lenders of the
final allocation of such increase and the Increase Effective Date. Each existing
Lender that increases its Commitment Amount and each additional Lender, if any,
and the Borrower shall execute and deliver to the Administrative Agent (which
the Administrative Agent shall also execute to acknowledge its acceptance
thereof) an agreement substantially in the form of Exhibit J hereto (as
applicable, an “Increasing/Additional Lender Agreement”). Upon receipt by the
Administrative Agent of Increasing/Additional Lender Agreement from existing
Lenders or additional Lenders (if any), as applicable, in an amount sufficient
to effectuate the increase requested by the Borrower: (1) the Aggregate
Commitments shall be increased, (2) the Administrative Agent shall amend and
distribute to the Borrower and the Lenders a revised Schedule 2.1 of the
Commitment Amounts and Percentage Shares of each Lender adding or amending, as
applicable, the Commitment Amount and Percentage Share of any Lender executing
the Increasing/Additional Lender Agreement and the revised Percentage Shares of
the other Lenders, as applicable (which shall be deemed incorporated into this
Agreement), (3) any additional Lender shall be deemed to be a party in all
respects to this Agreement and the other Loan Documents to which the Lenders are
party as of the Increase Effective Date and (4) upon the Increase Effective
Date, any increasing or additional Lender party to the Increasing/Additional
Lender Agreement shall purchase from each of the (other) Lenders party to the
Agreement immediately prior to the Increase Effective Date a pro rata portion of
the outstanding Loans (and participations L/C Obligations) of each such (other)
Lender such that each Lender (including any additional Lender, if any) shall
hold its respective Percentage Share of the outstanding Loans (and
participations in L/C Obligations) as reflected in the revised Schedule 2.1
required by this Section 2.15, provided that the Borrower shall pay any amounts
due under Section 3.5 to the extent that any such purchase gives rise to the
costs indemnified thereby.

(c)     As a condition precedent to such increase, the Borrower shall deliver to
the Administrative Agent a certificate dated as of the Increase Effective Date
(in sufficient copies for each Lender) signed by a Responsible Officer of the
Borrower (i) certifying and attaching the resolutions adopted by the Borrower
approving or consenting to such increase, (ii) including a Compliance

43

--------------------------------------------------------------------------------

 

Certificate demonstrating pro forma compliance with Section 7.13 after giving
effect to such increase and (iii) certifying that, before and after giving
effect to such increase, the representations and warranties contained in
Article V are true and correct on and as of the Increase Effective Date and no
Default or Event of Default exists. The Borrower shall execute and deliver
(1) replacement Notes in accordance with Section 2.12 reflecting such Lender’s
Commitment Amount, which Notes shall be dated as of the date of this Agreement
and shall otherwise comply with the provisions of Section 2.12, and (2) if
requested by the Administrative Agent in its sole discretion, amendments or
supplements to any of the Security Documents as may be necessary or desirable to
reflect the increase in the Aggregate Commitment Amount.

(d)     This Section shall supersede any provision in Section 10.1 to the
contrary but shall be subject to Section 2.5.

SECTION 2.16     Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a)     Commitment fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.10(a);

(b)     the Commitment and Outstanding Amount of all Loans and L/C Obligations
of such Defaulting Lender shall not be included in determining whether all
Lenders, the Majority Lenders or the Required Borrowing Base Lenders have taken
or may take any action hereunder (including any consent to any amendment or
waiver pursuant to Section 10.1); provided that (i) any waiver, amendment or
modification requiring the consent of each affected Lender pursuant to
Section 10.1(a), (b) or (c), shall require the consent of such Defaulting Lender
(which for the avoidance of doubt would include any change to the Maturity Date
applicable to such Defaulting Lender, decreasing or forgiving any principal or
interest due to such Defaulting Lender, any decrease of any interest rate
applicable to Loans made by such Defaulting Lender (other than the waiving of
post-default interest rates) and any increase in such Defaulting Lender’s
Commitment) and (ii) any redetermination, whether an increase, decrease or
affirmation, of the Borrowing Base shall occur without the participation of a
Defaulting Lender, but the effective Commitment (i.e., the Percentage Share of
an increased Borrowing Base) of a Defaulting Lender may not be increased without
the consent of such Defaulting Lender;

 

(c)     if any L/C Obligations exists at the time a Lender becomes a Defaulting
Lender, then (i) all or any part of such L/C Obligations of such Defaulting
Lender will, subject to the limitation in the first proviso below and subject to
the requirement that there is no Default or Event of Default then existing at
such time, automatically be reallocated (effective on the day such Lender
becomes a Defaulting Lender) among the Non-Defaulting Lenders pro rata in
accordance with their respective Voting Percentages; provided that (A) each
Non-Defaulting Lender’s L/C Obligations plus the aggregate outstanding amount of
the Loans of such Non-Defaulting Lender may not in any event exceed the
Commitment of such Non-Defaulting Lender as in effect at the time of such
reallocation and (B) neither such reallocation nor any payment by a
Non-Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim the Borrower, the Administrative Agent, the Issuing Bank or any other
Lender may have against such Defaulting Lender or cause such Defaulting Lender
to be a Non-Defaulting Lender, (ii) to the extent that all or any portion (the
“unreallocated portion”) of the Defaulting Lender’s L/C Obligations cannot, or
can only partially, be so reallocated to Non-Defaulting Lenders, whether by
reason of the first proviso in this Section 2.16(c)(i) or otherwise, the
Borrower shall within two Business Days following notice by the Administrative
Agent Cash Collateralize such Defaulting Lender’s unreallocated portion of the
L/C Obligations in accordance with the procedures set forth in Section 2.3(k)
for so long as such L/C Obligations are outstanding, (iii) if the Borrower Cash
Collateralizes any portion of such Defaulting Lender’s L/C Obligations pursuant
to this Section 2.16(c), the Borrower shall not be required to pay any fees to
such Defaulting Lender pursuant to Section 2.3(h) with respect to such

44

--------------------------------------------------------------------------------

 

Defaulting Lender’s L/C Obligations during the period such Defaulting Lender’s
L/C Obligations is Cash Collateralized, (iv) if the L/C Obligations of the
non-Defaulting Lenders are reallocated pursuant to this Section 2.16(c), then
the Letter of Credit fees payable for the account of the Lenders pursuant to
Section 2.3(h) shall be adjusted in accordance with such non-Defaulting Lenders’
Voting Percentages and the Borrower shall not be required to pay any Letter of
Credit fees to the Defaulting Lender pursuant to Section 2.3(h) with respect to
such Defaulting Lender’s L/C Obligations during the period that such Defaulting
Lender’s L/C Obligations is reallocated, or (v) if any Defaulting Lender’s L/C
Obligations is neither Cash Collateralized nor reallocated pursuant to this
Section 2.16(c), then, without prejudice to any rights or remedies of the
Issuing Bank or any Lender hereunder, all Letter of Credit fees payable under
Section 2.3(h) with respect to such Defaulting Lender’s L/C Obligations shall be
payable to the Issuing Bank until such L/C Obligations is Cash Collateralized
and/or reallocated;

(d)     the Issuing Bank will not be required to issue any new Letter of Credit
or amend any outstanding Letter of Credit to increase the stated amount thereof,
alter the drawing terms thereunder or extend the expiry date thereof, unless the
Issuing Bank is reasonably satisfied that any exposure that would result from
the exposure to such Defaulting Lender is eliminated or fully covered by the
Commitments of the Non-Defaulting Lenders or by L/C Collateral or a combination
thereof in accordance with clause (c) above or otherwise in a manner reasonably
satisfactory to the Issuing Bank;

 

(e)     the Borrower shall have the right to remove or replace a Defaulting
Lender in accordance with Section 3.9 hereof; and

(f)     if the Borrower, the Administrative Agent and the Issuing Bank agree in
writing in their discretion that a Lender that is a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon, as of the effective date specified in such
notice and subject to any conditions set forth therein, such Lender will cease
to be a Defaulting Lender and will be a Non-Defaulting Lender and any applicable
L/C Collateral shall be promptly returned to the Borrower and any L/C
Obligations of such Lender reallocated pursuant to Section 2.16(c) shall be
reallocated back to such Lender; provided that, except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Non-Defaulting Lender will constitute a waiver or release of any claim
of any party hereunder arising from such Lender’s having been a Defaulting
Lender.

 

 

 

45

--------------------------------------------------------------------------------

 

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

SECTION 3.1     Taxes.

(a)     Any and all payments by the Borrower to or for the account of the
Administrative Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto, excluding, in the case of the
Administrative Agent and each Lender, taxes imposed on or measured by its net
income, and franchise taxes imposed on it (in lieu of net income taxes), by the
jurisdiction (or any political subdivision thereof) under the Laws of which the
Administrative Agent or such Lender, as the case may be, is organized or
maintains a lending office (all such non-excluded taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and
liabilities being hereinafter referred to as “Taxes”). If the Borrower shall be
required by any Laws to deduct any Taxes from or in respect of any sum payable
under any Loan Document to the Administrative Agent or any Lender, (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section), the Administrative Agent and such Lender receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions, (iii) the Borrower shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable Laws, and (iv) within 30 days after the date of such
payment, the Borrower shall furnish to the Administrative Agent (which shall
forward the same to such Lender) the original or a certified copy of a receipt
evidencing payment thereof.

(b)     In addition, the Borrower agrees to pay any and all present or future
stamp, court or documentary taxes and any other excise or property taxes or
charges or similar levies that arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (hereinafter
referred to as “Other Taxes”).

 

(c)     If the Borrower shall be required to deduct or pay any Taxes or Other
Taxes from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, the Borrower shall also pay to the
Administrative Agent (for the account of such Lender) or to such Lender, at the
time interest is paid, such additional amount that such Lender specifies as
necessary to preserve the after-tax yield (after factoring in all taxes,
including taxes imposed on or measured by net income) such Lender would have
received if such Taxes or Other Taxes had not been imposed.

(d)     The Borrower agrees to indemnify the Administrative Agent and each
Lender for (i) the full amount of Taxes and Other Taxes (including any Taxes or
Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section) paid by the Administrative Agent and such Lender, (ii) amounts
payable under Section 3.1(c) and (iii) any liability (including penalties,
interest and expenses) arising therefrom or with respect thereto, in each case
whether or not such Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. Payment under this
subsection (d) shall be made within 30 days after the date the Lender or the
Administrative Agent makes a demand therefor.

SECTION 3.2     Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund LIBO
Rate Loans, or materially restricts the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the applicable offshore Dollar market,
or to determine or charge interest rates based upon the LIBO Rate, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such Lender to make or continue LIBO Rate Loans or to convert
Base Rate Loans to LIBO Rate Loans shall be suspended until such Lender notifies
the

46

--------------------------------------------------------------------------------

 

Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all LIBO Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period thereof, if such Lender may
lawfully continue to maintain such LIBO Rate Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such LIBO Rate Loans. Upon
any such prepayment or conversion, the Borrower shall also pay interest on the
amount so prepaid or converted. Each Lender agrees to designate a different
Lending Office if such designation will avoid the need for such notice and will
not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.

SECTION 3.3     Inability to Determine Rates. If the Administrative Agent
determines in connection with any request for a LIBO Rate Loan or a conversion
to or continuation thereof that (a) Dollar deposits are not being offered to
banks in the applicable offshore Dollar market for the applicable amount and
Interest Period of such LIBO Rate Loan, (b) adequate and reasonable means do not
exist for determining the LIBO Rate for such LIBO Rate Loan, or (c) the Adjusted
LIBO Rate for such LIBO Rate Loan does not adequately and fairly reflect the
cost to the Lenders of funding such LIBO Rate Loan, the Administrative Agent
will promptly notify the Borrower and all Lenders. Thereafter, the obligation of
the Lenders to make or maintain LIBO Rate Loans shall be suspended until the
Administrative Agent revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing, conversion or
continuation of LIBO Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

 

SECTION 3.4     Increased Cost and Reduced Return; Capital Adequacy.

(a)     If any Lender determines that, as a result of any Change in Law, there
shall be any increase in the cost to such Lender of agreeing to make or making,
funding or maintaining LIBO Rate Loans or (as the case may be) issuing or
participating in Letters of Credit, or a reduction in the amount received or
receivable by such Lender in connection with any of the foregoing (excluding for
purposes of this subsection (a) any such increased costs or reduction in amount
resulting from (i) Taxes or Other Taxes (as to which Section 3.1 shall govern),
(ii) changes in the basis of taxation of overall net income or overall gross
income by the United States or any foreign jurisdiction or any political
subdivision of either thereof under the Laws of which such Lender is organized
or has its Lending Office, and (iii) reserve requirements utilized, as to LIBO
Rate Loans, in the determination of the Adjusted LIBO Rate), then from time to
time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such increased cost or reduction.

(b)     If any Lender determines that any Change in Law affecting such Lender or
any lending office of such Lender or such Lender’s holding company, if any
regarding capital adequacy or liquidity, has the effect of reducing the rate of
return on the capital of such Lender or any corporation controlling such Lender
as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy and liquidity and
such Lender’s desired return on capital), then from time to time upon demand of
such Lender (with a copy of such demand to the Administrative Agent), the
Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such reduction.

SECTION 3.5     Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

47

--------------------------------------------------------------------------------

 

(a)     any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or

(b)     any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c)     any assignment of a LIBO Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 3.9;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.5, each Lender shall be deemed to have funded each LIBO Rate Loan
made by it at the LIBO Rate for such Loan by a matching deposit or other
borrowing in the applicable offshore Dollar interbank market for a comparable
amount and for a comparable period, whether or not such LIBO Rate Loan was in
fact so funded.

SECTION 3.6     Matters Applicable to all Requests for Compensation.

(a)     A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, the Administrative Agent or such
Lender may use any reasonable averaging and attribution methods.

(b)     Upon any Lender’s making a claim for compensation under Section 3.1 or
3.4, the Borrower may remove or replace such Lender in accordance with
Section 3.9; provided that the Borrower shall have the right to replace such
Lender only if they also replace any other Lender who has made or is making a
similar claim for compensation under Section 3.1 or 3.4.

SECTION 3.7     Survival. All of the Borrower’s obligations under this
Article III shall survive termination of the Commitments and of this Agreement
and payment in full of all the other Obligations.

SECTION 3.8     Foreign Lenders. Each Lender that is a “foreign corporation,
partnership or trust” within the meaning of the Code (a “Foreign Lender”) shall
deliver to the Administrative Agent, prior to receipt of any payment subject to
withholding under the Code (or after accepting an assignment of an interest
herein), two duly signed completed copies of either IRS Form W-8BEN or any
successor thereto (relating to such Person and, where applicable, entitling it
to an exemption from, or reduction of, withholding tax on all payments to be
made to such Person by the Borrower pursuant to this Agreement) or IRS Form
W-8ECI or any successor thereto (relating to all payments to be made to such
Person by the Borrower pursuant to this Agreement) or such other evidence
satisfactory to the Borrower and the Administrative Agent that, where
applicable, such Person is entitled to an exemption from, or reduction of, U.S.
withholding tax. Thereafter and from time to time, each such Person shall
(i) promptly submit to the Administrative Agent such additional duly completed
and signed copies of one of such forms (or such successor forms as shall be
adopted from time to time by the relevant United States taxing authorities) as
may then be available under then current United States laws and regulations to
avoid, or such evidence as is satisfactory to the Borrower and the
Administrative Agent of any available exemption from or reduction of, United
States withholding taxes in respect of all payments to be made to such Person by
the Borrower pursuant to this Agreement, (ii) promptly notify the Administrative
Agent of any change in

48

--------------------------------------------------------------------------------

 

circumstances which would modify or render invalid any claimed exemption or
reduction, and (iii) take such steps as shall not be materially disadvantageous
to it, in the reasonable judgment of such Lender, and as may be reasonably
necessary (including the re-designation of its Lending Office) to avoid any
requirement of applicable Laws that the Borrower make any deduction or
withholding for taxes from amounts payable to such Person. If such Person fails
to deliver the above forms or other documentation, then the Administrative Agent
may withhold from any interest payment to such Person an amount equivalent to
the applicable withholding tax imposed by Sections 1441 and 1442 of the Code,
without reduction. If any Governmental Authority asserts that the Administrative
Agent did not properly withhold any tax or other amount from payments made in
respect of such Person, such Person shall indemnify the Administrative Agent
therefor, including all penalties and interest, any taxes imposed by any
jurisdiction on the amounts payable to the Administrative Agent under this
Section, and costs and expenses (including Attorney Costs) of the Administrative
Agent. The obligation of the Lenders under this Section shall survive the
payment of all Obligations and the resignation or replacement of the
Administrative Agent.

 

SECTION 3.9     Removal and Replacement of Lenders.

(a)     Under any circumstances set forth herein providing that the Borrower
shall have the right to remove or replace a Lender as a party to this Agreement,
the Borrower may, upon notice to such Lender and the Administrative Agent,
(i) remove such Lender by terminating such Lender’s Commitment or (ii) replace
such Lender by causing such Lender to assign its Commitment (and Commitment
Amount) (without payment of any assignment fee) pursuant to Section 10.7(b)(i)
to one or more other Lenders or Eligible Assignees procured by the Borrower;
provided, however, that if the Borrower elects to exercise such right with
respect to any Lender pursuant to Section 3.6(b), it shall be obligated to
remove or replace, as the case may be, all Lenders that have made similar
requests for compensation pursuant to Section 3.1 or 3.4. The Borrower shall
(x) pay in full all principal, interest, fees and other amounts owing to such
Lender through the date of termination or assignment (including any amounts
payable pursuant to Section 3.5), (y) provide appropriate assurances and
indemnities (which may include letters of credit) to the Issuing Bank as may
reasonably be required with respect to any continuing obligation to purchase
participation interests in any L/C Obligations then outstanding, and (z) release
such Lender from its obligations under the Loan Documents. Any Lender being
replaced shall execute and deliver an Lender Assignment with respect to such
Lender’s Commitment, Commitment Amount and outstanding Credit Extensions. The
Administrative Agent shall distribute an amended Schedule 2.1, which shall be
deemed incorporated into this Agreement, to reflect changes in the identities of
the Lenders and adjustments of their respective Commitment Amounts and/or
Percentage Shares resulting from any such removal or replacement.

(b)     In order to make all the Lenders’ interests in any outstanding Credit
Extensions ratable in accordance with any revised Percentage Shares after giving
effect to the removal or replacement of a Lender, the Borrower shall pay or
prepay, if necessary, on the effective date thereof, all outstanding Loans of
all Lenders, together with any amounts due under Section 3.5. The Borrower may
then request Loans from the Lenders in accordance with their revised Percentage
Shares. The Borrower may net any payments required hereunder against any funds
being provided by any Lender or Eligible Assignee replacing a terminating
Lender. The effect for purposes of this Agreement shall be the same as if
separate transfers of funds had been made with respect thereto.

(c)     This section shall supersede any provision in Section 10.1 to the
contrary.

 

 

 

 

49

--------------------------------------------------------------------------------

 

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

SECTION 4.1     Conditions of Initial Credit Extension. The obligation of each
Lender to make its initial Credit Extension hereunder is subject to satisfaction
of the following conditions precedent:

(a)     Unless waived by all the Lenders (or by the Administrative Agent with
respect to immaterial matters or items specified in clause (v) or (vi) below
with respect to which the Borrower has given assurances satisfactory to the
Administrative Agent that such items shall be delivered promptly following the
Closing Date), the Administrative Agent’s receipt of the following, each of
which shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to the Administrative Agent and its legal
counsel:

(i)     executed counterparts of this Agreement, an amended and restated
Guaranty substantially in the form of Exhibit E from each of the Guarantors, the
Fourth Amended and Restated Subordination Agreement substantially in the form of
Exhibit G from each of the Guarantors, an amended and restated Security
Agreement substantially in the form of Exhibit I from each of the Loan Parties,
an amended and restated Pledge Agreement and Irrevocable Proxy substantially in
the form of Exhibit H from each Loan Party (other than COGLA), and each Mortgage
dated as of the date hereof and each of the Mortgage Amendments described in the
Security Schedule, sufficient in number for distribution to the Administrative
Agent, each Lender and the Borrower, and, in the case of the Security Documents,
in form and in sufficient number of counterparts for the prompt completion of
all recording and filing of the Security Documents as may be necessary or, in
the opinion of the Administrative Agent, desirable to create or continue, as
appropriate, a valid perfected first Lien against the collateral covered by such
Security Documents, and together with stock certificates, membership interest
certificates or such other certificated security as may be part of the
collateral covered by the Security Documents and with stock powers or other
transfer powers or instruments executed in blank for each such certificate,
interest or security;

(ii)     Notes executed by the Borrower in favor of each Lender that has
requested a Note at least two Business Days prior to the Closing Date, each in a
principal amount equal to such Lender’s Commitment Amount;

(iii)     such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require to establish the identities of and
verify the authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party;

 

(iv)     such evidence as the Administrative Agent may reasonably require to
verify that each Loan Party is duly organized or formed, validly existing, in
good standing and qualified to engage in business in each jurisdiction in which
it is required to be qualified to engage in business, including certified copies
of each Loan Party’s Organization Documents (unless previously delivered
pursuant to the Prior Credit Facility), certificates of good standing and/or
qualification to engage in business and tax clearance certificates;

(v)     a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.2(a) and (b) have been
satisfied, and (B) that there has been no event or circumstance since the date
of the Initial Audited Financial Statements that has or could be reasonably
expected to have a Material Adverse Effect;

50

--------------------------------------------------------------------------------

 

(vi)     an opinion of counsel to each Loan Party substantially in the form of
Exhibits F-1, F-2, and F-3;

(vii)     [Reserved];

(viii)     a certificate of insurance of the Borrower and its Restricted
Subsidiaries evidencing that the Borrower and its Restricted Subsidiaries are
carrying insurance in accordance with Section 6.7 and that such insurance is in
full force and effect;

(ix)     the Initial Engineering Report;

(x)     the Initial Audited Financial Statements;

(xi)     the unaudited consolidated balance sheet of the Borrower and its
Subsidiaries as of September 30, 2013 and the related unaudited consolidated
statements of income and cash flows of the Borrower for the fiscal quarter ended
September 30, 2013, all in form and substance satisfactory to the Administrative
Agent;

(xii)     proper financing statements (form UCC-1) or amendments to existing
financing statements (form UCC-3), as appropriate, to be filed on or promptly
after the date of the initial Borrowing, and, in the case of form UCC-1, naming
the Borrower as debtor and the Administrative Agent as secured party, describing
all of the Collateral in which the Borrower has granted or purported to grant an
interest, filed in the appropriate jurisdictions; proper financing statements
(form UCC-1) or amendments to existing financing statements (form UCC-3), as
appropriate, to be filed on or promptly after the date of the initial Borrowing,
and, in the case of form UCC-1, naming one or more of the Guarantors as
debtor(s) and the Administrative Agent as secured party, describing all of the
Collateral in which the Guarantor or Guarantors have granted or purported to
grant an interest, filed in the appropriate jurisdictions; together with copies
of search reports in such jurisdictions as the Administrative Agent may
reasonably request, listing all effective financing statements that name any of
the Borrower or the Guarantors as debtor and any other documents or instruments
as may be necessary or desirable (in the opinion of the Administrative Agent) to
perfect or continue the perfection of the Administrative Agent’s interest in the
Collateral; and

 

(xiii)     such other assurances, certificates, documents, consents or opinions
as the Administrative Agent, the Issuing Bank or the Majority Lenders reasonably
may require.

(b)     Any fees required to be paid on or before the Closing Date pursuant to
any of the Loan Documents shall have been paid.

(c)     Unless waived by the Administrative Agent, the Borrower shall have paid
all costs and expenses payable to the Administrative Agent pursuant to
Section 10.4 to the extent invoiced prior to or on the Closing Date, plus such
additional amounts of costs and expenses as shall constitute the Administrative
Agent’s reasonable estimate of the costs and expenses described in Section 10.4
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent).

SECTION 4.2     Conditions to all Credit Extensions. The obligation of each
Lender to honor any Notice of Advance or Letter of Credit Application (other
than a Notice of Advance requesting only a conversion of Loans to the other
Type, or a continuation of Loans as the same Type) is subject to the following
conditions precedent:

(a)     The representations and warranties of the Borrower contained in Article
V, or which are contained in any document furnished at any time under or in
connection herewith, shall be true and correct on and as of the date of such
Credit Extension, except to the extent that such representations and

51

--------------------------------------------------------------------------------

 

warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date.

(b)     No Default or Event of Default shall exist, or would result from such
proposed Credit Extension.

(c)     The Administrative Agent or, if applicable, the Issuing Bank shall have
received a Notice of Advance or Letter of Credit Application in accordance with
the requirements hereof.

(d)     The Administrative Agent shall have received, in form and substance
satisfactory to it, such other assurances, certificates, documents or consents
related to the foregoing as the Administrative Agent or the Majority Lenders
reasonably may require.

Each Notice of Advance or Letter of Credit Application (other than a Notice of
Advance requesting only a conversion of Loans to the other Type or a
continuation of Loans as the same Type) submitted by the Borrower shall be
deemed to be a representation and warranty that the conditions specified in
Section 4.2 have been satisfied on and as of the date of the applicable Credit
Extension.

 

 

 

 

52

--------------------------------------------------------------------------------

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

SECTION 5.1     Existence, Qualification and Power; Compliance with Laws. Each
Loan Party (a) is a corporation, partnership or limited liability company duly
organized or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all governmental licenses, authorizations, consents and
approvals to own its assets, carry on its business and to execute, deliver, and
perform its obligations under the Loan Documents to which it is a party, (c) is
duly qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all Laws, except in each case referred to in clause (c) or this
clause (d), to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect.

SECTION 5.2     Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, any Contractual
Obligation to which such Person is a party or any order, injunction, writ or
decree of any Governmental Authority to which such Person or its property is
subject; or (c) violate any Law.

SECTION 5.3     Governmental Authorization; Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person or entity (including, without
limitation, any creditor or stockholder of the Borrower or any Guarantor) is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Agreement or any other Loan
Document.

SECTION 5.4     Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is a party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is a party thereto in accordance with its terms except as such enforceability
may be limited by any applicable bankruptcy, insolvency, reorganization,
moratorium or similar law affecting creditors’ rights generally and by general
principles of equity.

SECTION 5.5     Financial Statements; No Material Adverse Effect.

(a)     The Initial Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness
in accordance with GAAP consistently applied throughout the period covered
thereby.

 

(b)     Since the date of the Initial Audited Financial Statements, there has
been no event or circumstance that has or could reasonably be expected to have a
Material Adverse Effect.

53

--------------------------------------------------------------------------------

 

SECTION 5.6     Litigation. Except as specifically disclosed in Schedule 5.6,
there are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Borrower, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Borrower or
any of its Restricted Subsidiaries or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby, or (b) if
determined adversely, could reasonably be expected to have a Material Adverse
Effect.

SECTION 5.7     No Default. Neither the Borrower nor any Subsidiary is in
default under or with respect to any Contractual Obligation that could be
reasonably expected to have a Material Adverse Effect. No Default or Event of
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.

SECTION 5.8     Ownership of Property; Liens. The Borrower and each Restricted
Subsidiary has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as would not,
individually or in the aggregate, have a Material Adverse Effect. As of the
Closing Date, the property of the Borrower and its Restricted Subsidiaries is
subject to no Liens, other than Liens permitted by Section 7.1.

SECTION 5.9     Environmental Matters. The Borrower and its Subsidiaries conduct
in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof the Borrower has reasonably concluded
that, except as would not have a Material Adverse Effect (or with respect to
(c), (d) and (e) below, where the failure to take such actions would not have a
Material Adverse Effect):

(a)     neither any property of any Loan Party or any Subsidiary, nor the
operations conducted thereon violate any Environmental Laws;

(b)     without limitation of clause (a) above, no property of any Loan Party or
any Subsidiary, nor the operations currently conducted thereon or, to the best
knowledge of the Borrower, by any prior owner or operator of such property or
operation, are in violation of or subject to any existing, pending or, to the
Borrower’s knowledge, threatened action, suit, investigation, inquiry or
proceeding by or before any Governmental Authority or to any remedial
obligations under Environmental Laws;

 

(c)     all notices, permits, licenses or similar authorizations, if any,
required pursuant to Environmental Laws to be obtained or filed in connection
with the operation or use of the property of any Loan Party and each Subsidiary
have been duly obtained or filed, and the Loan Party and each Subsidiary are in
compliance with the terms and conditions of all such notices, permits, licenses
and similar authorizations;

(d)     all Hazardous Materials, solid waste, and oil and gas exploration and
production wastes, if any, generated at the property of any Loan Party or any
Subsidiary have in the past been transported, treated and disposed of in
accordance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment, and, to
the best knowledge of the Borrower, all such transport carriers and treatment
and disposal facilities have been and are operating in compliance with
Environmental Laws and so as not to pose an imminent and substantial
endangerment to public health or welfare or the environment, and are not the
subject of any existing, pending or, to the Borrower’s knowledge, threatened
action, investigation or inquiry by any Governmental Authority in connection
with any Environmental Laws;

54

--------------------------------------------------------------------------------

 

(e)     the Loan Parties and their Subsidiaries have taken all steps reasonably
necessary to determine and have determined that no Hazardous Materials, solid
waste, or oil and gas exploration and production wastes, have been disposed of
or otherwise released and there has been no threatened release of any Hazardous
Materials on or to any property of the Loan Parties or any Subsidiary except, in
each case, in compliance with Environmental Laws and so as not to pose an
imminent and substantial endangerment to public health or welfare or the
environment; and

(f)     none of the Loan Parties nor any Subsidiary has any known contingent
liability in connection with any release or threatened release of any oil,
Hazardous Materials or solid waste into the environment.

SECTION 5.10     Insurance. The properties of the Borrower and its Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies that are not Affiliates of the Borrower, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower or its Restricted Subsidiaries operate.

SECTION 5.11     Taxes. The Borrower, its Restricted Subsidiaries and each of
the Borrower’s other Subsidiaries that is a member of Borrower’s consolidated
U.S. federal income tax group, have filed all Federal, state and other material
tax returns and reports required to be filed, and have paid all Federal, state
and other material taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
proceedings and for which adequate reserves have been provided in accordance
with GAAP. There is no proposed tax assessment against the Borrower, any
Restricted Subsidiary or any of the Borrower’s other Subsidiaries that is a
member of Borrower’s consolidated U.S. federal income tax group, that would, if
made, have a Material Adverse Effect.

 

SECTION 5.12     ERISA Compliance.

(a)     Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto, all amendments to any
such Plan for which the remedial amendment period (within the meaning of
Section 401(b) of the Code and applicable regulations) has expired are covered
by a favorable determination letter from the IRS, and, to the best knowledge of
the Borrower, nothing has occurred which would prevent, or cause the loss of,
such qualification. The Borrower and each ERISA Affiliate of the Borrower has
met all applicable requirements under the Pension Funding Rules in respect of
each Pension Plan, and no waiver of the minimum funding standards under the
Pension Funding Rules has been applied for or obtained with respect to any
Pension Plan.

(b)     There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c)     (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) as of the most recent valuation date for any Pension Plan, the funding
target attainment percentage (as defined in Section 430(d)(2) of the Code) is at
least 60%; (iii) neither the Borrower nor any ERISA Affiliate of the Borrower
has incurred, or reasonably expects to incur, any liability under Title IV of
ERISA with respect to any Pension Plan (other than premiums due and not
delinquent under Section 4007 of ERISA); (iv) neither the Borrower nor any ERISA
Affiliate of the Borrower has incurred, or reasonably expects to

55

--------------------------------------------------------------------------------

 

incur, any liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Sections 4201
or 4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the
Borrower nor any ERISA Affiliate of the Borrower has engaged in a transaction
that could be subject to Section 4069 or 4212(c) of ERISA.

SECTION 5.13     Subsidiaries.

(a)     The Borrower has no Subsidiaries other than those specifically disclosed
in Part (a) of Schedule 5.13. All Restricted Subsidiaries of Borrower are duly
organized, validly existing and in good standing under the laws of their
respective jurisdictions of organization and are duly qualified to do business
in each jurisdiction where failure to so qualify would have an Material Adverse
Effect. All outstanding shares of stock of each class of each Restricted
Subsidiary of Borrower have been and will be validly issued and are and will be
fully paid and nonassessable. Except as otherwise set forth on Schedule 5.13,
all outstanding shares of stock of each class of each Restricted Subsidiary of
Borrower are and will be owned, beneficially and of record, by Borrower or a
wholly-owned Restricted Subsidiary of Borrower. All outstanding shares of stock
of each class of each Restricted Subsidiary of Borrower, are and will be free
and clear of any Liens.

 

(b)     Part (b) of Schedule 5.13 sets forth each of the Subsidiaries of the
Borrower that shall have delivered a Guaranty on the Closing Date. Each such
Guarantor is and will remain a wholly-owned Subsidiary of the Borrower.

(c)     The Borrower has no equity investments in any other corporation or
entity other than those specifically disclosed in Part (c) of Schedule 5.13.

(d)     The Borrower has no Unrestricted Subsidiary except as set forth in Part
(d) of Schedule 5.13.

(e)     Each reference to Schedule 5.13 herein shall mean such schedule as most
recently supplemented in accordance with Section 6.2(b).

SECTION 5.14     Margin Regulations; Investment Company Act, Anti-Money
Laundering and Anti-Terrorism Finance Laws.

(a)     Neither the Borrower nor any of its Subsidiaries is engaged, and will
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the Board), or extending credit for the purpose of purchasing or carrying
margin stock.

(b)     None of the Borrower, any Person controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

(c)     To the extent applicable, the Borrower and each Subsidiary is in
compliance with anti-money laundering laws and anti-terrorism finance laws
including the Bank Secrecy Act and the PATRIOT Act (the “Anti-Terrorism Laws”)
and the United States Foreign Corrupt Practices Act of 1977 (“FCPA”). Neither
the Borrower nor any of its Subsidiaries is any of the following (a “Restricted
Person”): (i) a Person that is listed in the annex to, or is otherwise subject
to the provisions of, Executive Order No. 13224 on Terrorist Financing,
effective September 24, 2001 (the “Executive Order”); (ii) a Person that is
named as a “specially designated national and blocked person” on the most
current list published by the U.S. Treasury Department Office of Foreign Assets
Control (“OFAC”) at its official website or any replacement website or other
replacement official publication of such list or similarly named by any similar
foreign governmental authority; (iii) an agency of the government of a country,
an organization controlled by a country, or a Person resident in a country that
is subject to a sanctions program identified on the lists maintained by OFAC; or
(iv) a Person that derives more than any of its

56

--------------------------------------------------------------------------------

 

assets or operating income from investments in or transactions with any such
country, agency, organization or person.

 

SECTION 5.15     Disclosure. No statement, information, report, representation,
or warranty made in writing by any Loan Party in any Loan Document or furnished
to the Administrative Agent or any Lender by or on behalf of any Loan Party in
connection with any Loan Document contains any untrue statement of a material
fact or omits any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading. There is no fact known to the Borrower which has caused,
or which likely would in the future in the reasonable judgment of the Borrower
cause, a Material Adverse Effect (except for any economic conditions which
affect generally the industry in which the Borrower and its Restricted
Subsidiaries conduct business), that has not been set forth in this Agreement or
in the other documents, certificates, statements, reports and other information
furnished in writing to the Lenders by or on behalf of the Borrower or any other
Loan Party in connection with the transactions contemplated hereby.

SECTION 5.16     Intellectual Property; Licenses, Etc. The Borrower and its
Restricted Subsidiaries own, or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other rights that are reasonably necessary for the operation of
their respective businesses, without conflict with the rights of any other
Person. To the best knowledge of the Borrower, no slogan or other advertising
device, product, process, method, substance, part or other material now
employed, or now contemplated to be employed, by the Borrower or any Restricted
Subsidiary infringes upon any rights held by any other Person. No claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Borrower, threatened, and no patent, invention, device, application,
principle or any statute, law, rule, regulation, standard or code is pending or,
to the knowledge of the Borrower, proposed, which, in either case, could
reasonably be expected to have a Material Adverse Effect.

SECTION 5.17     Direct Benefit. The Loans and Letters of Credit hereunder are
for the direct benefit of the Borrower or one or more of the Restricted
Subsidiaries of the Borrower, and the initial Loans and Letters of Credit
hereunder are used to refinance and replace indebtedness owing, directly or
indirectly, by the Borrower and certain of the Guarantors to the Lenders under
the Prior Credit Facility. The Borrower and the Guarantors are engaged as an
integrated group in the business of oil and gas exploration and related fields,
and any benefits to the Borrower or any Guarantor is a benefit to all of them,
both directly or indirectly, inasmuch as the successful operation and condition
of the Borrower and the Guarantors is dependent upon the continued successful
performance of the functions of the integrated group as a whole.

SECTION 5.18     Solvency. Each of the following is true for the Borrower, each
Guarantor and the Borrower and the Guarantors on a consolidated basis: (a) the
fair saleable value of its or their property is (i) greater than the total
amount of its liabilities (including contingent liabilities), and (ii) greater
than the amount that would be required to pay its probable aggregate liability
on its then existing debts as they become absolute and matured; (b) its or their
property is not unreasonable in relation to its business or any contemplated or
undertaken transaction; and (c) it or they do not intend to incur, or believe
that it or they will incur, debts beyond its or their ability to pay such debts
as they become due.

SECTION 5.19     Indenture Debt Documents. Before and after giving effect to all
the Credit Extensions contemplated hereunder, all representations and warranties
of the Borrower or any Guarantor contained in any Indenture Debt Document are
true and correct in all material respects (except to the extent such
representations or warranties relate or refer to a specified, earlier date).
Before and after giving effect to all the Credit Extensions contemplated
hereunder, there is no event of default or event or

57

--------------------------------------------------------------------------------

 

condition that could become an event of default with notice or lapse of time or
both, under the Indenture Debt Documents and each of the Indenture Debt
Documents is in full force and effect.

 

SECTION 5.20     Hedging Agreements. Schedule 5.20, as of the date hereof, and
after the date hereof, each report required to be delivered by the Borrower
pursuant to Section 6.2(k), sets forth, a true and complete list of all Hedging
Agreements of the Borrower and each Restricted Subsidiary, the material terms
thereof (including the type, term, effective date, termination date and notional
amounts or volumes), the net mark to market value thereof, all credit support
agreements relating thereto (including any margin required or supplied) and the
counterparty to each such agreement.

SECTION 5.21     Location of Business and Offices. The Borrower’s jurisdiction
of organization is the State of Nevada; the name of the Borrower as listed in
the public records of the State of Nevada is Comstock Resources, Inc.; and the
organizational identification number of the Borrower in the State of Nevada is
NV19831014871 (or, in each case, as set forth in a notice delivered to the
Administrative Agent pursuant to Section 6.2(l)). The Borrower’s principal place
of business and chief executive offices are located at the address specified in
Schedule 10.2 (or as set forth in a notice delivered pursuant to
Section 6.2(l)). Each Loan Party’s jurisdiction of organization, name as listed
in the public records of its jurisdiction of organization, organizational
identification number in its jurisdiction of organization, and the location of
its principal place of business and chief executive office is stated on Schedule
5.21 (or as set forth in a notice delivered pursuant to Section 6.2(l)).

 

 

 

58

--------------------------------------------------------------------------------

 

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, the Borrower shall, and shall (except in the case of the
covenants set forth in Sections 6.1, 6.2, 6.3 and 6.11) cause each of its
Restricted Subsidiaries to:

SECTION 6.1     Financial Statements. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Majority Lenders:

(a)     as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower, a consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Majority Lenders, which report and opinion shall be
prepared in accordance with GAAP and shall not be subject to any qualifications
or exceptions as to the scope of the audit nor to any qualifications and
exceptions not reasonably acceptable to the Majority Lenders; and

 

(b)     as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income and cash
flows for such fiscal quarter and for the portion of the Borrower’s fiscal year
then ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of the Borrower as fairly presenting the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.

SECTION 6.2     Certificates; Other Information. Deliver to the Administrative
Agent and each Lender, in form and detail satisfactory to the Administrative
Agent and the Majority Lenders:

(a)     concurrently with the delivery of the financial statements referred to
in Section 6.1(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default
or, if any such Default or Event of Default shall exist, stating the nature and
status of such event;

(b)     concurrently with the delivery of the financial statements referred to
in Sections 6.1(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower and, if the Borrower or any Subsidiary has
(subject to the requirements and limitations of this Agreement and the other
Loan Documents) formed or acquired a new Subsidiary or Disposed or dissolved a
Subsidiary, or redesignated an Unrestricted Subsidiary as a Restricted
Subsidiary or a Restricted Subsidiary as an Unrestricted Subsidiary (in each
case, in accordance with Section 1.6), or made any additional equity investment
in any Person or Disposed of any equity investment in any Person, in each case,
since the date of the most recently delivered Subsidiary, a substitute (or
supplement to) Schedule 5.13;

(c)     promptly after requested by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of the Borrower by independent accountants in connection with the
accounts or books of the Borrower or any Subsidiary, or any audit of any of
them;

59

--------------------------------------------------------------------------------

 

(d)     promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the Securities and Exchange Commission under Section 13 or
15(d) of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

 

(e)     upon the reasonable request of the Majority Lenders or the
Administrative Agent, a schedule of all oil, gas, and other mineral production
attributable to all material Oil and Gas Properties of the Borrower and the
Guarantors, and in any event all such Oil and Gas Properties included in the
Borrowing Base;

(f)     promptly, all title or other information received after the Closing Date
by the Borrower or any Guarantor which discloses any material defect in the
title to any material asset included in the Borrowing Base;

(g)     (A) as soon as available and in any event within 90 days after each
January 1, commencing with January 1, 2014, an annual reserve report as of each
such January 1 with respect to all Hydrocarbons attributable to the Oil and Gas
Properties of the Borrower and the Guarantors prepared by an independent
engineering firm of recognized standing acceptable to the Majority Lenders in
accordance with accepted industry practices and otherwise acceptable and in form
and substance satisfactory to the Majority Lenders, and including without
limitation all assets included in the Borrowing Base, and (B) within 90 days
after each July 1 commencing with July 1, 2014, a reserve report as of such
July 1, with respect to all Hydrocarbons attributable to the Oil and Gas
Properties of the Borrower and the Guarantors prepared by the Borrower in
accordance with accepted industry practices and otherwise acceptable and in form
and substance satisfactory to the Majority Lenders, and including without
limitation all assets included in the Borrowing Base;

(h)     on or within 30 days after the request of the Administrative Agent or
the Majority Lenders, in connection with a redetermination of the Borrowing Base
permitted under Section 2.8 an updated reserve report with respect to all
Hydrocarbons attributable to the Oil and Gas Properties of the Borrower and the
Guarantors prepared by an independent engineering firm of recognized standing
acceptable to the Majority Lenders in accordance with accepted industry
practices and otherwise acceptable and in form and substance satisfactory to the
Majority Lenders, and including without limitation all assets included in the
Borrowing Base;

(i)     promptly, any management letter from the auditors for the Borrower or
any Guarantor and all other information respecting the business, properties or
the condition or operations, financial or otherwise, including, without
limitation, geological and engineering data of the Borrower or an Guarantor and
any title work with respect to any Oil and Gas Properties of the Borrower or any
Guarantor as any Bank may from time to time reasonably request;

(j)     if requested by the Majority Lenders, title opinions (or other title
reports or title information acceptable to the Majority Lenders) and other
opinions of counsel, in each case in form and substance acceptable to the
Majority Lenders, with respect to at least eighty (80%) percent of the present
value of the assets included in the Borrowing Base, for which satisfactory title
reports have not been previously delivered to the Administrative Agent, if any;

(k)     concurrently with the delivery of each Reserve Report hereunder:

(i)     a certificate of a Responsible Officer, in form and substance reasonably
satisfactory to the Administrative Agent:

(A)     setting forth as of a recent date, a true and complete list of all
Hedging Agreements of the Borrower and each Restricted Subsidiary, the material

60

--------------------------------------------------------------------------------

 

terms thereof (including the type, term, effective date, termination date and
notional amounts or volumes), the net mark-to-market value therefor, any new
credit support agreements relating thereto not listed on Schedule 5.20, any
margin required or supplied under any credit support document, and the
counterparty to each such agreement; and

 

(B)     comparing aggregate notional volumes of all Hedging Agreements of the
Borrower and each Restricted Subsidiary, which were in effect during such period
(other than basis differential hedgings) and the actual production volumes for
each of natural gas and crude oil during such period, which certificate shall
certify that the hedged volumes for each of natural gas and crude oil did not
exceed 100% of actual production or if such hedged volumes did exceed actual
production, specify the amount of such excess;

(ii)     a report, in a form satisfactory to the Administrative Agent, prepared
by or on behalf of the Borrower detailing on a monthly basis for the next twelve
month period (i) the projected production of Hydrocarbons by the Borrower and
the Restricted Subsidiaries and the assumptions used in calculating such
projections, (ii) an annual operating budget for the Borrower and the Restricted
Subsidiaries, and (iii) such other information as may be reasonably requested by
the Administrative Agent;

(l)     prompt written notice (and in any event within thirty (30) days prior
thereto) of any change (i) in any Loan Party’s corporate name or in any trade
name used to identify such Person in the conduct of its business or in the
ownership of its Properties, (ii) in the location of any Loan Party’s chief
executive office or principal place of business, (iii) in any Loan Party’s
identity or corporate structure or in the jurisdiction in which such Person is
incorporated or formed, (iv) in any Loan Party’s jurisdiction of organization or
such Person’s organizational identification number in such jurisdiction of
organization, and (v) in any Loan Party’s federal taxpayer identification
number; and

(m)     promptly, such additional information regarding the business, financial
or corporate affairs of the Borrower or any Subsidiary as the Administrative
Agent, at the request of any Lender, may from time to time reasonably request.

SECTION 6.3     Notices. Promptly notify the Administrative Agent and each
Lender:

(a)     of the occurrence of any Default or Event of Default;

(b)     of any matter that has resulted or may reasonably be expected to result
in a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Restricted
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Borrower or any Restricted Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting any of the Borrower or
any Restricted Subsidiary, including pursuant to any applicable Environmental
Laws;

 

(c)     of any litigation, investigation or proceeding affecting any Loan Party
in which the amount involved exceeds $10,000,000 or in which injunctive relief
or similar relief is sought, which relief, if granted, could be reasonably
expected to have a Material Adverse Effect;

(d)     of the occurrence of any ERISA Event; and

(e)     of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary.

61

--------------------------------------------------------------------------------

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower or the relevant
Subsidiary has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.3(a) shall describe with particularity any and all
provisions of this Agreement or other Loan Document that have been breached.

SECTION 6.4     Payment of Obligations. Pay and discharge as the same shall
become due and payable, all its obligations and liabilities, including (a) all
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings and adequate reserves in accordance with GAAP are being
maintained by the Borrower or such Restricted Subsidiary; (b) all lawful claims
which, if unpaid, would by law become a Lien upon its property; and (c) all
Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness.

SECTION 6.5     Preservation of Existence, Etc. Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization; take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except in a transaction permitted by
Section 7.4 or 7.5; and preserve or renew all of its registered patents,
trademarks, trade names and service marks, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect.

SECTION 6.6     Maintenance of Properties. (a) Maintain, preserve and protect
all of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.

SECTION 6.7     Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies not Affiliates of the Borrower, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons.

 

SECTION 6.8     Compliance with Laws. Comply in all material respects with the
requirements of all Laws applicable to it or to its business or property, except
in such instances in which (i) such requirement of Law is being contested in
good faith or a bona fide dispute exists with respect thereto; or (ii) the
failure to comply therewith could not be reasonably expected to have a Material
Adverse Effect.

SECTION 6.9     Books and Records. (a) Maintain proper books of record and
account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Borrower or its Subsidiaries, as the
case may be; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or any Subsidiary, as the case may be.

SECTION 6.10     Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss

62

--------------------------------------------------------------------------------

 

its affairs, finances and accounts with its directors, officers, and independent
public accountants, all at the expense of the Borrower and at such reasonable
times during normal business hours and as often as may be reasonably desired,
upon reasonable advance notice to the Borrower; provided, however, that when an
Event of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.

SECTION 6.11     Compliance with ERISA. Do, and cause each of its ERISA
Affiliates to do, each of the following: (a) maintain each Plan in compliance in
all material respects with the applicable provisions of ERISA, the Code and
other Federal or state law; (b) cause each Plan which is qualified under
Section 401(a) of the Code to maintain such qualification; and (c) make all
required contributions to any Plan subject to the Pension Funding Rules.

SECTION 6.12     Use of Proceeds. Use the proceeds of the Credit Extensions for
working capital and other general corporate purposes, in each case, in
compliance with, and not in contravention of, Section 7.11, any Law, any Loan
Document, or any other Contractual Obligation.

SECTION 6.13     [intentionally omitted]

SECTION 6.14     Additional Covenants Upon Issuance of Additional Permitted
Notes or Permitted Refinancing Indebtedness. If the Borrower issues (or proposes
to issue) any Additional Permitted Notes or any Permitted Refinancing
Indebtedness under Section 7.3(f) hereof, the Borrower shall:

(a)     Deliver, or cause to be delivered, to the Administrative Agent not later
than five (5) Business Days following the date on which any prospectus or
offering memorandum prepared in connection therewith is delivered to the
prospective or actual holders thereof, a final, true and correct copy of such
prospectus or offering memorandum;

 

(b)     Deliver to the Administrative Agent not more than ten (10) Business Days
after the date of issuance of any Permitted Additional Notes or any Permitted
Refinancing Indebtedness, by the Borrower, a true and correct copy of the
Indenture Debt Documents entered into by the Borrower or any other Loan Party in
connection therewith;

(c)     Deliver to the Administrative Agent concurrently with the issuance of
any Permitted Additional Notes or any Permitted Refinancing Indebtedness, a
certificate of an Authorized Officer of the Borrower confirming such issuance
and setting forth the aggregate principal amount of Permitted Additional Notes
or any Permitted Refinancing Indebtedness issued; and

(d)     Deliver to the Administrative Agent and the Lenders promptly following
any request from the Administrative Agent in its sole discretion, such other
related materials evidencing the issuance of the Permitted Additional Notes or
any Permitted Refinancing Indebtedness as the Administrative Agent or the
Majority Lenders may reasonably request.

SECTION 6.15     [intentionally omitted]

SECTION 6.16     Security.

(a)     The Security. The Secured Obligations will be secured by the Security
Documents listed in the Security Schedule and any additional Security Documents
hereafter delivered by any Loan Party or any Affiliate of any Loan Party.

63

--------------------------------------------------------------------------------

 

(b)     Agreement to Deliver Security Documents.

(i)     The Borrower shall promptly deliver, and to cause each of the Guarantors
to deliver, to further secure the Secured Obligations, deeds of trust,
mortgages, chattel mortgages, security agreements, financing statements and
other Security Documents in form and substance satisfactory to the
Administrative Agent for the purpose of granting, confirming, and perfecting
first and prior liens or security interests in (i) prior to the occurrence of a
Default (A) at least eighty percent (80%) of the present value, of the
Borrower’s and the Guarantors’ Oil and Gas Properties constituting Proved
Reserves to which value is given in the determination of the then current
Borrowing Base, (B) after the occurrence of a Default, at least ninety-five
percent (95%) of the present value, of the Borrower’s and the Guarantors’ Oil
and Gas Properties, (ii) all of the equity interests of the Borrower or any
Guarantor in any other Guarantor now owned or hereafter acquired by the Borrower
or any Guarantor, and (iii) all property of the Borrower or any Guarantor of the
type described in the Security Agreement attached hereto as Exhibit I.

(ii)     In connection with each redetermination of the Borrowing Base, the
Borrower shall review the Engineering Report and the list of current Mortgaged
Properties to ascertain whether the Mortgaged Properties represent at least
eighty percent (80%) of the present value of the Oil and Gas Properties
constituting Proved Reserves evaluated in the most recently completed
Engineering Report after giving effect to exploration and production activities,
acquisitions, dispositions and production. In the event that the Mortgaged
Properties do not represent at least such required percentage, then the Borrower
shall, and shall cause its Restricted Subsidiaries to, promptly grant to the
Administrative Agent as security for the Secured Obligations a first-priority
Lien interest (subject only to Liens permitted by Section 7.1) on additional Oil
and Gas Properties not already subject to a Lien of the Security Documents such
that after giving effect thereto, the Mortgaged Properties will represent at
least such required percentage. All such Liens will be created and perfected by
and in accordance with the provisions of deeds of trust, security agreements and
financing statements or other Security Documents, all in form and substance
reasonably satisfactory to the Administrative Agent and in sufficient executed
(and acknowledged where necessary or appropriate) counterparts for recording
purposes. In order to comply with the foregoing, if any Restricted Subsidiary
places a Lien on its Oil and Gas Properties and such Subsidiary is not a
Guarantor, then it shall become a Guarantor and comply with Section 6.16(d).

(iii)     The Borrower also agrees to deliver, or to cause to be delivered, to
the extent not already delivered, whenever requested by the Administrative Agent
in its sole and absolute discretion (a) favorable title information (including,
if reasonably requested by the Administrative Agent, title opinions) acceptable
to the Administrative Agent with respect to the Borrower’s or any Guarantor’s
Oil and Gas Properties constituting at least eighty percent (80%) of the present
value, of the Borrower’s and the Guarantors’ Oil and Gas Properties constituting
Proved Reserves to which value is given in the determination of the then current
Borrowing Base, and demonstrating that the Borrower or a Guarantor, as
applicable, have good and defensible title to such properties and interests,
free and clear of all Liens (other than those permitted by Section 7.1) and
covering such other matters as the Administrative Agent may reasonably request
and (b) favorable opinions of counsel satisfactory to the Administrative Agent
in its sole discretion opining that the forms of Mortgage are sufficient to
create valid first deed of trust or mortgage liens in such properties and
interests and first priority assignments of and security interests in the
Hydrocarbons attributable to such properties and interests and proceeds thereof.

(iv)     In addition and not by way of limitation of the foregoing, in the case
of the Borrower or any Guarantor granting a Lien in favor of the Administrative
Agent upon any

64

--------------------------------------------------------------------------------

 

assets having a present value in excess of $10,000,000 located in a new
jurisdiction, the Borrower or Guarantor will at its own expense, obtain and
furnish to the Administrative Agent all such opinions of legal counsel as the
Administrative Agent may reasonably request in connection with any such security
or instrument.

(c)     Perfection and Protection of Security Interests and Liens. In addition
and not by way of limitation of the foregoing, the Borrower will from time to
time deliver, or cause to be delivered, to the Administrative Agent any
financing statements, continuation statements, extension agreements and other
documents, properly completed (and executed and acknowledged when required) by
the Borrower or appropriate Guarantor in form and substance satisfactory to the
Administrative Agent, which the Administrative Agent requests for the purpose of
perfecting, confirming, or protecting any Liens or other rights in the
collateral securing any Secured Obligations. In addition to the foregoing, the
Borrower hereby authorizes, and shall cause each Guarantor to authorize, the
Administrative Agent, on behalf of the Issuing Bank and the Lenders, to file in
the appropriate filing office pursuant to applicable Law such financing
statements, assignments and continuation statements as the Administrative Agent
shall deem necessary or desirable for the purpose of perfecting, confirming, or
protecting any Liens or other rights in the collateral securing any Secured
Obligations without the signature of the Borrower or any Guarantor.

 

(d)     Additional Restricted Subsidiaries. Within thirty (30) Business Days
after the Borrower or any Loan Party creates, acquires or otherwise forms any
other Material Subsidiary (other than a Subsidiary designated as an Unrestricted
Subsidiary in accordance with Section 1.6(b)), the Borrower shall:

(i)     execute and deliver, or cause each such Loan Party owning any of the
outstanding equity interests in such Material Subsidiary to execute and deliver,
as applicable, to the Administrative Agent on behalf of the Lenders, a Pledge
Agreement, or an amendment or supplement to an existing Pledge Agreement, if
appropriate, pursuant to which all of the outstanding equity interests in such
Material Subsidiary owned by the Borrower or such Loan Party shall be pledged to
the Administrative Agent on behalf of the Lenders, together with any
certificates representing all equity interests so pledged, if any, and for each
such certificate representing shares of stock, a stock power executed in blank;

(ii)     cause such Material Subsidiary to execute and deliver to the
Administrative Agent on behalf of the Lenders (i) a Guaranty, (ii) a
ratification and acceptance of the Subordination Agreement, (iii) an agreement
substantially similar to the Security Documents executed and delivered on the
Closing Date and (iv) to the extent required by Section 6.16(b), a Mortgage as
to all Oil and Gas Properties containing any proved Hydrocarbon reserves owned
or leased by such Material Subsidiary;

(iii)     cause such Material Subsidiary to execute and deliver to the
Administrative Agent on behalf of the Lenders and the Issuing Bank, or to
authorize the Administrative Agent to file or record without such Material
Subsidiary’s signature, appropriate financing statements covering the collateral
of such Material Subsidiary described in the Security Documents required to be
delivered pursuant to the foregoing clauses (i) or (ii);

(iv)     deliver or cause to be delivered to the Administrative Agent on behalf
of the Lenders and the Issuing Bank all agreements, documents, instruments and
other writings of the type described in Section 4.1(a)(iii), (iv) and (vi) with
respect to such Material Subsidiary and opinions of counsel acceptable to the
Administrative Agent and in form and substance satisfactory to the
Administrative Agent covering the matters covered by the opinions delivered on
the Closing Date with respect to such Material Subsidiary; and

65

--------------------------------------------------------------------------------

 

(v)     deliver or cause to be delivered to the Administrative Agent on behalf
of the Lenders all such information regarding the condition (financial or
otherwise), business and operations of such Material Subsidiary as the
Administrative Agent, or the Issuing Bank or any Lender through the
Administrative Agent, may reasonably request.

 

(e)     Production Proceeds. Notwithstanding that, by the terms of the various
Security Documents, the Loan Parties are and will be assigning to the
Administrative Agent, the Issuing Bank and the Lenders all of the “Production”
(as defined therein) and the proceeds therefrom accruing to the properties
covered thereby, so long as no Event of Default has occurred, the Loan Parties
may continue to receive from the purchasers of production all such Production
Proceeds, subject, however, to the Liens created under the Security Documents,
which Liens are hereby affirmed and ratified. Upon the occurrence of an Event of
Default, the Administrative Agent, the Issuing Bank and the Lenders may exercise
all rights and remedies granted under the Security Documents, including the
right to obtain possession of all Production Proceeds then held by any Loan
Party or to receive directly from the purchasers of production all other
Production Proceeds. In no case shall any failure, whether purposeful or
inadvertent, by the Administrative Agent, the Issuing Bank or the Lenders to
collect directly any such Production Proceeds constitute in any way a waiver,
remission or release of any of its or their rights under the Security Documents,
nor shall any release of any Production Proceeds by the Administrative Agent or
Lenders to any Loan Party constitute a waiver, remission, or release of any
other Production Proceeds or of any rights of the Administrative Agent, the
Issuing Bank or the Lenders to collect other Production Proceeds thereafter.

SECTION 6.17     Keepwell. The Borrower hereby absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each other Loan Party to honor all of its obligations under
any Hedging Agreement with a Lender or Affiliate of a Lender or any Guaranty in
respect of any obligations or other liabilities under a Hedging Agreement with a
Lender or Affiliate of a Lender (provided, however, that the Borrower shall only
be liable under this Section 6.17 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section 6.17
or otherwise voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of the
Borrower under this Section 6.17 shall remain in full force and effect until
payment in full of the Secured Obligations and the termination of this
Agreement. The Borrower intends that this Section 6.17 constitute, and this
Section 6.17 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Credit Party for all purposes of
section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

SECTION 6.18     Unrestricted Subsidiaries. The Borrower:

(a)     will cause the management, business and affairs of each of Borrower and
its Subsidiaries to be conducted in such a manner (including, without
limitation, by keeping separate books of account, maintaining separate policies
of insurance and by not permitting Properties of Borrower and its respective
Subsidiaries to be commingled) so that each Unrestricted Subsidiary will be
treated as an entity separate and distinct from Borrower and the Restricted
Subsidiaries (except (i) with respect to the treatment for tax purposes of the
Borrower or any Restricted Subsidiary holding any interest in an Unrestricted
Subsidiary that is regarded as a partnership and (ii) for the common
management/directorship between the Borrower and any Unrestricted Subsidiary);

 

(b)     except for unsecured Guaranty Obligations as permitted by
Section 7.3(e), will not, and will not permit any of the Restricted Subsidiaries
to, incur, assume or suffer to exist Guaranty Obligations or be or become liable
for any Indebtedness of any Unrestricted Subsidiary;

(c)     will not permit any Unrestricted Subsidiary to hold any equity interest
in, or any Indebtedness of, the Borrower or any Restricted Subsidiary;

66

--------------------------------------------------------------------------------

 

(d)     will not permit any Unrestricted Subsidiary to have any Indebtedness
other than Non-Recourse Debt;

(e)     will not permit any Unrestricted Subsidiary to be a party to any
agreement, contract, arrangement or understanding with the Borrower or any
Restricted Subsidiary of the Borrower unless the terms of any such agreement,
contract, arrangement or understanding are no less favorable to the Borrower or
such Restricted Subsidiary than those that might be obtained at the time from
Persons who are not Affiliates of the Borrower;

(f)     will not, nor will it permit any of its Restricted Subsidiaries to, have
any direct or indirect obligation (i) to subscribe for additional equity
interests of such Person or (ii) to maintain or preserve such Person’s financial
condition or to cause such Person to achieve any specified levels of operating
results; and

(g)     will not permit any Unrestricted Subsidiary to Guarantee or otherwise
directly or indirectly provide credit support for any Indebtedness of the
Borrower or any of its Restricted Subsidiaries.

SECTION 6.19     Title Information.

(a)     On or before the delivery to the Administrative Agent and the Lenders of
each Engineering Report required by Section 6.2(g), the Borrower will deliver
title information in form and substance reasonably acceptable to the
Administrative Agent covering enough of the Oil and Gas Properties evaluated by
such Engineering Report that were not included in the immediately preceding
Engineering Report, so that the Administrative Agent shall have received
together with title information previously delivered to the Administrative
Agent, reasonably satisfactory title information on at least eighty percent
(80%) of the present value of the Oil and Gas Properties constituting Proved
Reserves evaluated by such Engineering Report.

(b)     If the Borrower has provided title information for additional Properties
under Section 6.19(a), the Borrower shall, within 60 days of notice from the
Administrative Agent that title defects or exceptions exist with respect to such
additional Properties, either (1) cure any such title defects or exceptions
(including defects or exceptions as to priority) which are not permitted by
Section 7.1 raised by such information, (2) substitute acceptable Mortgaged
Properties (with no title defects or exceptions except for Liens permitted by
Section 7.1) having an equivalent value or (3) deliver title information in form
and substance reasonably acceptable to the Administrative Agent so that the
Administrative Agent shall have received, together with title information
previously delivered to the Administrative Agent, reasonably satisfactory title
information on at least eighty percent (80%) of the present value of the Oil and
Gas Properties constituting Proved Reserves evaluated by such Engineering
Report.

 

(c)     If the Borrower is unable to cure any title defect requested by the
Administrative Agent or the Lenders to be cured within the 60-day period or the
Borrower does not comply with the requirements to provide acceptable title
information covering at least eighty percent (80%) of the present value of the
Oil and Gas Properties constituting Proved Reserves evaluated in the most recent
Engineering Report, such default shall not be a Default, but instead the
Administrative Agent and/or the Required Borrowing Base Lenders shall have the
right to exercise the following remedy in their sole discretion from time to
time, and any failure to so exercise this remedy at any time shall not be a
waiver as to future exercise of the remedy by the Administrative Agent or the
Lenders. To the extent that the Administrative Agent or the Required Borrowing
Base Lenders are not satisfied with title to any Mortgaged Property after the
60-day period has elapsed, such unacceptable Mortgaged Property shall not count
towards the requirement, and the Administrative Agent may send a notice to the
Borrower and the Lenders that the then outstanding Borrowing Base shall be
reduced by an amount as determined by the Required Borrowing Base Lenders to
cause the Borrower to be in compliance with the requirement to provide
acceptable title information on at least eighty percent (80%) of the present
value of the Oil and Gas Properties constituting Proved Reserves evaluated in
the most recent Engineering Report. This new Borrowing Base shall become
effective immediately after receipt of such notice.

 

 

67

--------------------------------------------------------------------------------

 

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, the Borrower shall not, and the Borrower shall not permit
any Restricted Subsidiary to, directly or indirectly:

SECTION 7.1     Liens. Create, incur, assume or suffer to exist, any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:

(a)     Liens existing pursuant to any Loan Document;

(b)     Liens existing on the date hereof and listed on Schedule 7.1 and any
renewals or extensions thereof, provided that the property covered thereby is
not increased and any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.3(b);

(c)     Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

(d)     carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
operator’s, statutory, royalty owner’s or other like Liens arising in the
ordinary course of business that are not overdue for a period of more than 30
days or which are being contested in good faith and by appropriate proceedings,
if adequate reserves with respect thereto are maintained on the books of the
applicable Person;

 

(e)     pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f)     deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g)     easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person; and

(h)     Liens on fixed or capital assets acquired, constructed or improved by
any Borrower or any Restricted Subsidiary; provided that (i) such Liens secure
Indebtedness permitted by clause (e) of Section 7.3, (ii) such Liens and the
Indebtedness secured thereby are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets and (iv) such Liens shall not apply to
any other property or assets of any Borrower or any other Restricted
Subsidiaries.

SECTION 7.2     Investments. Make any Investments, except:

(a)     Investments (other than those permitted by clauses (b) through (h))
existing on the date hereof and listed on Schedule 7.2;

(b)     Investments held by the Borrower or such Restricted Subsidiary in the
form of cash or cash equivalents;

68

--------------------------------------------------------------------------------

 

(c)     advances to officers, directors and employees of the Borrower or any
Restricted Subsidiary in an aggregate amount not to exceed $50,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(d)     Investments constituting (1) contributions of capital (but not loans or
advances) made by the Borrower in any then existing Guarantor or by any
Guarantor in any other then existing Guarantor, and (2) loans or advances by the
Borrower to any then existing Guarantor, provided that such Investment
constituting a loan or advance shall be evidenced by a Pledged Note pledged to
the Administrative Agent pursuant to a Pledge Agreement;

(e)     Guaranty Obligations permitted by Section 7.3;

(f)     Investments permitted by Section 7.4; and

(g)     Investments by the Borrower or any Guarantor in any Person other than
the Borrower or any then existing Restricted Subsidiary, provided that (1) all
such Investments made after the Closing Date do not exceed $25,000,000 in the
aggregate at any time; (2) such Investment shall not violate Section 7.8 or
Section 7.11, (3) that the Borrower shall, or shall cause such other Person to,
comply with the provisions of Section 6.16(d) in accordance therewith; (4) both
before and after giving effect to such Investment (on a pro forma basis
acceptable to the Administrative Agent) no Default or Event of Default shall
have occurred and be continuing and all representations and warranties contained
in Article V hereof shall be true and correct in all material respects as if
made both immediately before and immediately after the time of such Investment
and (5) this Section 7.2(g) shall not apply to the Disposition of any Oil and
Gas Properties.

SECTION 7.3     Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a)     Indebtedness under the Loan Documents;

(b)     Indebtedness outstanding on the date hereof and listed on Schedule 7.3
and any refinancings, refundings, renewals or extensions thereof; provided that
the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing;

(c)     Guaranty Obligations of the Borrower or any Restricted Subsidiary in
respect of Indebtedness otherwise permitted hereunder of the Borrower or any
wholly-owned Restricted Subsidiary provided no Subsidiary other than a Guarantor
shall guarantee Indebtedness permitted by Section 7.3(f);

(d)     obligations (contingent or otherwise) of the Borrower or any Restricted
Subsidiary existing or arising under any Hedging Agreement with any Lender (or
any Affiliate of any Lender) or any Person with an investment grade debt rating
acceptable to the Administrative Agent at the time such Hedging Agreement is
entered into or any other Person acceptable to the Administrative Agent,
provided that (i) such obligations are (or were) entered into by such Person in
the ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person, or changes in the value of securities
issued by such Person and not for purposes of speculation or taking a “market
view;” and (ii) such Hedging Agreement does not contain any provision
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party;

(e)     Indebtedness of the Borrower or any Guarantors (excluding Indebtedness
of the type otherwise permitted by this Section 7.3) in an aggregate principal
amount not to exceed $25,000,000 at any time outstanding provided that (i) such
Indebtedness shall either be unsecured or secured only by Liens satisfying all
of the conditions set forth in Section 7.1(h); and (ii) the proceeds of such
Indebtedness

69

--------------------------------------------------------------------------------

 

shall not be used to refinance, replace, collateralize, redeem or repay any
Indebtedness permitted by Section 7.3(f).

 

(f)     unsecured Indebtedness of Borrower (and related Guaranty Obligations of
the Guarantors) outstanding under (i) the 2012 Senior Notes Indenture , provided
that the aggregate principal amount of any Indebtedness outstanding thereunder
shall not exceed $300,000,000 at any time, (ii) the 2011 Senior Notes, provided
that the aggregate principal amount of any Indebtedness outstanding thereunder
shall not exceed $300,000,000 at any time, (iii) any Permitted Additional Notes,
provided that the aggregate principal amount of any Indebtedness outstanding
thereunder, not including any amount used to call, redeem or repurchase 2012
Senior Notes or 2011 Senior Notes (which shall constitute Permitted Refinancing
Indebtedness) shall not exceed $300,000,000 at any time, and (iv) any Permitted
Refinancing Indebtedness;

(g)     Indebtedness constituting intercompany loans or advances owing by a
Guarantor to the Borrower pursuant to Section 7.2(d)(2) evidenced by a Pledged
Note; and

(h)     unsecured insurance premium financing in the ordinary course of
business.

SECTION 7.4     Fundamental Changes. Merge, consolidate with or into, or convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of related transactions) all or substantially all of its assets, or all
or substantially all of the equity interests of any Restricted Subsidiary
(whether now owned or hereafter acquired) to or in favor of any Person, or
liquidate or dissolve, or permit any Restricted Subsidiary to issue any equity
interests, except that, so long as no Default or Event of Default exists or
would result therefrom:

(a)     any Restricted Subsidiary may merge with (i) the Borrower, provided that
the Borrower shall be the continuing or surviving Person, or (ii) any one or
more Restricted Subsidiaries, provided that when any wholly-owned Subsidiary is
merging with another Restricted Subsidiary, the wholly-owned Subsidiary shall be
the continuing or surviving Person;

(b)     any Restricted Subsidiary may sell all or substantially all of its
assets to the Borrower or to another Restricted Subsidiary; provided that if the
seller in such a transaction is a wholly-owned Restricted Subsidiary, then the
purchaser must also be a wholly-owned Restricted Subsidiary;

(c)     any Restricted Subsidiary may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders;

(d)     the Borrower or any Restricted Subsidiary may make any Investment
permitted by Section 7.2,

(e)     the Borrower or any Restricted Subsidiary may make any Disposition
permitted by Section 7.5; and

(f)     any Restricted Subsidiary may issue equity interests to the Borrower or
other Restricted Subsidiary; provided that a wholly-owned Restricted Subsidiary
may only issue equity interests to the Borrower or another wholly-owned
Restricted Subsidiary;

provided, however, each Guarantor shall remain a wholly-owned Subsidiary of the
Borrower.

 

SECTION 7.5     Dispositions. Make any Disposition or enter into any agreement
to make any Disposition, except:

(a)     Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

70

--------------------------------------------------------------------------------

 

(b)     Dispositions of inventory in the ordinary course of business;

(c)     Dispositions of property by any Restricted Subsidiary to the Borrower or
to a wholly-owned Restricted Subsidiary;

(d)     Dispositions permitted by Section 7.4;

(e)     if no Default or Event of Default exists either before or after such
Disposition or would result therefrom, Dispositions of Oil and Gas Properties
constituting Proved Reserves included in the most recently delivered Engineering
Report that, when aggregated with any other Disposition made pursuant to this
Section 7.5(e) between the most recent and the next succeeding regularly
schedule redeterminations of the Borrowing Base, together with the Hedging
Termination Value of any Hedge Liquidations during such period, have a fair
market value not exceeding ten percent (10%) of the Borrowing Base in effect at
the time of such Disposition, provided that, in connection with any such sales
of assets included in the most recently delivered Engineering Report having a
fair market value, when aggregated with any other Disposition made pursuant to
this Section 7.5(e) between the most recent and the next succeeding regularly
schedule redeterminations of the Borrowing Base, together with the Hedging
Termination Value of any Hedge Liquidations during such period, in excess of
five percent (5%) of the Borrowing Base in effect at the time of such
Disposition, the Borrowing Base shall automatically be reduced concurrently with
such Disposition in an amount equal to such excess;

(f)     if no Default or Event of Default exists either before or after such
Disposition or would result therefrom, Dispositions of Oil and Gas Properties
that do not constitute Proved Reserves in the most recently delivered
Engineering Report;

(g)     Dispositions of Oil and Gas Properties pursuant to the KKR Participation
Agreement, provided the interests to be disposed of are not included in the most
recent Reserve Report; and

(h)     if no Default or Event of Default exists either before or after such
Disposition or would result therefrom, Dispositions of any other assets
(excluding Oil and Gas Properties and equity interests in Subsidiaries owning
Oil and Gas Properties) provided that the aggregate fair market value of all
such assets shall not exceed $25,000,000 in any calendar year;

provided, however, that notwithstanding anything in this Agreement to the
contrary, (i) any Disposition pursuant to this Section 7.5 (other than clauses
(a) and (c)) shall be for fair market value, (ii) each Guarantor shall remain a
wholly-owned Subsidiary of the Borrower, (iii) the Borrower shall not permit the
Disposition of any asset to any Subsidiary that is not a Guarantor and (iv) the
Borrower shall use the Net Sales Proceeds, if any, of any Disposition made while
a Borrowing Base Deficiency exists, or which results in such Borrowing Base
Deficiency, to reduce such Borrowing Base Deficiency.

 

SECTION 7.6     Restricted Payments. Declare or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except that:

(a)     each Restricted Subsidiary may make Restricted Payments, directly or
indirectly, to the Borrower or a Guarantor;

(b)     the Borrower may declare and make dividend payments or other
distributions payable solely in the common stock of the Borrower;

(c)     the Borrower and each Restricted Subsidiary may purchase, redeem or
otherwise acquire shares of its common stock or warrants or options to acquire
any such shares with the proceeds received from the substantially concurrent
issue of new shares of its common stock (other than shares issued or sold to a
Subsidiary of the Borrower);

(d)     other Restricted Payments that, when aggregated with all Optional
Indebtedness Payments made pursuant to Section 7.12(b), if any, do not exceed
$120,000,000 in aggregate amount during any

71

--------------------------------------------------------------------------------

 

calendar year; provided that both before and after giving effect to such
Restricted Payment, as applicable, (on a pro forma basis acceptable to the
Administrative Agent) no Default or Event of Default shall have occurred and be
continuing and all representations and warranties contained in Article V hereof
shall be true and correct in all material respects as if made at the time of
such Restricted Payment;

provided, however, that notwithstanding the foregoing, no Restricted Payment
pursuant to clauses (b), (c) or (d) shall be made at any time when the
Outstanding Amount exceeds, or would exceed after giving effect to any Credit
Extension the proceeds of which are used (or are intended to be used) to fund
any portion of such Restricted Payment made pursuant to any such clause, 80% of
the Borrowing Base then in effect; and further provided, however, that neither
the Borrower nor any Subsidiary shall issue any Disqualified Stock.

SECTION 7.7     ERISA. At any time engage in a transaction which could be
subject to Section 4069 or 4212(c) of ERISA, or permit any Plan to (a) engage in
any non-exempt “prohibited transaction” (as defined in Section 4975 of the
Code); (b) fail to comply with ERISA or any other applicable Laws; (c) fail to
maintain the qualified status of any Plan that is intended to qualify under
Section 401(a) of the Code; or (d) incur any material “waived funding
deficiency” (as defined in Section 412 of the Code), which, with respect to each
event listed above, could be reasonably expected to have a Material Adverse
Effect.

SECTION 7.8     Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Restricted Subsidiaries on the date hereof.

SECTION 7.9     Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Borrower (including without limitation, the
purchase from, sale to, or exchange of property with, or the rendering of any
service by or from, any Affiliate), except in the ordinary course of, and
pursuant to the reasonable requirements of, the Borrower’s or any Guarantor’s
business and upon fair and reasonable terms no less favorable to the Borrower or
such Guarantor than would be obtained in a comparable arms-length transaction
with a Person other than an Affiliate provided such transactions are otherwise
permitted hereunder.

 

SECTION 7.10     Burdensome Agreements. Enter into any Contractual Obligation
(other than this Agreement and the other Loan Documents) that limits the ability
of (a) any Restricted Subsidiary to make Restricted Payments to the Borrower or
any Guarantor or to otherwise transfer property to the Borrower or any
Guarantor, (b) any Restricted Subsidiary to Guarantee the Secured Obligations,
or (c) the Borrower or any Restricted Subsidiary to create, incur, assume or
suffer to exist Liens on property of such Person, in each case, other than
Contractual Obligations pursuant to the Indenture Debt Documents provided,
however, that this clause (c) shall not prohibit any negative pledge incurred or
provided in favor of any holder of any Lien permitted under Section 7.1(h)
solely to the extent any such negative pledge relates to the property encumbered
by such Lien.

SECTION 7.11     Use of Proceeds. Use the proceeds of any Credit Extension,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the Board) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.

SECTION 7.12     Payments and Modification of Indenture Debt Documents. Make, or
permit any Restricted Subsidiary to make, any optional redemption, optional
repurchase, optional payment or optional prepayment of principal of, or make any
optional payment of interest on, any Indebtedness under any Indenture Debt
Document on any day other than the stated, scheduled date for

72

--------------------------------------------------------------------------------

 

such payment set forth in the documents and instruments memorializing such
Indebtedness, or defease (whether a covenant defeasance, legal defeasance or
other defeasance), or enter into any agreement or arrangement providing for any
defeasance of any kind of any Indebtedness under any Indenture Debt Document, or
make any deposit for any of the foregoing purposes (all of the foregoing defined
herein as “Optional Indebtedness Payments”), or amend or modify, or consent or
agree to any amendment or modification of, any Indenture Debt Document, except:

(a)     the Borrower may optionally call, optionally redeem or optionally
repurchase 2012 Senior Notes or 2011 Senior Notes at any time, provided that
both before and after giving effect to any such call, redemption or repurchase
no Default or Event of Default shall have occurred and be continuing and the
Outstanding Amount shall not exceed, after giving effect to any Credit Extension
the proceeds of which are used (or are intended to be used) to fund any portion
of any such call, redemption or repurchase, 66.6% of the Borrowing Base then in
effect (provided that, for the avoidance of doubt, the Borrower acknowledges
that the Borrowing Base shall not be increased as result of any such call,
redemption or repurchase except to the extent (if any) that the principal amount
of the 2012 Senior Notes or 2011 Senior Notes redeemed or repurchased with the
proceeds of Permitted Additional Notes is netted against the principal amount of
such Permitted Additional Notes for purposes of any reduction in the Borrowing
Base pursuant to Section 2.8(d)(ii)); and

(b)     in addition to the actions permitted as provided in Section 7.12(a),
other Optional Indebtedness Payments in respect of Indebtedness under the
Permitted Additional Note Indenture and any Permitted Refinancing Indebtedness
that, when aggregated with all Restricted Payments made pursuant to
Section 7.6(d), if any, do not exceed $120,000,000 in aggregate amount during
any calendar year, provided that both before and after giving effect to any such
Optional Indebtedness Payment (on a pro forma basis acceptable to the
Administrative Agent) no Default or Event of Default shall have occurred and be
continuing and all representations and warranties contained in Article V hereof
shall be true and correct in all material respects as if made at the time of the
applicable Optional Indebtedness Payment, and further provided, that the
Borrower shall not make any Optional Indebtedness Payments permitted above at
any time when the Outstanding Amount exceeds, or would exceed after giving
effect to any Credit Extension the proceeds of which are used (or are intended
to be used) to fund any portion of any Optional Indebtedness Payments, 80% of
the Borrowing Base then in effect;

(c)     in addition, the Borrower may make any Optional Indebtedness Payment
with the proceeds of, or in exchange for, a substantially simultaneous issuance
of common stock of the Borrower, provided that both before and after giving
effect to such Optional Indebtedness Payment no Default or Event of Default
shall have occurred and be continuing;

provided, however, that the foregoing shall not (i) permit any Optional
Indebtedness Payments otherwise prohibited by the terms of any applicable
subordination or intercreditor agreement or (ii) prohibit the execution of
supplemental agreements in connection with the issuance of Permitted Refinancing
Indebtedness or Permitted Additional Notes or the addition of guarantors if
required by the terms thereof (provided such guarantor complies with
Section 6.16(d), whether or not a Material Subsidiary).

SECTION 7.13     Financial Covenants.

(a)     Leverage Ratio. Permit or suffer the ratio of (i) Total Debt to
(ii) EBITDAX, as of the last day of any period of four consecutive fiscal
quarters ending on March 31, June 30, September 30 and December 31 of each
calendar year, to be greater than 4.00 to 1.00.

(b)     Interest Coverage Ratio. Permit or suffer the Interest Coverage Ratio,
as of the last day of any period of four consecutive fiscal quarters ending on
March 31, June 30, September 30 and December 31 of each calendar year, to be
less than 2.5 to 1.0.

73

--------------------------------------------------------------------------------

 

SECTION 7.14     Limitation on Hedges. Enter into any commodity hedging or
derivative transactions except Hedge Agreements related to bona fide hedging
activities of the Borrower or any of its Restricted Subsidiaries in an aggregate
notional amount not to exceed, with respect to any calendar quarter, 80% of the
Borrower’s and its Restricted Subsidiaries’ projected production of oil (for oil
related transactions) and 80% of the Borrower’s and its Restricted Subsidiaries’
projected production of natural gas (for natural gas related transactions), in
each case, during such future calendar quarter, but in no event in excess of
actual production in such calendar quarter.

 

SECTION 7.15     Hedging Agreement Termination. Effect or permit a Hedge
Liquidation of any Hedging Agreement utilized in calculating the Borrowing Base
unless the Borrower is in compliance with Section 7.13 after calculating the
Borrowing Base on a pro forma basis (and the Borrower shall deliver to the
Administrative Agent concurrently therewith a certificate of a Responsible
Officer setting forth reasonably detailed calculations demonstrating pro forma
compliance with Section 7.13) to (i) remove the Hedging Agreement that is the
subject of such Hedge Liquidation, (ii) take into account any new Hedging
Agreement entered into at or about the same time, and (iii) recalculate Total
Debt on a pro forma basis to give effect to any concurrent repayment of
Indebtedness; provided that (i) the Hedging Termination Value of any Hedge
Liquidations between the most recent and the next succeeding regular schedule
redeterminations of the Borrowing Base, together with the fair market value of
any Dispositions pursuant to Section 7.5(e) during such period, shall not exceed
ten percent (10%) of the Borrowing Base in effect at the time of such Hedge
Liquidation and (ii) the Borrowing Base shall be adjusted to the extent provided
in Section 2.8(d)(iii).

SECTION 7.16     Sanction Laws. Engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any prohibition set forth in any Anti-Terrorism Law,
(ii) cause or permit any of the funds that are used to repay the Loans to be
derived from any unlawful activity with the result that the making of the Loans
would be in violation of any applicable Laws, (iii) use any part of the proceeds
of the Loans, directly or indirectly, for any payment to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the FCPA or (iv) use any of the proceeds from the Loans to finance any
operations, investments or activities in, or make any payments to, any
Restricted Person or other Person with the result that the Lender would be in
violation of any applicable Laws.

 

 

 

74

--------------------------------------------------------------------------------

 

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

SECTION 8.1     Events of Default. Any of the following shall constitute an
Event of Default:

(a)     Non-Payment. The Borrower fails to pay within two (2) Business Days
after the same becomes due any amount of principal of any Loan or any
L/C Obligation, or any interest on any Loan or on any L/C Obligation, or any
commitment fee or other fee due hereunder, or any other amount payable hereunder
or under any other Loan Document; or

(b)     Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.3, 6.5, 6.7, 6.10, 6.12,
6.13 or 6.16 or Article VII; or

(c)     Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in clauses (a) or (b) above) contained in
any Loan Document on its part to be performed or observed and such failure
continues for 30 days after written notice to the Borrower; or

(d)     Representations and Warranties. Any representation or warranty made or
deemed made by the Borrower or any other Loan Party herein, in any other Loan
Document, or in any certificate or document delivered in connection herewith or
therewith proves to have been incorrect in any material respect when made or
deemed made; or

 

(e)     Cross-Default. Any Loan Party (A) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness or Guaranty Obligation having an
aggregate principal amount (including undrawn or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $25,000,000, or (B) fails to observe or perform any
other agreement or condition relating to any such Indebtedness or Guaranty
Obligation or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guaranty Obligation (or a trustee or
agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the actual giving of notice if required, such Indebtedness to be
demanded or to become due or to be repurchased or redeemed (automatically or
otherwise) prior to its stated maturity, or such Guaranty Obligation to become
payable or cash collateral in respect thereof to be demanded; or

(f)     Insolvency Proceedings, Etc. Any Loan Party institutes or consents to
the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Loan Party and the appointment continues undischarged or unstayed for 30
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any part of its property is instituted without the
consent of such Person and continues undismissed or unstayed for 30 calendar
days, or an order for relief is entered in any such proceeding; or

(g)     Inability to Pay Debts; Attachment. (i) Any Loan Party becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Loan Party and is not released, vacated or fully bonded within 30 days
after its issue or levy; or

(h)     Judgments. There is entered against the Borrower or any Guarantor
(i) one or more final judgments or orders for the payment of money which
together with other such judgments or orders exceeds the aggregate amount of
$25,000,000 (to the extent not covered by independent third-party

75

--------------------------------------------------------------------------------

 

insurance as to which the insurer does not dispute coverage), or (ii) any
non-monetary final judgment that has, or would reasonably be expected to have, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 30 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

(i)     ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC, or (ii) any Loan Party or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan; or

 

(j)     Event of Default Under Other Loan Document. Any event of default
described in any Security Document or any other Loan Document shall have
occurred and be continuing, or any material provision of any Security Agreement
or any other Loan Document shall at any time for any reason cease to be valid,
binding and enforceable against any Loan Party that is an obligor thereunder; or

(k)     Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than the agreement of all the
Lenders or satisfaction in full of all the Obligations or as permitted by
Section 9.11, ceases to be in full force and effect, or is declared by a court
of competent jurisdiction to be null and void, invalid or unenforceable in any
respect; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or

(l)     Change of Control. There occurs any Change of Control with respect to
any of the Borrower or, except as permitted by Section 7.4, any Restricted
Subsidiary; or there occurs any “Change of Control Triggering Event” or any
comparable event under any Indenture Debt Document; or

(m)     Material Adverse Effect. There occurs any event or circumstance that has
a Material Adverse Effect which Material Adverse Effect shall not have been
cured within 30 days following notice from the Administrative Agent.

SECTION 8.2     Remedies Upon Event of Default. If any Event of Default occurs,
the Administrative Agent shall, at the request of, or may, with the consent of,
the Majority Lenders,

(a)     declare the commitment of each Lender to make Loans and any obligation
of the Issuing Bank to make L/C Credit Extensions to be terminated, whereupon
such commitments and obligation shall be terminated;

(b)     declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

(c)     require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d)     exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law,
including, without limitation, the enforcement of the Administrative Agent’s and
the Lenders’ rights either by suit in equity, or by action at law, or by other
appropriate proceedings, whether for the specific performance (to the extent
permitted by law) of any covenant or agreement contained in this Agreement or in
any then outstanding Note or any Security Document or in aid of the exercise of
any power granted in this Agreement or in any then outstanding Note or any
Security Document;

 

76

--------------------------------------------------------------------------------

 

provided, however, that upon the occurrence of any event specified in clause (f)
of Section 8.1, the obligation of each Lender to make Loans and any obligation
of the Issuing Bank to make L/C Credit Extensions shall automatically terminate,
the unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

SECTION 8.3     Distribution of Proceeds. All proceeds of any realization on the
Collateral received by the Administrative Agent pursuant to the Security
Documents or any payments on any of the liabilities secured by the Security
Documents received by the Administrative Agent or any Lender upon and during the
continuance of any Event of Default shall be allocated and distributed as
follows (and with respect to any contingent obligation shall be held as cash
collateral for application as follows):

(a)     First, to the payment of all costs and expenses, including without
limitation all attorneys’ fees, of the Administrative Agent in connection with
the enforcement of the Security Documents and otherwise administering this
Agreement;

(b)     Second, to the payment of all costs, expenses and fees, including
without limitation, commitment fees, letter of credit fees and attorneys’ fees,
owing to the Issuing Bank and the Lenders pursuant to the Obligations on a pro
rata basis in accordance with the Obligations consisting of fees, costs and
expenses owing to the Issuing Bank and the Lenders under the Obligations for
application to payment of such liabilities;

(c)     Third, to the Issuing Bank, the Lenders or any Affiliate of a Lender on
a pro rata basis in accordance with (i) the Obligations consisting of interest
and principal owing to the Lenders under the Obligations, (ii) any obligations
owing to any Lender or any Affiliate of a Lender pursuant to any Hedging
Agreement to which it is a party (whether pursuant to a termination thereof or
otherwise) and (iii) any reimbursement obligations or other liabilities owing to
the Issuing Bank or any Lender with respect to any Letter of Credit or any
application for a Letter of Credit, for application to payment of such
liabilities;

(d)     Fourth, to the payment of any and all other amounts owing to the
Administrative Agent, the Issuing Bank and the Lenders on a pro rata basis in
accordance with the total amount of such Indebtedness owing to each of the
Lenders, for application to payment of such liabilities; and

(e)     Fifth, to the Borrower or such other Person as may be legally entitled
thereto.

Notwithstanding the foregoing, (i) amounts received from the Borrower or any
other Credit Party that is not an “eligible contract participant” under the
Commodity Exchange Act or any regulations promulgated thereunder shall not be
applied to any Excluded Swap Obligations; provided, however, appropriate
adjustments shall be made with respect to payments from other Credit Parties to
preserve the allocation of Secured Obligations otherwise set forth above in this
Section, and (ii) Secured Obligations arising Hedging Agreements shall be
excluded from the application described above if the Administrative Agent has
not received written notice thereof, together with such supporting documentation
as the Administrative Agent may request, from the applicable Lender or Lender
Affiliate, as the case may be.

 

 

 

 

77

--------------------------------------------------------------------------------

 

ARTICLE IX.

ADMINISTRATIVE AGENT

SECTION 9.1     Appointment and Authorization of Administrative Agent.

(a)     Each Lender hereby irrevocably (subject to Section 9.9) appoints,
designates and authorizes the Administrative Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary contained elsewhere herein or in any other Loan Document, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, nor shall the Administrative Agent have or be deemed
to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
the other Loan Documents with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties. Each
Lender hereby agrees to assert no claim against the Administrative Agent on any
agency theory or any other theory of liability for breach of fiduciary duty, all
of which claims are hereby expressly waived by each Lender.

(b)     The Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time (and except for so long) as the Administrative Agent may agree at the
request of the Majority Lenders to act for the Issuing Bank with respect
thereto; provided, however, that the Issuing Bank shall have all of the benefits
and immunities (i) provided to the Administrative Agent in this Article IX with
respect to any acts taken or omissions suffered by the Issuing Bank in
connection with Letters of Credit issued by it or proposed to be issued by it
and the application and agreements for letters of credit pertaining to the
Letters of Credit as fully as if the term “Administrative Agent” as used in this
Article IX included the Issuing Bank with respect to such acts or omissions, and
(ii) as additionally provided herein with respect to the Issuing Bank.

SECTION 9.2     Delegation of Duties. The Administrative Agent may execute any
of its duties under this Agreement or any other Loan Document by or through
agents, employees or attorneys-in-fact and shall be entitled to advice of
counsel and other consultants or experts concerning all matters pertaining to
such duties. The Administrative Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects in the
absence of gross negligence or willful misconduct.

 

SECTION 9.3     Liability of Administrative Agent. No Agent-Related Person shall
(a) be liable for any action taken or omitted to be taken by any of them under
or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct in connection with its duties expressly set forth herein), or (b) be
responsible in any manner to any Lender or participant for any recital,
preliminary statement, statement, representation or warranty made by any Loan
Party or any officer thereof, contained herein or in any other Loan Document, or
in any certificate, report, statement or other document referred to or provided
for in, or received by the Administrative Agent under or in connection with,
this Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of any Loan Party or any other party to any Loan
Document to perform its obligations hereunder or thereunder. No Agent-Related
Person shall be under any obligation to any Lender or participant to ascertain
or to inquire as to the observance or

78

--------------------------------------------------------------------------------

 

performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party or any Affiliate thereof.

SECTION 9.4     Reliance by Administrative Agent.

(a)     The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to any Loan Party), independent accountants and
other experts selected by the Administrative Agent. The Administrative Agent
shall be fully justified in failing or refusing to take any action under any
Loan Document unless it shall first receive such advice or concurrence of the
Majority Lenders as it deems appropriate and, if it so requests, it shall first
be indemnified to its satisfaction by the Lenders against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action. The Administrative Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement or any
other Loan Document in accordance with a request or consent of the Majority
Lenders or all the Lenders, if required hereunder, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and participants. Where this Agreement expressly permits or prohibits an
action unless the Majority Lenders otherwise determine, the Administrative Agent
shall, and in all other instances, the Administrative Agent may, but shall not
be required to, initiate any solicitation for the consent or a vote of the
Lenders.

(b)     For purposes of determining compliance with the conditions specified in
Section 4.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter either sent by the Administrative Agent to such Lender for consent,
approval, acceptance or satisfaction, or required thereunder to be consented to
or approved by or acceptable or satisfactory to a Lender.

 

SECTION 9.5     Notice of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of
Default, except with respect to defaults in the payment of principal, interest
and fees required to be paid to the Administrative Agent for the account of the
Lenders, unless the Administrative Agent shall have received written notice from
a Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default.” The
Administrative Agent will notify the Lenders of its receipt of any such notice.
The Administrative Agent shall take such action with respect to such Default or
Event of Default as may be directed by the Majority Lenders in accordance with
Article VIII; provided, however, that unless and until the Administrative Agent
has received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable or in the best
interest of the Lenders.

SECTION 9.6     Credit Decision; Disclosure of Information by Administrative
Agent. Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereinafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Loan Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession. Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Restricted
Subsidiaries, and all applicable bank or other regulatory Laws relating to the
transactions contemplated hereby, and made

79

--------------------------------------------------------------------------------

 

its own decision to enter into this Agreement and to extend credit to the
Borrower hereunder. Each Lender also represents that it will, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrower and
the other Loan Parties. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by the Administrative Agent
herein, the Administrative Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their respective
Affiliates which may come into the possession of any Agent-Related Person.

 

SECTION 9.7     Indemnification of Administrative Agent. Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand each Agent-Related Person (to the extent not reimbursed by or on
behalf of any Loan Party and without limiting the obligation of any Loan Party
to do so), pro rata, and hold harmless each Agent-Related Person from and
against any and all Indemnified Liabilities incurred by it (INCLUDING ANY AND
ALL INDEMNIFIED LIABILITIES ARISING OUT OF, IN ANY WAY RELATING TO, OR RESULTING
FROM SUCH AGENT-RELATED PARTY’S OWN NEGLIGENCE); provided, however, that no
Lender shall be liable for the payment to any Agent-Related Person of any
portion of such Indemnified Liabilities resulting from such Agent-Related
Person’s gross negligence or willful misconduct; provided, however, that no
action taken in accordance with the directions of the Majority Lenders shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section. Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Borrower. The
undertaking in this Section shall survive termination of the Commitments, the
payment of all Obligations hereunder and the resignation or replacement of the
Administrative Agent.

SECTION 9.8     Administrative Agent in its Individual Capacity. BMO and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with each of
the Loan Parties and their respective Affiliates as though BMO were not the
Administrative Agent or the Issuing Bank hereunder and without notice to or
consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, BMO or its Affiliates may receive information regarding any Loan
Party or its Affiliates (including information that may be subject to
confidentiality obligations in favor of such Loan Party or such Affiliate) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them. With respect to its Loans, BMO shall have the
same rights and powers under this Agreement as any other Lender and may exercise
such rights and powers as though it were not the Administrative Agent or the
Issuing Bank, and the terms “Lender” and “Lenders” include BMO in its individual
capacity.

SECTION 9.9     Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent upon 30 days’ notice to the Lenders. If the
Administrative Agent resigns under this Agreement, the Majority Lenders shall
appoint from among the Lenders a successor administrative agent for the Lenders.
If no successor administrative agent is appointed prior to the effective date of
the

80

--------------------------------------------------------------------------------

 

resignation of the Administrative Agent, the Administrative Agent may appoint,
after consulting with the Lenders, a successor administrative agent from among
the Lenders. Upon the acceptance of its appointment as successor administrative
agent hereunder, such successor administrative agent shall succeed to all the
rights, powers and duties of the retiring Administrative Agent and the term
“Administrative Agent” shall mean such successor administrative agent and the
retiring Administrative Agent’s appointment, powers and duties as Administrative
Agent shall be terminated. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Article IX and
Sections 10.4 and 10.5 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this
Agreement. If no successor administrative agent has accepted appointment as
Administrative Agent by the date which is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall perform all of the duties of the Administrative Agent hereunder
until such time, if any, as the Majority Lenders appoint a successor agent as
provided for above.

 

SECTION 9.10     Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower or any of its Restricted Subsidiaries, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower or any other Loan Party) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a)     to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Issuing Bank and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Bank and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Bank and the Administrative Agent under
Sections 10.4 or 10.5) allowed in such judicial proceeding; and

(b)     to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders or the Issuing Bank, as
applicable, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Sections 10.4 and 10.5. Nothing contained herein shall be deemed to
authorize the Administrative Agent to authorize or consent to or accept or adopt
on behalf of any Lender or the Issuing Bank any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender or the Issuing Bank or to authorize the Administrative Agent to
vote in respect of the claim of any Lender or the Issuing Bank in any such
proceeding.

SECTION 9.11     Authority of Administrative Agent to Release Collateral
Property, Liens and Guarantees.

(a)     Each Lender, on behalf of itself and each of such Lender’s Affiliates
that is a counterparty to a Hedge Agreement with a Loan Party, and the Issuer
hereby authorizes the Administrative Agent to (i) release or subordinate (and
execute and deliver to the Borrower (or its designee), at the Borrower’s

81

--------------------------------------------------------------------------------

 

sole cost and expense, any and all releases or subordination agreements with
respect to Liens, termination statements, assignments or other documents
reasonably requested by the Borrower in connection therewith) any collateral
that is permitted to be sold or released pursuant to the terms of the Loan
Documents or that is the subject of a farmout agreement, participation agreement
or other similar agreement into which the Borrower or its Restricted
Subsidiaries are permitted to enter and (ii) release any Guarantor from its
obligations under the Loan Documents if such Person ceases to be a Restricted
Subsidiary as a result of a transaction permitted under the Loan Documents. Any
such release or subordination agreement shall not in any manner discharge,
affect, or impair the Obligations or any Liens (other than those being released)
upon (or obligations (other than those being released) of the Loan Parties in
respect of) all assets or properties retained by the Loan Parties, including the
proceeds of any Disposition, all of which shall continue to constitute part of
the collateral except to the extent otherwise released in accordance with the
provisions of the Loan Documents.

 

(b)     Each Lender, for itself and on behalf of its Affiliates party to a Hedge
Agreement with a Loan Party, irrevocably authorizes Administrative Agent to
release any Lien granted to or held by the Administrative Agent upon any
collateral: (i) upon termination of the Commitments, termination or expiration
of all Letters of Credit (other than Letters of Credit as to which other
arrangements satisfactory to the Administrative Agent and the Issuing Bank have
been made), and payment in full of all Obligations (without regard to whether
any obligations remain outstanding under any Hedging Agreement between a Lender
or Affiliate of a Lender and any Loan Party); (ii) constituting Oil and Gas
Property leased to the Borrower or any Loan Party under a lease that has expired
or has been terminated in a transaction permitted under this Agreement or is
about to expire and which has not been, and is not intended by the Borrower or
such Loan Party to be, renewed or extended; or (iii) if approved, authorized or
ratified in writing by the applicable Majority Lenders or all the Lenders, as
the case may be, as required by Section 10.1.

(c)     Upon the request of the Administrative Agent at any time, the Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate particular types or items of collateral, or to release any Guarantor
from its obligations under the Loan Documents, pursuant to this Section 9.11.

SECTION 9.12     Other Agents; Lead Managers. None of the Lenders identified on
the facing page or signature pages of this Agreement as a “syndication agent,”
“documentation agent,” “co-agent” or “lead manager” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
the Lenders so identified shall have or be deemed to have any fiduciary
relationship with any Lender. Each Lender acknowledges that it has not relied,
and will not rely, on any of the Lenders so identified in deciding to enter into
this Agreement or in taking or not taking action hereunder.

 

 

 

82

--------------------------------------------------------------------------------

 

ARTICLE X.

MISCELLANEOUS

SECTION 10.1     Amendments, Etc. No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Majority Lenders and the Borrower and acknowledged and
agreed by each other Loan Party, and acknowledged by the Administrative Agent,
and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall, unless in writing and signed by each of the
Lenders directly affected thereby and by the Borrower, and acknowledged and
agreed by each other Loan Party and acknowledged by the Administrative Agent, do
any of the following:

 

(a)     extend or increase the Commitment Amount of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.2); or

(b)     postpone any date fixed by this Agreement or any other Loan Document for
any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document; or

(c)     reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or any fees or other amounts payable hereunder or
under any other Loan Document, or change the manner of computation of any
financial covenant used in determining the Base Rate Spread, LIBOR Spread or
Commitment Fee Rate that would result in a reduction of any interest rate on any
Loan; provided, however, that only the consent of the Majority Lenders shall be
necessary to waive any obligation of the Borrower to pay interest at the rate
specified in Section 2.9(b); or

(d)     change the required approval level that is required for the Lenders or
any of them to take any action hereunder or change the definition of “Majority
Lenders” or “Required Borrowing Base Lenders”; or

(e)     increase the Borrowing Base (but subject to Section 2.16(b)), or take
any other action which requires the signing of all the Lenders pursuant to the
terms of this Agreement or of any other Loan Document, or change the Percentage
Share of any Lender or Voting Percentage of any Non-Defaulting Lender; or

(f)     amend this Section, or Section 2.14, or any provision herein providing
for consent or other action by all the Lenders; or

(g)     permit any termination, amendment, modification, waiver, or release of
any Guaranty or any provision thereof; or

(h)     release all or substantially all collateral under any of the Security
Documents, or permit any termination or release of any Security Document,
provided that, notwithstanding the foregoing, the consent of the Lenders shall
not be required for any release of any collateral under any of the Security
Documents in connection with a Disposition by the Borrower or any Guarantor if
such Disposition is permitted by Section 7.5; or

(i)     waive, amend or otherwise modify the provisions of Section 5.14(a) or
Section 7.11, or any condition set forth therein;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Bank in addition to the Majority Lenders or
all the Lenders, as the case may be, affect the rights or duties of the Issuing
Bank under this Agreement or any Letter of Credit Application relating to any
Letter of Credit issued or to be issued by it; (ii) no amendment, waiver or
consent shall, unless in writing

83

--------------------------------------------------------------------------------

 

and signed by the Administrative Agent in addition to the Majority Lenders or
all the Lenders, as the case may be, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(iii) the Agent and Arranger Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.

 

SECTION 10.2     Notices and Other Communications; Facsimile Copies.

(a)     General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including by
facsimile transmission) and mailed, faxed or delivered, to the address,
facsimile number or (subject to subsection (c) below) electronic mail address
specified for notices on Schedule 10.2; or, in the case of the Borrower, the
Administrative Agent, or the Issuing Bank, to such other address as shall be
designated by such party in a notice to the other parties, and in the case of
any other party, to such other address as shall be designated by such party in a
notice to the Borrower, the Administrative Agent and the Issuing Bank. All such
notices and other communications shall be deemed to be given or made upon the
earlier to occur of (i) actual receipt by the intended recipient and (ii) (A) if
delivered by hand or by courier, when signed for by the intended recipient;
(B) if delivered by mail, four Business Days after deposit in the mails, postage
prepaid; (C) if delivered by facsimile, when sent and receipt has been confirmed
by telephone; and (D) if delivered by electronic mail (which form of delivery is
subject to the provisions of subsection (c) below), when delivered; provided,
however, that notices and other communications to the Administrative Agent and
the Issuing Bank pursuant to Article II shall not be effective until actually
received by such Person. Any notice or other communication permitted to be
given, made or confirmed by telephone hereunder shall be given, made or
confirmed by means of a telephone call to the intended recipient at the number
specified on Schedule 10.2, it being understood and agreed that a voicemail
message shall in no event be effective as a notice, communication or
confirmation hereunder.

(b)     Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually-signed originals and shall be binding on all Loan
Parties, the Administrative Agent and the Lenders. The Administrative Agent may
also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.

(c)     Electronic Communications. Notices and other communications (including
all notices, requests, financial statements, financial and other reports,
certificates and other information materials (all such communications being
referred to herein collectively as “Communications”) to the Lenders hereunder
may be delivered or furnished by electronic communication (including email and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the

84

--------------------------------------------------------------------------------

 

intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor.

 

(d)     Electronic Distribution Platforms. The Borrower further agrees that the
Administrative Agent may make the Communications available to the Lenders by
posting the Communications on Intralinks or a substantially similar electronic
transmission system (the “Platform”). THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE”. THE INDEMNIFIED PARTIES (AS DEFINED IN SECTION 10.5) DO NOT WARRANT
THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS OR THE ADEQUACY OF THE
PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE
COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS IS MADE BY THE INDEMNIFIED PARTIES IN CONNECTION WITH THE COMMUNICATIONS
OR THE PLATFORM. IN NO EVENT SHALL THE INDEMNIFIED PARTIES HAVE ANY LIABILITY TO
ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER
OR NOT BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE PLATFORM, EXCEPT TO THE
EXTENT THE LIABILITY OF ANY INDEMNIFIED PARTY IS FOUND IN A FINAL RULING BY A
COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH INDEMNIFIED
PARTY’S BAD FAITH, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

(e)     Other Notices Effective. Nothing herein shall prejudice the right of the
Administrative Agent or any Lender to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.

(f)     Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Notice of Advances) purportedly given by or on behalf of the Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify each
Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

SECTION 10.3     No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein or therein provided are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

SECTION 10.4     Attorney Costs, Expenses and Taxes. The Borrower agrees (a) to
pay or reimburse the Administrative Agent for all costs and expenses incurred in
connection with the development, preparation, negotiation and execution of this
Agreement and the other Loan Documents and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether

85

--------------------------------------------------------------------------------

 

or not the transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs, and (b) to pay or reimburse the
Administrative Agent, the Issuing Bank and each Lender for all costs and
expenses incurred in connection with the enforcement, attempted enforcement, or
preservation of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any “workout”
or restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all Attorney
Costs. The foregoing costs and expenses shall include all search, filing,
recording, title insurance and appraisal charges and fees and taxes related
thereto, and other out-of-pocket expenses incurred by the Administrative Agent
and the cost of independent public accountants and other outside experts
retained by the Administrative Agent or any Lender. The agreements in this
Section shall survive the termination of the Commitments and repayment of all
the other Obligations.

SECTION 10.5     Indemnification by the Borrower. Whether or not the
transactions contemplated hereby are consummated, the Borrower agrees to
indemnify, defend, save and hold harmless each Agent-Related Person, each Lender
and their respective Affiliates, directors, officers, employees, counsel, agents
and attorneys-in-fact (collectively the “Indemnitees”) from and against: (a) any
and all claims, demands, actions or causes of action that are asserted against
any Indemnitee by any Person (other than the Administrative Agent or any Lender)
relating directly or indirectly to a claim, demand, action or cause of action
that such Person asserts or may assert against any Loan Party, any Affiliate of
any Loan Party or any of their respective officers or directors; (b) any and all
claims, demands, actions or causes of action that may at any time (including at
any time following repayment of the Obligations and the resignation or removal
of the Administrative Agent or the replacement of any Lender) be asserted or
imposed against any Indemnitee, arising out of or relating to, the Loan
Documents, any predecessor loan documents, the Commitments, the use or
contemplated use of the proceeds of any Credit Extension, or the relationship of
any Loan Party, the Administrative Agent and the Lenders under this Agreement or
any other Loan Document; (c) any administrative or investigative proceeding by
any Governmental Authority arising out of or related to a claim, demand, action
or cause of action described in clause (a) or (b) above; and (d) any and all
liabilities (including liabilities under indemnities), losses, costs or expenses
(including Attorney Costs) that any Indemnitee suffers or incurs as a result of
the assertion of any foregoing claim, demand, action, cause of action,
litigation or proceeding, or as a result of the preparation of any defense in
connection with any foregoing claim, demand, action, cause of action, litigation
or proceeding, in all cases, WHETHER OR NOT ARISING OUT OF THE NEGLIGENCE OF AN
INDEMNITEE, and whether or not an Indemnitee is a party to such claim, demand,
action, cause of action, litigation or proceeding (all the foregoing,
collectively, the “Indemnified Liabilities”); provided that no Indemnitee shall
be entitled to indemnification for any claim caused by its own gross negligence
or willful misconduct or for any loss asserted against it by another Indemnitee.
The agreements in this Section shall survive the termination of the Commitments
and repayment of all the other Obligations.

SECTION 10.6     Payments Set Aside. To the extent that the Borrower makes a
payment to the Administrative Agent or any Lender, or the Administrative Agent
or any Lender exercises its right of set-off, and such payment or the proceeds
of such set-off or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred, and
(b) each Lender severally agrees to pay to the Administrative Agent upon demand
its applicable share of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal

86

--------------------------------------------------------------------------------

 

to (i) with respect to the first two Business Days following such demand, the
Federal Funds Rate from time to time in effect, and (ii) with respect to each
day thereafter, the Base Rate from time to time in effect.

SECTION 10.7     Successors and Assigns; Assignments; Participations.

(a)     Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender (and any attempted assignment or transfer
by the Borrower without such consent shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b)     Assignments.

(i)     Any Lender may assign to one or more Eligible Assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans (including in all instances for purposes of this
subsection (i), participations in L/C Obligations) at the time owing to it);
provided that (A) except in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans at the time owing to
it or in the case of an assignment to a Lender or an Affiliate of a Lender, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder, including as noted above, participations in
L/C Obligations) subject to each such assignment, determined as of the date the
Lender Assignment with respect to such assignment is delivered to the
Administrative Agent, shall not be less than $5,000,000 unless each of the
Administrative Agent and, so long as no Default has occurred and is continuing
and so long as in the case of Bank of Montreal, such Lender shall have been
reduced to its “final hold amount” as described in the commitment letter
referred to in the Agent and Arranger Fee Letter, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed),
(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, except that this
clause (B) shall not prohibit any Lender from assigning all or a portion of its
rights and obligations among separate Borrowings on a non-pro rata basis,
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent a Lender Assignment, together with a processing and
recordation fee of $3,500. Subject to acceptance and recording thereof by the
Administrative Agent pursuant to subsection (ii) of this Section, from and after
the effective date specified in each Lender Assignment, the Eligible Assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Lender Assignment, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Lender Assignment, be released from its obligations
under this Agreement (and, in the case of an Lender Assignment covering all of
the assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.7, 10.4 and 10.5). Upon request, the Borrower (at its
expense) shall execute and deliver new or replacement Notes to the assigning
Lender and the assignee Lender. Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this subsection
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 10.7(c)
of this Section.

87

--------------------------------------------------------------------------------

 

(ii)     The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Lender Assignment delivered to it and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal amount
of the Loans and L/C Obligations owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(c)     Participations.

(i)     Any Lender may, without the consent of, or notice to, the Borrower or
the Administrative Agent, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans (including such Lender’s participations in L/C Obligations)
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
that would (A) postpone any date upon which any payment of money is scheduled to
be paid to such Participant, (B) reduce the principal, interest, fees or other
amounts payable to such Participant, or (C) release any Guarantor from the
Guaranty. Subject to subsection (ii) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.1, 3.4 and 3.5
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 10.7(b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 10.9
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.14 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

88

--------------------------------------------------------------------------------

 

(ii)     A Participant shall not be entitled to receive any greater payment
under Section 3.1 or 3.4 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.1 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 3.8 as though it
were a Lender.

(d)     Pledge of Lender’s Interest. Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement
(including under its Notes, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

(e)     Consent to Assignment. If the consent of the Borrower to an assignment
or to an Eligible Assignee is required hereunder (including a consent to an
assignment which does not meet the minimum assignment threshold specified in
clause (A) of the proviso to the first sentence of Section 10.7(b)), the
Borrower shall be deemed to have given its consent five Business Days after the
date notice thereof has been delivered by the assigning Lender (through the
Administrative Agent) unless such consent is expressly refused by the Borrower
prior to such fifth Business Day.

(f)     Definitions for Section 10.7. As used herein, the following terms have
the following meanings:

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund and (d) any other Person (other than a natural Person) approved by
the Administrative Agent, the Issuing Bank, and provided that no Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed).

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

(g)     Assignment by BMO. Notwithstanding anything to the contrary contained
herein, if at any time BMO assigns all of its Commitment and Loans pursuant to
Section 10.7(b) above, BMO may, upon 30 days’ notice to the Borrower and the
Lenders, resign as Issuing Bank. In the event of any such resignation as Issuing
Bank, the Borrower shall be entitled to appoint from among the Lenders a
successor Issuing Bank hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of BMO as
Issuing Bank. BMO shall retain all the rights and obligations of the Issuing
Bank hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as Issuing Bank and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund participations in Unreimbursed Amounts pursuant to
Section 2.3(c)).

SECTION 10.8     Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) to the extent requested
by any regulatory or self-regulatory authority; (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process;
(d) to any other party to this Agreement; (e) in connection with the exercise of
any remedies hereunder or any suit, action

89

--------------------------------------------------------------------------------

 

or proceeding relating to this Agreement or the enforcement of rights hereunder;
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any Eligible Assignee of or Participant in, or any
prospective Eligible Assignee of or Participant in, any of its rights or
obligations under this Agreement or (ii) any direct or indirect contractual
counterparty or prospective counterparty (or such contractual counterparty’s or
prospective counterparty’s professional advisor) to any credit derivative
transaction relating to obligations of the Borrower; (g) with the consent of the
Borrower; (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower; or (i) to the National Association of Insurance
Commissioners or any other similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s or its
Affiliates’ investment portfolio in connection with ratings issued with respect
to such Lender or its Affiliates. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower; provided that, in the case of information received
from the Borrower after the date hereof, such information is clearly identified
in writing at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

SECTION 10.9     Set-off. In addition to any rights and remedies of the Lenders
provided by law, upon the occurrence and during the continuance of any Event of
Default, each Lender is authorized at any time and from time to time, without
prior notice to the Borrower or any other Loan Party, any such notice being
waived by the Borrower (on its own behalf and on behalf of each Loan Party) to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other indebtedness at any time owing by, such Lender to or for the credit or
the account of the respective Loan Parties against any and all Obligations owing
to such Lender, now or hereafter existing, irrespective of whether or not the
Administrative Agent or such Lender shall have made demand under this Agreement
or any other Loan Document and although such Obligations may be contingent or
unmatured. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such set-off and application made by such Lender;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application.

SECTION 10.10     Interest Rate Limitation. It is the intention of the parties
hereto to conform strictly to applicable usury laws and, anything herein to the
contrary notwithstanding, the obligations of the Borrower to each Lender and the
Issuing Bank under this Agreement shall be subject to the limitation that
payments of interest shall not be required to the extent that receipt thereof
would be contrary to provisions of law applicable to such Lender or the Issuing
Bank limiting rates of interest which may be charged or collected by such Lender
or the Issuing Bank. Accordingly, if the transactions contemplated hereby would
be usurious under applicable law (including the Federal and state laws of the
United States of America, or of any other jurisdiction whose laws may be
mandatorily applicable) with respect to a Lender or the Issuing Bank then, in
that event, notwithstanding anything to the contrary in this Agreement, it is
agreed as follows: (i) the provisions of this Section 10.10 shall govern and
control; (ii) the aggregate of all consideration which constitutes interest
under applicable law that is contracted for, charged or received under this
Agreement, or under any of the other aforesaid agreements or otherwise in
connection with this Agreement by such Lender or the Issuing Bank shall under no
circumstances exceed the maximum amount of interest allowed by applicable law
(such maximum lawful interest rate, if any, with respect to such Lender or the
Issuing Bank herein called the “Highest Lawful Rate”), and any excess shall be
credited to the Borrower by such Lender or the Issuing Bank (or, if such
consideration shall have been paid in full, such excess promptly refunded to the
Borrower); (iii) all sums paid, or agreed to be paid, to the Lender or the
Issuing Bank for the use, forbearance and detention of the indebtedness of the

90

--------------------------------------------------------------------------------

 

Borrower to such Lender or the Issuing Bank hereunder shall, to the extent
permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full term of such indebtedness until payment in full so that the
actual rate of interest is uniform throughout the full term thereof; and (iv) if
at any time the interest provided pursuant to Article II together with any other
fees payable pursuant to this Agreement and deemed interest under applicable
law, exceeds that amount which would have accrued at the Highest Lawful Rate,
the amount of interest and any such fees to accrue to such Lender or the Issuing
Bank pursuant to this Agreement shall be limited, notwithstanding anything to
the contrary in this Agreement to that amount which would have accrued at the
Highest Lawful Rate, but any subsequent reductions, as applicable, shall not
reduce the interest to accrue to such Lender or the Issuing Bank pursuant to
this Agreement below the Highest Lawful Rate until the total amount of interest
accrued pursuant to this Agreement and such fees deemed to be interest equals
the amount of interest which would have accrued to such Lender or the Issuing
Bank if a varying rate per annum equal to the interest provided pursuant to
Article II had at all times been in effect, plus the amount of fees which would
have been received but for the effect of this Section 10.10. For purposes of
Tex. Fin. Code Ann. Ch. 303, as amended, to the extent, if any, applicable to a
Lender or the Issuing Bank, the Borrower agrees that the Highest Lawful Rate
shall be the “weekly ceiling” as defined in said Article, provided that such
Lender and the Issuing Bank may also rely, to the extent permitted by applicable
laws, on alternative maximum rates of interest under other laws applicable to
such Lender or such Issuer, as the case may be, if greater.
Tex. Fin. Code Ann. Ch. 346 (which regulates certain revolving credit loan
accounts and revolving tri-party accounts) shall not apply to this Agreement or
the Notes.

SECTION 10.11     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

SECTION 10.12     Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Credit Extension, and shall
continue in full force and effect as long as any Loan or any other Obligation
shall remain unpaid or unsatisfied or any Letter of Credit shall remain
outstanding.

SECTION 10.13     Collateral Matters; Hedges.

(a)     The benefit of the Security Documents and the provisions of this
Agreement and the other Loan Documents relating to the collateral shall also
extend to, secure and be available on a pro rata basis (as set forth in
Section 8.3 of this Agreement) to each Lender or Affiliate of a Lender that is a
counterparty to a Hedging Agreement with the Borrower or any other Loan Party
(including any Hedging Agreement in existence prior to the date hereof or prior
to such Person or its Affiliate becoming a Lender) with respect to any
obligations of the Borrower or any other Loan Party arising under such Hedging
Agreement, but only with respect to any such Hedging Agreement, and the
transactions thereunder, that were entered into while such Person or its
Affiliate was a Lender or prior to such Person or its Affiliate becoming a
Lender, until either (x) such obligations are paid in full or otherwise expire
or are terminated or (y) the Security Documents are otherwise released in
accordance with Section 9.11(b) or terminate; provided that with respect to any
Hedging Agreement, or transaction thereunder, that remains secured after the
counterparty thereto is no longer a Lender or an Affiliate of a Lender, the
provisions of Article IX shall also continue to apply to such counterparty in
consideration of its benefits hereunder and each such counterparty shall, if
requested by the Administrative Agent, promptly execute and deliver to the
Administrative Agent all such other documents, agreements and instruments
reasonably requested by the Administrative Agent to evidence the continued
applicability of the provisions of Article IX.

91

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, no Lender or Affiliate of a Lender (or former
Lender or Affiliate of a former Lender) shall have any voting or consent right
under this Agreement or any Security Document as a result of the existence of
obligations owed to it under a Hedging Agreement that are secured by any
Security Document.

(b)     Notwithstanding anything contained in any of the Loan Documents to the
contrary, the Borrower, the Administrative Agent, and each Lender, for itself
and on behalf of its Affiliates party to a Hedging Agreement with the Borrower
or any other Loan Party, hereby agrees that no Secured Party shall have any
right individually to realize upon any of the collateral or to enforce any
Guaranty, it being understood and agreed that all powers, rights and remedies
hereunder and under the Security Documents may be exercised solely by
Administrative Agent on behalf of the Lenders and any other secured party in
accordance with the terms hereof. By accepting the benefits of the Guaranties
and the Liens granted pursuant to the Security Documents, each Affiliate of a
Lender hereby agrees to the terms of this Section 10.13(b).

SECTION 10.14     Renewal and Continuation of Prior Indebtedness. Upon the
effectiveness of this Agreement, all of the Prior Indebtedness outstanding on
such date shall hereby be restructured, rearranged, renewed, extended and
continued as provided in this Agreement and all Loans outstanding under the
Prior Credit Facility shall become Loans outstanding hereunder.

In connection herewith, the Prior Lenders have sold, assigned, transferred and
conveyed, and Lenders party to this Agreement have purchased and accepted, and
hereby purchase and accept, so much of the Prior Indebtedness such that each
Lender’s percentage of the loans and obligations outstanding pursuant to the
Prior Credit Facility, as restructured, rearranged, renewed, extended and
continued pursuant to this Agreement, shall be equal to such Lender’s Percentage
Share upon the effectiveness of this Agreement. The Lenders acknowledge and
agree that the assignment, transfer and conveyance of the Prior Indebtedness is
without recourse to the Prior Lenders and without any warranties whatsoever by
any Prior Lender.

SECTION 10.15     Severability. Any provision of this Agreement and the other
Loan Documents to which the Borrower is a party that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions thereof, and any such prohibition or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.

SECTION 10.16     Authorization to Release Subordinate Mortgages. By executing
this Agreement, each Lender hereby consents to the execution by the
Administrative Agent and delivery to the Borrower or its designee one or more
releases of any subordinate mortgages, deeds of trust, assignments, security
agreements, financing statements and fixture filings heretofore delivered by a
Guarantor in favor of the Borrower to secure any Indebtedness of such Guarantor
owing to the Borrower that have been collaterally assigned to the Administrative
Agent for the benefit of the Lenders and the other parties secured thereby,
together with any and all other documents or instruments of release with respect
to the Liens evidenced thereby as the Administrative Agent shall determine are
necessary or appropriate (in its sole discretion).

SECTION 10.17     USA PATRIOT Act Notice. Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower and each other Loan Party
that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies the Borrower and each
other Loan Party, which information includes the name and address of the
Borrower and each other Loan Party and other information that will

92

--------------------------------------------------------------------------------

 

allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower and each other Loan Party in accordance with the Act.

SECTION 10.18     Governing Law.

(a)     THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE (WITHOUT GIVING EFFECT TO THE PRINCIPLES
THEREOF RELATING TO CONFLICT OF LAW EXCEPT SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW); PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH LENDER
SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

(b)     ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN MANHATTAN OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH
STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER
WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE
MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

SECTION 10.19     Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

SECTION 10.20     Consents to Renewals, Modifications and Other Actions and
Events. This Agreement and all of the obligations of the Borrower hereunder
shall remain in full force and effect without regard to and shall not be
released, affected or impaired by: (a) any amendment, assignment, transfer,
modification of or addition or supplement to the Lenders’ Obligations, this
Agreement, any Note or any other Loan Document; (b) any extension, indulgence,
increase in the Lenders’ Obligations or other action or inaction in respect of
any of the Loan Documents or otherwise with respect to the Lenders’ Obligations,
or any acceptance of security for, or guaranties of, any of the Lenders’
Obligations or Loan Documents, or any surrender, release, exchange, impairment
or alteration of any such security or guaranties including without limitation
the failing to perfect a security interest in any such security or abstaining
from taking advantage or of realizing upon any guaranties or upon any security
interest in any such security; (c) any default by the Borrower under, or any
lack of due execution, invalidity or

93

--------------------------------------------------------------------------------

 

unenforceability of, or any irregularity or other defect in, any of the Loan
Documents; (d) any waiver by the Lenders or any other Person of any required
performance or otherwise of any condition precedent or waiver of any requirement
imposed by any of the Loan Documents, any guaranties or otherwise with respect
to the Lenders’ Obligations; (e) any exercise or non-exercise of any right,
remedy, power or privilege in respect of this Agreement or any of the other Loan
Documents; (f) any sale, lease, transfer or other disposition of the assets of
the Borrower or any consolidation or merger of the Borrower with or into any
other Person, corporation, or entity, or any transfer or other disposition by
the Borrower or any other holder of any shares of capital stock or other
ownership interest of the Borrower; (g) any bankruptcy, insolvency,
reorganization or similar proceedings involving or affecting the Borrower;
(h) the release or discharge of the Borrower from the performance or observance
of any agreement, covenant, term or condition under any of the Obligations or
contained in any of the Loan Documents by operation of law; or (i) any other
cause whether similar or dissimilar to the foregoing which, in the absence of
this provision, would release, affect or impair the Obligations, covenants,
agreements and duties of the Borrower hereunder, including without limitation
any act or omission by the Administrative Agent, or the Lenders or any other
Person which increases the scope of the Borrower’s risk; and in each case
described in this paragraph whether or not the Borrower shall have notice or
knowledge of any of the foregoing, each of which is specifically waived by the
Borrower. The Borrower warrants to the Administrative Agent and the Lenders that
it has adequate means to obtain from the Guarantors on a continuing basis
information concerning the financial condition and other matters with respect to
the Guarantors and it is not relying on the Administrative Agent or the Lenders
to provide such information either now or in the future.

SECTION 10.21     ENTIRE AGREEMENT. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

SECTION 10.22     FLOOD INSURANCE PROVISIONS. Notwithstanding any provision in
this Agreement or any other Loan Document to the contrary, in no event is any
Building (as defined in the applicable Flood Insurance Regulation) or
Manufactured (Mobile) Home (as defined in the applicable Flood Insurance
Regulation) included in the definition of “Mortgaged Property” and no Building
or Manufactured (Mobile) Home is hereby encumbered by this Agreement or any
other Loan Document. As used herein, “Flood Insurance Regulations” means (a) the
National Flood Insurance Act of 1968 as now or hereafter in effect or any
successor statute thereto, (b) the Flood Disaster Protection Act of 1973 as now
or hereafter in effect or any successor statue thereto, (c) the National Flood
Insurance Reform Act of 1994 (amending 42 USC 4001, et seq.), as the same may be
amended or recodified from time to time and (d) the Flood Insurance Reform Act
of 2004 and any regulations promulgated thereunder.

 

 

 

94

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

COMSTOCK RESOURCES, INC.

 

 

 

By:

 

/s/ Roland O. Burns

 

Name:

 

Roland O. Burns

 

Title:

 

President

 

 

 

 

 

BANK OF MONTREAL,
as Administrative Agent and Issuing Bank and Lender

 

 

 

By:

 

/s/ James Ducote

 

Name:

 

James Ducote

 

Title:

 

Director

 

 

 

 

 

BANK OF AMERICA, N.A.,
as Syndication Agent and Lender

 

 

 

By:

 

/s/ Michael J. Clayborne

 

Name:

 

Michael J. Clayborne

 

Title:

 

Vice President

 

 

 

 

 

COMERICA BANK,
as Co-Documentation Agent and Lender

 

 

 

By:

 

/s/ Brandon M. White

 

Name:

 

Brandon M. White

 

Title:

 

Assistant Vice President

 

 

 

 

 

REGIONS BANK,
as Co-Documentation Agent and Lender

 

 

 

By:

 

/s/ Michael Kutcher

 

Name:

 

Michael Kutcher

 

Title:

 

Assistant Vice President

 

 

 

 

 

UNION BANK, N.A.,
as Co-Documentation Agent and Lender

 

 

 

By:

 

/s/ Rachel Bowman

 

Name:

 

Rachel Bowman

 

Title:

 

Vice President

 

 

 

 

S - 1

--------------------------------------------------------------------------------

 

 

JPMORGAN CHASE BANK, N.A.,
as Lender

 

 

 

By:

 

/s/ Mark E. Olson

 

Name:

 

Mark E. Olson

 

Title:

 

Authorized Officer

 

 

 

 

 

TORONTO DOMINION (NEW YORK) LLC,
as Lender

 

 

 

By:

 

/s/ Marie Fernandes

 

Name:

 

Marie Fernandes

 

Title:

 

Authorized Signatory

 

 

 

 

 

COMPASS BANK, as Lender

 

 

 

By:

 

/s/ Umar Hassan

 

Name:

 

Umar Hassan

 

Title:

 

Vice President

 

 

NATIXIS, as Lender

 

 

 

By:

 

/s/ Louis P. Laville, III

 

Name:

 

Louis P. Laville, III

 

Title:

 

Managing Director

 

 

 

 

 

By:

 

/s/ Jarrett Price

 

Name:

 

Jarrett Price

 

Title:

 

Vice President

 

 

 

 

 

SUNTRUST BANK, as Lender

 

 

 

By:

 

/s/ Shannon Juhan

 

Name:

 

Shannon Juhan

 

Title:

 

Vice President

 

 

 

 

 

THE BANK OF NOVA SCOTIA,
as Lender

 

 

 

By:

 

/s/ Terry Donovan

 

Name:

 

Terry Donovan

 

Title:

 

Managing Director

 

 

 

 

S - 2

--------------------------------------------------------------------------------

 

 

BRANCH BANKING & TRUST CO.,
as Lender

 

 

 

By:

 

/s/ Ryan K. Michael

 

Name:

 

Ryan K. Michael

 

Title:

 

Senior Vice President 

 

 

 

 

 

FIFTH THIRD BANK, as Lender 

 

 

 

By:

 

/s/ Byron Cooley

 

Name:

 

Byron Cooley

 

Title:

 

Executive Director

 

 

 

 

 

BOKF, NA dba BANK OF TEXAS, as Lender

 

 

 

By:

 

/s/ Thomas E. Stelmar, Jr.

 

Name:

 

Thomas E. Stelmar, Jr.

 

Title:

 

Senior Vice President

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as
Lender

 

 

 

By:

 

/s/ Todd S. Anderson

 

Name:

 

Todd S. Anderson

 

Title:

 

Vice President

 

 

 

 

 

WHITNEY BANK, as Lender

 

 

 

By:

 

/s/ William Jochetz

 

Name:

 

William Jochetz

 

Title:

 

Vice President

 

 

 

 

 

ONEWEST BANK, FSB, as Lender

 

 

 

By:

 

/s/ Whitney Randolph

 

Name:

 

Whitney Randolph

 

Title:

 

Senior Vice President

 

 

 

 

 

ABN AMRO CAPITAL USA LLC, as Lender

 

 

 

By:

 

/s/ Urvashi Zutshi

 

Name:

 

Urvashi Zutshi

 

Title:

 

Managing Director

 

 

 

 

S - 3

--------------------------------------------------------------------------------

 

 

By:

 

/s/ Javier Ramirez

 

Name:

 

Javier Ramirez

 

Title:

 

Vice President

 

 

 

 

 

CANADIAN IMPERIAL BANK OF
COMMERCE, NEW YORK BRANCH,
as Lender

 

 

 

By:

 

/s/ Trudy Nelson

 

Name:

 

Trudy Nelson

 

Title:

 

Managing Director

 

 

 

 

 

By:

 

/s/ Daria Mahoney

 

Name:

 

Daria Mahoney

 

Title:

 

Executive Director

 

 

 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION,
as Lender

 

 

 

By:

 

/s/ Nancy M. Mak

 

Name:

 

Nancy M. Mak

 

Title:

 

Senior Vice President

 

 

 

 

 

IBERIABANK, as Lender

 

 

 

By:

 

/s/ Moni Collins

 

Name:

 

Moni Collins

 

Title:

 

Vice President

 

S - 4